Exhibit 10.27
 
Execution Version
 
CREDIT AGREEMENT


Dated as of November 24, 2010


by and among


CC BIDDING CORP.
(which will change its name to Coast Crane Company
following the Closing Date),
as the Borrower,


CC ACQUISITION HOLDING CORP.,
as Guarantor


THE OTHER PERSONS PARTY HERETO THAT ARE
DESIGNATED AS CREDIT PARTIES,


GENERAL ELECTRIC CAPITAL CORPORATION,
for itself, as a Lender, Swingline Lender and as Agent for all Lenders,


and


THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders
 
****************************************
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS



   
Page
     
ARTICLE I.
THE CREDITS
1
                              
1.1
Amounts and Terms of Revolving Loan Commitment
1
1.2
Notes
7
1.3
Interest
7
1.4
Loan Accounts
8
1.5
Procedure for Revolving Credit Borrowing
9
1.6
Conversion and Continuation Elections
10
1.7
Reductions in Revolving Loan Commitments
11
1.8
Mandatory Prepayments of Loans
11
1.9
Fees
12
1.10
Payments by the Borrower
13
1.11
Payments by the Lenders to Agent; Settlement
14
1.12
[Reserved]
17
1.13
Eligible Accounts
17
1.14
Eligible Inventory
20
1.15
Eligible Equipment
21
     
ARTICLE II.
CONDITIONS PRECEDENT
21
     
2.1
Conditions of Initial Loans
21
2.2
Conditions to All Borrowings
23
     
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
24
     
3.1
Corporate Existence and Power
24
3.2
Corporate Authorization; No Contravention
24
3.3
Governmental Authorization
25
3.4
Binding Effect
25
3.5
Litigation
25
3.6
No Default
25
3.7
ERISA Compliance
26
3.8
Use of Proceeds; Margin Regulations
26
3.9
Ownership of Property; Liens
26
3.10
Taxes
26
3.11
Financial Condition
27
3.12
Environmental Matters
27
3.13
Regulated Entities
28
3.14
Solvency
28
3.15
Labor Relations
28
3.16
Intellectual Property
29
3.17
Brokers’ Fees; Transaction Fees
29
3.18
Insurance
29
3.19
Ventures, Subsidiaries and Affiliates; Outstanding Stock
29
3.20
Jurisdiction of Organization; Chief Executive Office
29
3.21
Locations of Inventory, Equipment and Books and Records
30



 
-i-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)



   
Page
                              
3.22
Deposit Accounts and Other Accounts
30
3.23
Government Contracts
30
3.24
Customer and Trade Relations
30
3.25
Bonding; Licenses
30
3.26
Purchase Agreement
30
3.27
Status of Holdings and Borrower
31
3.28
Full Disclosure
31
3.29
Foreign Assets Control Regulations and Anti-Money Laundering
31
3.30
Patriot Act
31
3.31
Certain Other Representations and Warranties
32
3.32
Vehicles
32
3.33
Equipment
32
     
ARTICLE IV.
AFFIRMATIVE COVENANTS
32
     
4.1
Financial Statements
32
4.2
Appraisals; Certificates; Other Information
33
4.3
Notices
36
4.4
Preservation of Corporate Existence, Etc
37
4.5
Maintenance of Property
38
4.6
Insurance
38
4.7
Payment of Obligations
39
4.8
Compliance with Laws
40
4.9
Inspection of Property and Books and Records
40
4.10
Use of Proceeds
40
4.11
Cash Management Systems
40
4.12
Landlord Agreements; Bailee Waivers
41
4.13
Further Assurances
41
4.14
Environmental Matters
42
4.15
Vehicles
42
4.16
Post-Closing Matters
43
4.17
Management Bonuses
43
     
ARTICLE V.
NEGATIVE COVENANTS
43
     
5.1
Limitation on Liens
43
5.2
Disposition of Assets
45
5.3
Consolidations and Mergers
45
5.4
Acquisitions; Loans and Investments
45
5.5
Limitation on Indebtedness
46
5.6
Employee Loans and Transactions with Affiliates
47
5.7
Compensation
48
5.8
Margin Stock; Use of Proceeds
48
5.9
Contingent Obligations
48
5.10
Compliance with ERISA
49
5.11
Restricted Payments
49



 
-ii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)



   
Page
                              
5.12
Change in Business
50
5.13
Change in Structure
50
5.14
Changes in Accounting, Name or Jurisdiction of Organization
50
5.15
Amendments to Agreements
50
5.16
No Negative Pledges
51
5.17
OFAC; Patriot Act
51
5.18
Sale-Leasebacks
51
5.19
Hazardous Materials
51
5.20
Prepayments of Other Indebtedness
51
5.21
Bank Accounts
51
     
ARTICLE VI.
FINANCIAL COVENANTS
51
     
6.1
Fixed Charge Coverage Ratio
52
     
ARTICLE VII.
EVENTS OF DEFAULT
52
     
7.1
Events of Default
52
7.2
Remedies
54
7.3
Rights Not Exclusive
55
7.4
Cash Collateral for Letters of Credit
55
     
ARTICLE VIII.
THE AGENT
55
     
8.1
Appointment and Duties
55
8.2
Binding Effect
56
8.3
Use of Discretion
56
8.4
Delegation of Rights and Duties
57
8.5
Reliance and Liability
57
8.6
Agent Individually
59
8.7
Lender Credit Decision
59
8.8
Expenses; Indemnities; Withholding
60
8.9
Resignation of Agent or L/C Issuer
61
8.10
Release of Collateral or Guarantors
61
8.11
Additional Secured Parties
62
     
ARTICLE IX.
MISCELLANEOUS
62
     
9.1
Amendments and Waivers
62
9.2
Notices
64
9.3
Electronic Transmissions
65
9.4
No Waiver; Cumulative Remedies
66
9.5
Costs and Expenses
66
9.6
Indemnity
67
9.7
Marshaling; Payments Set Aside
68
9.8
Successors and Assigns
68
9.9
Assignments and Participations; Binding Effect
68
9.10
Non-Public Information; Confidentiality
70



 
-iii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)



   
Page
                              
9.11
Set-off; Sharing of Payments
72
9.12
Counterparts; Facsimile Signature
73
9.13
Severability
73
9.14
Captions
73
9.15
Independence of Provisions
73
9.16
Interpretation
73
9.17
No Third Parties Benefited
73
9.18
Governing Law and Jurisdiction
74
9.19
Waiver of Jury Trial
74
9.20
Entire Agreement; Release; Survival
75
9.21
Patriot Act
75
9.22
Replacement of Lender
75
9.23
Joint and Several
76
9.24
Creditor-Debtor Relationship
76
9.25
Actions in Concert
76
     
ARTICLE X.
TAXES, YIELD PROTECTION AND ILLEGALITY
76
     
10.1
Taxes
76
10.2
Illegality
78
10.3
Increased Costs and Reduction of Return
79
10.4
Funding Losses
80
10.5
Inability to Determine Rates
80
10.6
Reserves on LIBOR Rate Loans
81
10.7
Certificates of Lenders
81
     
ARTICLE XI.
DEFINITIONS
81
     
11.1
Defined Terms
81
11.2
Other Interpretive Provisions
105
11.3
Accounting Terms and Principles
106
11.4
Payments
107



 
-iv-

--------------------------------------------------------------------------------

 


SCHEDULES
 
Schedule 1.1
Revolving Loan Commitments
Schedule 3.1(b)                      
Permits
Schedule 3.5
Litigation
Schedule 3.7
ERISA
Schedule 3.8
Closing Date Sources and Uses; Funds Flow Memorandum
Schedule 3.9
Ownership of Property; Liens
Schedule 3.11(b)
Pro Forma Financial Statements
Schedule 3.11(e)
Projections
Schedule 3.12
Environmental
Schedule 3.15
Labor Relations
Schedule 3.16
Intellectual Property
Schedule 3.18
Insurance
Schedule 3.19
Ventures, Subsidiaries and Affiliates; Outstanding Stock
Schedule 3.20
Jurisdiction of Organization; Chief Executive Office
Schedule 3.21
Locations of Inventory, Equipment and Books and Records
Schedule 3.22
Deposit Accounts and Other Accounts
Schedule 3.23
Government Contracts
Schedule 3.25
Bonding; Licenses
Schedule 3.32
Titled Vehicles
Schedule 3.33
Equipment
Schedule 4.16
Post-Closing Matters
Schedule 5.1
Liens
Schedule 5.4
Investments
Schedule 5.5
Indebtedness
Schedule 5.6
Transactions with Affiliates
Schedule 5.9
Contingent Obligations
Schedule 5.11(d)
DLL Facility Payments
 
EXHIBITS
 
Exhibit 1.1(b)
Form of L/C Request
Exhibit 1.1(c)
Form of Swing Loan Request
Exhibit 1.6
Form of Notice of Conversion/Continuation
Exhibit 2.1
Closing Checklist
Exhibit 4.2(b)
Form of Compliance Certificate
Exhibit 11.1(a)
Form of Assignment
Exhibit 11.1(b)                         
Form of Borrowing Base Certificate
Exhibit 11.1(c)
Form of Notice of Borrowing
Exhibit 11.1(d)
Form of Revolving Note
Exhibit 11.1(e)
Form of Swingline Note

 
 
-v-

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT
 
This CREDIT AGREEMENT (including all exhibits and schedules hereto, as the same
may be amended, modified and/or restated from time to time, this “Agreement”) is
entered into as of November 24, 2010, by and among CC Bidding Corp., a Delaware
corporation (which will change its name to Coast Crane Company following the
Closing Date) (the “Borrower”), CC Acquisition Holding Corp., a Delaware
corporation (“Holdings”), the other Persons party hereto that are designated as
a “Credit Party”, General Electric Capital Corporation, a Delaware corporation
(in its individual capacity, “GE Capital”), as Agent for the several financial
institutions from time to time party to this Agreement (collectively, the
“Lenders” and individually each a “Lender”) and for itself as a Lender
(including as Swingline Lender), and such Lenders.
 
WITNESSETH:
 
WHEREAS, the Borrower has requested, and the Lenders have agreed to make
available to the Borrower, a revolving credit facility (including a letter of
credit subfacility) upon and subject to the terms and conditions set forth in
this Agreement to (a) fund a portion of the acquisition of substantially all of
the assets of Coast Crane Company, a Delaware corporation and debtor in the
Bankruptcy Case (“Old Coast Crane”) (the “Closing Date Acquisition”) pursuant to
the terms of the Purchase Agreement, (b) refinance the Prior Indebtedness,
(c) provide for working capital, capital expenditures and other general
corporate purposes of the Borrower and (d) fund certain fees and expenses
associated with the funding of the Loans and consummation of the Closing Date
Acquisition;
 
WHEREAS, the Borrower desires to secure all of its Obligations under the Loan
Documents by granting to Agent, for the benefit of the Secured Parties, a
security interest in and lien upon substantially all of its Property; and
 
WHEREAS, Holdings owns all of the Stock and Stock Equivalents of the Borrower,
is willing to guaranty all of the Obligations and to pledge to Agent, for the
benefit of the Secured Parties, all of the Stock and Stock Equivalents of the
Borrower and substantially all of its other Property to secure the Obligations;
 
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:
 
ARTICLE I.
THE CREDITS
 
1.1          Amounts and Terms of Revolving Loan Commitment.
 
(a)          The Revolving Credit.
 
(i)           Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Credit Parties contained
herein, each Revolving Lender severally and not jointly agrees to make Loans to
the Borrower (each such Loan, a “Revolving Loan”) from time to time on any
Business Day during the period from the Closing Date through the Final
Availability Date, in an aggregate amount not to exceed at any time outstanding
the amount set forth opposite such Lender’s name in Schedule 1.1 under the
heading “Revolving Loan Commitments” (such amount as the same may be reduced or
increased from time to time in accordance with this Agreement, being referred to
herein as such Lender’s “Revolving Loan Commitment”); provided, however, that,
after giving effect to any Borrowing of Revolving Loans, the aggregate principal
amount of all outstanding Revolving Loans shall not exceed the Maximum Revolving
Loan Balance.  Subject to the other terms and conditions hereof, amounts
borrowed under this subsection 1.1(a) may be repaid and reborrowed from time to
time.  The “Maximum Revolving Loan Balance” from time to time will be the lesser
of:
 
 
 

--------------------------------------------------------------------------------

 
 
(x)          the Borrowing Base (as calculated pursuant to the Borrowing Base
Certificate) in effect from time to time, or
 
(y)          the Aggregate Revolving Loan Commitment then in effect, less those
Reserves imposed by Agent in its Permitted Discretion;
 
less, in either case, the sum of (x) the aggregate amount of Letter of Credit
Obligations plus (y) outstanding Swing Loans.
 
(ii)          Subject to subsection 1.10(c) and the last two sentences of
subsection 1.8(c), at any time the then outstanding principal balance of
Revolving Loans exceeds the Maximum Revolving Loan Balance, then the Borrower
shall immediately prepay outstanding Swing Loans, then prepay outstanding
Revolving Loans and then cash collateralize outstanding Letters of Credit in an
amount sufficient to eliminate such excess in accordance herewith and in a
manner satisfactory to the L/C Issuers.
 
(iii)         If the Borrower requests that Revolving Lenders make, or permit to
remain outstanding Revolving Loans in excess of the Borrowing Base (any such
excess Revolving Loan is herein referred to as an “Overadvance”), Agent may, in
its sole discretion, elect to make, or permit to remain outstanding such
Overadvance; provided, however, that Agent may not cause Revolving Lenders to
make, or permit to remain outstanding, (A) aggregate Revolving Loans in excess
of the Aggregate Revolving Loan Commitment less the sum of (x) outstanding Swing
Loans plus (y) the aggregate amount of Letter of Credit Obligations or (B) an
Overadvance in an aggregate amount in excess of 10% of the Aggregate Revolving
Loan Commitment.  If an Overadvance is made, or permitted to remain outstanding,
pursuant to the preceding sentence, then all Revolving Lenders shall be bound to
make, or permit to remain outstanding, such Overadvance based upon their
Commitment Percentage of the Aggregate Revolving Loan Commitment in accordance
with the terms of this Agreement, regardless of whether the conditions to
lending set forth in Section 2.2 have been met.  Furthermore, Required Lenders
may prospectively revoke Agent’s ability to make or permit Overadvances by
written notice to Agent.  All Overadvances shall constitute Base Rate Loans and
shall bear interest at the Base Rate plus the Applicable Margin for Revolving
Loans and the default rate under subsection 1.3(c).
 
(b)         Letters of Credit.
 
(i)           Conditions.  On the terms and subject to the conditions contained
herein, the Borrower may request that one or more L/C Issuers Issue, in
accordance with such L/C Issuers’ usual and customary business practices and for
the account of the Borrower, Letters of Credit (denominated in Dollars) from
time to time on any Business Day during the period from the Closing Date through
the earlier of (x) the Final Availability Date and (y) seven (7) days prior to
the date specified in clause (a) of the definition of Revolving Termination
Date; provided, however, that no L/C Issuer shall Issue any Letter of Credit
upon the occurrence of any of the following or, if after giving effect to such
Issuance:
 
 
2

--------------------------------------------------------------------------------

 
 
(A)        (i) Availability would be less than zero or (ii) the Letter of Credit
Obligations for all Letters of Credit would exceed $2,000,000 (the “L/C
Sublimit”);
 
(B)         the expiration date of such Letter of Credit (i) is not a Business
Day, (ii) is more than one year after the date of issuance thereof or (iii) is
later than seven (7) days prior to the date specified in clause (a) of the
definition of Revolving Termination Date; provided, however, that any Letter of
Credit with a term not exceeding one year may provide for its renewal for
additional periods not exceeding one year as long as (x) each of the Borrower
and such L/C Issuer have the option to prevent such renewal before the
expiration of such term or any such period and (y) neither such L/C Issuer nor
the Borrower shall permit any such renewal to extend such expiration date beyond
the date set forth in clause (iii) above; or
 
(C)         (i) any fee due in connection with, and on or prior to, such
Issuance has not been paid, (ii) such Letter of Credit is requested to be issued
in a form that is not acceptable to such L/C Issuer or (iii) such L/C Issuer
shall not have received, each in form and substance reasonably acceptable to it
and duly executed by the Borrower, the documents that such L/C Issuer generally
uses in the Ordinary Course of Business for the Issuance of letters of credit of
the type of such Letter of Credit (collectively, the “L/C Reimbursement
Agreement”).
 
Furthermore, (i) nothing herein shall be construed as a commitment on the part
of GE Capital or any other L/C Issuer to issue Letters of Credit, or to issue
Letters of Credit in any specific form or to any specified beneficiary and (ii)
GE Capital as an L/C Issuer may elect only to issue Letters of Credit in its own
name and may only issue Letters of Credit to the extent permitted by
Requirements of Law, and such Letters of Credit may not be accepted by certain
beneficiaries such as insurance companies.  For each Issuance, the applicable
L/C Issuer may, but shall not be required to, determine that, or take notice
whether, the conditions precedent set forth in Section 2.2 have been satisfied
or waived in connection with the Issuance of any Letter of Credit; provided,
however, that no Letter of Credit shall be Issued during the period starting on
the first Business Day after the receipt by such L/C Issuer of notice from Agent
or the Required Lenders that any condition precedent contained in Section 2.2 is
not satisfied and ending on the date all such conditions are satisfied or duly
waived.
 
Notwithstanding anything else to the contrary herein, if any Lender is a
Non-Funding Lender or Impacted Lender, no L/C Issuer shall be obligated to Issue
any Letter of Credit unless (w) the Non-Funding Lender or Impacted Lender has
been replaced in accordance with Sections 9.9 or 9.22, (x) the Letter of Credit
Obligations of such Non-Funding Lender or Impacted Lender have been cash
collateralized, (y) the Revolving Loan Commitments of the other Lenders have
been increased by an amount sufficient to satisfy Agent that all future Letter
of Credit Obligations will be covered by all Revolving Lenders that are not
Non-Funding Lenders or Impacted Lenders, or (z) the Letter of Credit Obligations
of such Non-Funding Lender or Impacted Lender have been reallocated to other
Revolving Lenders in a manner consistent with subsection 1.11(e)(ii).
 
(ii)          Notice of Issuance.  The Borrower shall give the relevant L/C
Issuer and Agent a notice of any requested Issuance of any Letter of Credit,
which shall be effective only if received by such L/C Issuer and Agent not later
than 2:00 p.m. (New York time) on the third Business Day prior to the date of
such requested Issuance.  Such notice shall be made in a writing or Electronic
Transmission substantially in the form of Exhibit 1.1(b) duly completed or in a
writing in any other form acceptable to such L/C Issuer (an “L/C Request”).
 
 
3

--------------------------------------------------------------------------------

 
 
(iii)         Reporting Obligations of L/C Issuers.  Each L/C Issuer agrees to
provide Agent, in form and substance satisfactory to Agent, each of the
following on the following dates: (A) (i) on or prior to any Issuance of any
Letter of Credit by such L/C Issuer, (ii) immediately after any drawing under
any such Letter of Credit or (iii) immediately after any payment (or failure to
pay when due) by the Borrower of any related L/C Reimbursement Obligation,
notice thereof, which shall contain a reasonably detailed description of such
Issuance, drawing or payment, and Agent shall provide copies of such notices to
each Revolving Lender reasonably promptly after receipt thereof; (B) upon the
request of Agent (or any Revolving Lender through Agent), copies of any Letter
of Credit Issued by such L/C Issuer and any related L/C Reimbursement Agreement
and such other documents and information as may reasonably be requested by
Agent; and (C) on the first Business Day of each calendar week, a schedule of
the Letters of Credit Issued by such L/C Issuer, in form and substance
reasonably satisfactory to Agent, setting forth the Letter of Credit Obligations
for such Letters of Credit outstanding on the last Business Day of the previous
calendar week.
 
(iv)         Acquisition of Participations.  Upon any Issuance of a Letter of
Credit in accordance with the terms of this Agreement resulting in any increase
in the Letter of Credit Obligations, each Revolving Lender shall be deemed to
have acquired, without recourse or warranty, an undivided interest and
participation in such Letter of Credit and the related Letter of Credit
Obligations in an amount equal to its Commitment Percentage of such Letter of
Credit Obligations.
 
(v)          Reimbursement Obligations of the Borrower.  The Borrower agrees to
pay to the L/C Issuer of any Letter of Credit, or to Agent for the benefit of
such L/C Issuer, each L/C Reimbursement Obligation owing with respect to such
Letter of Credit no later than the first Business Day after the Borrower
receives notice from such L/C Issuer or from Agent that payment has been made
under such Letter of Credit or that such L/C Reimbursement Obligation is
otherwise due (the “L/C Reimbursement Date”) with interest thereon computed as
set forth in clause (A) below.  In the event that any L/C Reimbursement
Obligation is not repaid by the Borrower as provided in this clause (v) (or any
such payment by the Borrower is rescinded or set aside for any reason), such L/C
Issuer shall promptly notify Agent of such failure (and, upon receipt of such
notice, Agent shall notify each Revolving Lender) and, irrespective of whether
such notice is given, such L/C Reimbursement Obligation shall be payable by the
Borrower on demand with interest thereon computed (A) from the date on which
such L/C Reimbursement Obligation arose to the L/C Reimbursement Date, at the
interest rate applicable during such period to Revolving Loans that are Base
Rate Loans and (B) thereafter until payment in full, at the interest rate
applicable during such period to past due Revolving Loans that are Base Rate
Loans.
 
(vi)         Reimbursement Obligations of the Revolving Credit Lenders.
 
(1)          Upon receipt of the notice described in clause (v) above from
Agent, each Revolving Lender shall pay to Agent for the account of such L/C
Issuer its Commitment Percentage of such Letter of Credit Obligations (as such
amount may be increased pursuant to subsection 1.11(e)(ii)).
 
 
4

--------------------------------------------------------------------------------

 
 
(2)          By making any payments described in clause (1) above (other than
during the continuation of an Event of Default under subsection 7.1(f) or
7.1(g)), such Lender shall be deemed to have made a Revolving Loan to the
Borrower, which, upon receipt thereof by the Agent for the benefit of such L/C
Issuer, the Borrower shall be deemed to have used in whole to repay such L/C
Reimbursement Obligation.  Any such payment that is not deemed a Revolving Loan
shall be deemed a funding by such Lender of its participation in the applicable
Letter of Credit and the Letter of Credit Obligation in respect of the related
L/C Reimbursement Obligations.  Such participation shall not otherwise be
required to be funded.  Following receipt by any L/C Issuer of any payment from
any Lender pursuant to this clause (vi) with respect to any portion of any L/C
Reimbursement Obligation, such L/C Issuer shall promptly pay to the Agent, for
the benefit of such Lender, all amounts received by such L/C Issuer (or to the
extent such amounts shall have been received by the Agent for the benefit of
such L/C Issuer, the Agent shall promptly pay to such Lender all amounts
received by the Agent for the benefit of such L/C Issuer) with respect to such
portion.
 
(vii)        Obligations Absolute.  The obligations of the Borrower and the
Revolving Lenders pursuant to clauses (iv), (v) and (vi) above shall be
absolute, unconditional and irrevocable and performed strictly in accordance
with the terms of this Agreement irrespective of (A) (i) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (ii) any document presented under a Letter of
Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or (iii)
any loss or delay, including in the transmission of any document, (B) the
existence of any setoff, claim, abatement, recoupment, defense or other right
that any Person (including any Credit Party) may have against the beneficiary of
any Letter of Credit or any other Person, whether in connection with any Loan
Document or any other Contractual Obligation or transaction, or the existence of
any other withholding, abatement or reduction, (C) in the case of the
obligations of any Revolving Lender, (i) the failure of any condition precedent
set forth in Section 2.2 to be satisfied (each of which conditions precedent the
Revolving Lenders hereby irrevocably waive) or (ii) any adverse change in the
condition (financial or otherwise) of any Credit Party and (D) any other act or
omission to act or delay of any kind of Agent, any Lender or any other Person or
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this clause (vii), constitute a
legal or equitable discharge of any obligation of the Borrower or any Revolving
Lender hereunder.  No provision hereof shall be deemed to waive or limit the
Borrower’s right to seek repayment of any payment of any L/C Reimbursement
Obligations from the L/C Issuer under the terms of the applicable L/C
Reimbursement Agreement or applicable law.
 
(c)          Swing Loans.
 
(i)           Availability.  Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the Credit
Parties contained herein, the Swingline Lender may, in its sole discretion, make
Loans (each a “Swing Loan”) available to the Borrower as a subfacility under the
Revolving Loan Commitments from time to time on any Business Day during the
period from the Closing Date through the Final Availability Date in an aggregate
principal amount at any time outstanding not to exceed its Swingline Commitment;
provided, however, that the Swingline Lender may not make any Swing Loan (x) to
the extent that after giving effect to such Swing Loan, the aggregate principal
amount of all Revolving Loans would exceed the Maximum Revolving Loan Balance
and (y) during the period commencing on the first Business Day after it receives
notice from Agent or the Required Lenders that one or more of the conditions
precedent contained in Section 2.2 are not satisfied and ending when such
conditions are satisfied or duly waived.  In connection with the making of any
Swing Loan, the Swingline Lender may but shall not be required to determine
that, or take notice whether, the conditions precedent set forth in Section 2.2
have been satisfied or waived.  Each Swing Loan shall be a Base Rate Loan and
must be repaid as provided herein, but in any event must be repaid in full on
the Revolving Termination Date.  Within the limits set forth in the first
sentence of this clause (i), amounts of Swing Loans repaid may be reborrowed
under this clause (i).
 
 
5

--------------------------------------------------------------------------------

 
 
(ii)          Borrowing Procedures.  In order to request a Swing Loan, the
Borrower shall give to Agent a notice to be received not later than 2:00 p.m.
(New York time) on the day of the proposed Borrowing, which shall be made in a
writing or in an Electronic Transmission substantially in the form of Exhibit
1.1(c) or in a writing in any other form acceptable to Agent duly completed (a
“Swingline Request”).  In addition, if any Notice of Borrowing of Revolving
Loans requests a Borrowing of Base Rate Loans, the Swingline Lender may,
notwithstanding anything else to the contrary herein, make a Swing Loan to the
Borrower in an aggregate amount not to exceed such proposed Borrowing, and the
aggregate amount of the corresponding proposed Borrowing shall be reduced
accordingly by the principal amount of such Swing Loan.  Agent shall promptly
notify the Swingline Lender of the details of the requested Swing Loan.  Upon
receipt of such notice and subject to the terms of this Agreement, the Swingline
Lender may make a Swing Loan available to the Borrower by making the proceeds
thereof available to Agent and, in turn, Agent shall make such proceeds
available to the Borrower on the date set forth in the relevant Swingline
Request or Notice of Borrowing.
 
(iii)         Refinancing Swing Loans.
 
(1)          The Swingline Lender may at any time (and shall, no less frequently
than once each week) forward a demand to Agent (which Agent shall, upon receipt,
forward to each Revolving Lender) that each Revolving Lender pay to Agent, for
the account of the Swingline Lender, such Revolving Lender’s Commitment
Percentage of the outstanding Swing Loans (as such amount may be increased
pursuant to subsection 1.11(e)(ii)).
 
(2)          Each Revolving Lender shall pay the amount owing by it to Agent for
the account of the Swingline Lender on the Business Day following receipt of the
notice or demand therefor.  Payments received by Agent after 1:00 p.m. (New York
time) may, in the Agent’s discretion, be deemed to be received on the next
Business Day.  Upon receipt by Agent of such payment (other than during the
continuation of any Event of Default under subsection 7.1(f) or 7.1(g)), such
Revolving Lender shall be deemed to have made a Revolving Loan to the Borrower,
which, upon receipt of such payment by the Swingline Lender from Agent, the
Borrower shall be deemed to have used in whole to refinance such Swing Loan.  In
addition, regardless of whether any such demand is made, upon the occurrence of
any Event of Default under subsection 7.1(f) or 7.1(g), each Revolving Lender
shall be deemed to have acquired, without recourse or warranty, an undivided
interest and participation in each Swing Loan in an amount equal to such
Lender’s Commitment Percentage of such Swing Loan.  If any payment made by any
Revolving Lender as a result of any such demand is not deemed a Revolving Loan,
such payment shall be deemed a funding by such Lender of such
participation.  Such participation shall not be otherwise required to be
funded.  Upon receipt by the Swingline Lender of any payment from any Revolving
Lender pursuant to this clause (iii) with respect to any portion of any Swing
Loan, the Swingline Lender shall promptly pay over to such Revolving Lender all
payments of principal (to the extent received after such payment by such Lender)
and interest (to the extent accrued with respect to periods after such payment)
on account of such Swing Loan received by the Swingline Lender with respect to
such portion.
 
 
6

--------------------------------------------------------------------------------

 
 
(iv)         Obligation to Fund Absolute.  Each Revolving Lender’s obligations
pursuant to clause (iii) above shall be absolute, unconditional and irrevocable
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever, including (A) the existence of any
setoff, claim, abatement, recoupment, defense or other right that such Lender,
any Affiliate thereof or any other Person may have against the Swingline Lender,
Agent, any other Lender or L/C Issuer or any other Person, (B) the failure of
any condition precedent set forth in Section 2.2 to be satisfied or the failure
of the Borrower to deliver a Notice of Borrowing (each of which requirements the
Revolving Lenders hereby irrevocably waive) and (C) any adverse change in the
condition (financial or otherwise) of any Credit Party.
 
(d)         Hedging Agreements-PNC. In furtherance of Section 2.3(e) of the
Purchase Agreement, Borrower hereby assumes and agrees to pay and perform all
debts, liabilities and obligations of Old Coast Crane under the Hedging
Agreements-PNC (as defined in the Purchase Agreement) that arise and become due
and payable after the Closing Date (as defined in the Purchase
Agreement).  Within sixty (60) days of the Closing Date, Borrower shall sign
such documents as PNC may reasonably request in order to further evidence the
assumption of the Hedging Agreements-PNC, but the provisions hereof shall be
fully effective in the absence of any such documentation.  The Borrower hereby
authorizes Agent and each Lender to make Revolving Loans (which shall be Base
Rate Loans and which may be Swing Loans) to pay any regularly scheduled payments
when due (without acceleration or termination) pursuant to the Hedging
Agreements-PNC (“PNC Swap Payments”) upon notice from PNC to Agent and
Borrower.  If PNC shall at any time and from time to time notify Agent that
Borrower has failed to pay any PNC Swap Payment (which notice shall set forth
the unpaid amounts and due dates thereof and the amount requested to be
paid), Lenders shall, upon notice from Agent (which notice Agent shall promptly
give upon receipt of such notice from PNC) promptly make a Revolving Loan (which
shall be a Base Rate Loan and which may be funded by a Swing Loan) to pay
such PNC Swap Payment and Borrower hereby authorizes Agent and Lenders pay the
proceeds of such Revolving Loan or Swing Loan directly to PNC; provided that
none of Agent or any Lender shall have any obligation to make any such Revolving
Loan or Swing Loan unless the conditions to lending set forth in Section 2.2
have been met.  Nothing set forth in this subsection 1.1(d) shall limit or
modify or be deemed to limit or modify the provisions of subsection 1.10(c) or
subsection 1.1(c).
 
1.2          Notes.
 
(a)          The Revolving Loans made by each Revolving Lender shall be
evidenced by this Agreement and, if requested by such Lender, a Revolving Note
payable to such Lender in an amount equal to such Lender’s Revolving Loan
Commitment.
 
(b)          Swing Loans made by the Swingline Lender shall be evidenced by this
Agreement and, if requested by such Lender, a Swingline Note in an amount equal
to the Swingline Commitment.
 
1.3           Interest.
 
(a)          Subject to subsections 1.3(c) and 1.3(d), each Loan shall bear
interest on the outstanding principal amount thereof from the date when made at
a rate per annum equal to the LIBOR or the Base Rate, as the case may be, plus
the Applicable Margin; provided Swing Loans may not be LIBOR Rate Loans.  Each
determination of an interest rate by Agent shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  All computations
of interest payable under this Agreement shall be made on the basis of a 360-day
year and actual days elapsed for LIBOR Rate Loans and Letters of Credit and a
365/366-day year and actual days elapsed for Base Rate Loans.  All computations
of fees payable under this Agreement shall be made on the basis of a 360-day
year and actual days elapsed.  Interest and fees shall accrue during each period
during which interest or such fees are computed from the first day thereof to
the last day thereof.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)          Interest on each Loan shall be paid in arrears on each Interest
Payment Date.  Interest shall also be paid on the Revolving Termination Date.
 
(c)          At the election of Agent or the Required Lenders while any Event of
Default exists (or automatically while any Event of Default under subsection
7.1(a), 7.1(f) or 7.1(g) exists), the Borrower shall pay interest (after as well
as before entry of judgment thereon to the extent permitted by law) on the Loans
under the Loan Documents from and after the date of occurrence of such Event of
Default, at a rate per annum which is determined by adding two percent (2.0%)
per annum to the Applicable Margin then in effect for such Loans (plus the LIBOR
or Base Rate, as the case may be).  All such interest shall be payable on demand
of Agent or the Required Lenders.
 
(d)          Anything herein to the contrary notwithstanding, the obligations of
the Borrower hereunder shall be subject to the limitation that payments of
interest shall not be required, for any period for which interest is computed
hereunder, to the extent (but only to the extent) that contracting for or
receiving such payment by the respective Lender would be contrary to the
provisions of any law applicable to such Lender limiting the highest rate of
interest which may be lawfully contracted for, charged or received by such
Lender, and in such event the Borrower shall pay such Lender interest at the
highest rate permitted by applicable law (“Maximum Lawful Rate”); provided,
however, that if at any time thereafter the rate of interest payable hereunder
is less than the Maximum Lawful Rate, the Borrower shall continue to pay
interest hereunder at the Maximum Lawful Rate until such time as the total
interest received by Agent, on behalf of Lenders, is equal to the total interest
that would have been received had the interest payable hereunder been (but for
the operation of this paragraph) the interest rate payable since the Closing
Date as otherwise provided in this Agreement.
 
1.4          Loan Accounts.
 
(a)          Agent, on behalf of the Lenders, shall record on its books and
records the amount of each Loan made, the interest rate applicable, all payments
of principal and interest thereon and the principal balance thereof from time to
time outstanding.  Agent shall deliver to the Borrower on a monthly basis a loan
statement setting forth such record for the immediately preceding calendar
month.  Such record shall, absent manifest error, be conclusive evidence of the
amount of the Loans made by the Lenders to the Borrower and the interest and
payments thereon.  Any failure to so record or any error in doing so, or any
failure to deliver such loan statement shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder (and under any Note) to pay any
amount owing with respect to the Loans or provide the basis for any claim
against Agent.
 
(b)          Agent, acting as a non-fiduciary agent of the Borrower solely for
tax purposes and solely with respect to the actions described in this subsection
1.4(b), shall establish and maintain at its address referred to in Section 9.2
(or at such other address as Agent may notify the Borrower) (A) a record of
ownership (the “Register”) in which Agent agrees to register by book entry the
interests (including any rights to receive payment hereunder) of Agent, each
Lender and each L/C Issuer in the Revolving Loans, Swing Loans, L/C
Reimbursement Obligations, and Letter of Credit Obligations, each of their
obligations under this Agreement to participate in each Loan, Letter of Credit,
Letter of Credit Obligations, and L/C Reimbursement Obligations, and any
assignment of any such interest, obligation or right and (B) accounts in the
Register in accordance with its usual practice in which it shall record (1) the
names and addresses of the Lenders and the L/C Issuers (and each change thereto
pursuant to Sections 9.9 and 9.22), (2) the Revolving Loan Commitments of each
Lender, (3) the amount of each Loan and each funding of any participation
described in clause (A) above, and for LIBOR Rate Loans, the Interest Period
applicable thereto, (4) the amount of any principal or interest due and payable
or paid, (5) the amount of the L/C Reimbursement Obligations due and payable or
paid in respect of Letters of Credit and (6) any other payment received by Agent
from the Borrower and its application to the Obligations.
 
 
8

--------------------------------------------------------------------------------

 
 
(c)          Notwithstanding anything to the contrary contained in this
Agreement, the Loans (including any Notes evidencing such Loans and, in the case
of Revolving Loans, the corresponding obligations to participate in Letter of
Credit Obligations and Swing Loans) and the L/C Reimbursement Obligations are
registered obligations, the right, title and interest of the Lenders and the L/C
Issuers and their assignees in and to such Loans or L/C Reimbursement
Obligations, as the case may be, shall be transferable only upon notation of
such transfer in the Register and no assignment thereof shall be effective until
recorded therein.  This Section 1.4 and Section 9.9 shall be construed so that
the Loans and L/C Reimbursement Obligations are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code.
 
(d)         The Credit Parties, Agent, the Lenders and the L/C Issuers shall
treat each Person whose name is recorded in the Register as a Lender or L/C
Issuer, as applicable, for all purposes of this Agreement.  Information
contained in the Register with respect to any Lender or any L/C Issuer shall be
available for access by the Borrower, Agent, such Lender or such L/C Issuer
during normal business hours and from time to time upon at least one Business
Day’s prior notice.  No Lender or L/C Issuer shall, in such capacity, have
access to or be otherwise permitted to review any information in the Register
other than information with respect to such Lender or L/C Issuer unless
otherwise agreed by Agent.
 
1.5          Procedure for Revolving Credit Borrowing.
 
(a)          Each Borrowing of a Revolving Loan shall be made upon the
Borrower’s irrevocable (subject to Section 10.5) written notice delivered to
Agent substantially in the form of a Notice of Borrowing or in a writing in any
other form acceptable to Agent, which notice must be received by Agent prior to
2:00 p.m. (New York time) (i) on the date which is one (1) Business Day prior to
the requested Borrowing date of each Base Rate Loan equal to or less than
$50,000,000, (ii) on the date which is three (3) Business Days prior to the
requested Borrowing date of each Base Rate Loan in excess of $50,000,000 and
(iii) on the day which is three (3) Business Days prior to the requested
Borrowing date in the case of each LIBOR Rate Loan.  Such Notice of Borrowing
shall specify:
 
(i)           the amount of the Borrowing (which shall be in an aggregate
minimum principal amount of $100,000);
 
(ii)          the requested Borrowing date, which shall be a Business Day;
 
(iii)         whether the Borrowing is to be comprised of LIBOR Rate Loans or
Base Rate Loans; and
 
 
9

--------------------------------------------------------------------------------

 
 
(iv)         if the Borrowing is to be LIBOR Rate Loans, the Interest Period
applicable to such Loans.
 
(b)         Upon receipt of a Notice of Borrowing, Agent will promptly notify
each Revolving Lender of such Notice of Borrowing and of the amount of such
Lender’s Commitment Percentage of the Borrowing.
 
(c)         Unless Agent is otherwise directed in writing by the Borrower, the
proceeds of each requested Borrowing after the Closing Date will be made
available to the Borrower by Agent by wire transfer of such amount to the
Borrower pursuant to the wire transfer instructions specified on the signature
page hereto.
   
1.6          Conversion and Continuation Elections.
 
(a)          The Borrower shall have the option to (i) request that any
Revolving Loan be made as a LIBOR Rate Loan, (ii) convert at any time all or any
part of outstanding Loans (other than Swing Loans) from Base Rate Loans to LIBOR
Rate Loans, (iii) convert any LIBOR Rate Loan to a Base Rate Loan, subject to
Section 10.4 if such conversion is made prior to the expiration of the Interest
Period applicable thereto, or (iv) continue all or any portion of any Loan as a
LIBOR Rate Loan upon the expiration of the applicable Interest Period.  Any Loan
or group of Loans having the same proposed Interest Period to be made or
continued as, or converted into, a LIBOR Rate Loan must be in a minimum amount
of $2,000,000.  Any such election must be made by Borrower by 2:00 p.m. (New
York time) on the 3rd Business Day prior to (1) the date of any proposed
Revolving Loan which is to bear interest at LIBOR, (2) the end of each Interest
Period with respect to any LIBOR Rate Loans to be continued as such, or (3) the
date on which the Borrower wishes to convert any Base Rate Loan to a LIBOR Rate
Loan for an Interest Period designated by Borrower in such election.  If no
election is received with respect to a LIBOR Rate Loan by 2:00 p.m. (New York
time) on the 3rd Business Day prior to the end of the Interest Period with
respect thereto, that LIBOR Rate Loan shall be converted to a Base Rate Loan at
the end of its Interest Period.  The Borrower must make such election by notice
to Agent in writing, including by Electronic Transmission.  In the case of any
conversion or continuation, such election must be made pursuant to a written
notice (a “Notice of Conversion/Continuation”) substantially in the form of
Exhibit 1.6 or in a writing in any other form acceptable to Agent.  No Loan
shall be made, converted into or continued as a LIBOR Rate Loan, if the
conditions to Loans and Letters of Credit in Section 2.2 are not met at the time
of such proposed conversion or continuation and Agent or Required Lenders have
determined not to make or continue any Loan as a LIBOR Rate Loan as a result
thereof.
 
(b)         Upon receipt of a Notice of Conversion/Continuation, Agent will
promptly notify each Lender thereof.  In addition, Agent will, with reasonable
promptness, notify the Borrower and the Lenders of each determination of LIBOR;
provided that any failure to do so shall not relieve the Borrower of any
liability hereunder or provide the basis for any claim against Agent.  All
conversions and continuations shall be made pro rata according to the respective
outstanding principal amounts of the Loans held by each Lender with respect to
which the notice was given.
 
(c)          Notwithstanding any other provision contained in this Agreement,
after giving effect to any Borrowing, or to any continuation or conversion of
any Loans, there shall not be more than seven (7) different Interest Periods in
effect.
 
 
10

--------------------------------------------------------------------------------

 
 
1.7          Reductions in Revolving Loan Commitments.  Borrower may at any time
upon at least two (2) Business Days’(or such shorter period as is acceptable to
Agent) prior notice by Borrower to Agent permanently reduce (but not terminate)
the Aggregate Revolving Loan Commitment; provided, that (a) such prepayments or
reductions shall be in an amount greater than or equal to $1,000,000, (b) the
Revolving Loan Commitment shall not be reduced to an amount less than the
greater of (i) $50,000,000 and (ii) the sum of the aggregate outstanding
principal balance of Revolving Loans, Swing Loans plus Letter of Credit
Obligations outstanding and (c) any reduction in the Revolving Credit Agreement
shall cause a corresponding pro rata reduction in the Swingline Commitment.  In
addition, Borrower may at any time on at least five (5) days’ prior written
notice by Borrower to Agent terminate the Aggregate Revolving Loan Commitment;
provided, that upon such termination, all Obligations shall be immediately due
and payable in full and all Letter of Credit Obligations shall be cash
collateralized or otherwise satisfied in accordance herewith.  Optional
reductions or terminations of the Revolving Loan Commitment shall be without
premium or penalty except as provided in Section 10.4.  All reductions of the
Aggregate Revolving Loan Commitment shall be allocated pro rata among all
Lenders with a Revolving Loan Commitment.  A permanent reduction of the
Revolving Loan Commitment shall not require a corresponding pro rata reduction
in the L/C Sublimit.
 
1.8          Mandatory Prepayments of Loans.
 
(a)          Revolving Loan.  The Borrower shall repay to the Lenders in full on
the date specified in clause (a) of the definition of “Revolving Termination
Date” the aggregate principal amount of the Revolving Loans and Swing
Loans outstanding on the Revolving Termination Date.
 
(b)          Asset Dispositions.  If a Credit Party or any Subsidiary of a
Credit Party shall at any time or from time to time:
 
(i)           make or agree to make a Disposition; or
 
(ii)          suffer an Event of Loss;
 
then (A) the Borrower shall promptly notify Agent of such proposed Disposition
or Event of Loss (including the amount of the estimated Net Proceeds to be
received by a Credit Party and/or such Subsidiary in respect thereof) and (B)
promptly upon receipt by a Credit Party and/or such Subsidiary of the Net
Proceeds of such Disposition or Event of Loss, the Borrower shall deliver, or
cause to be delivered, such excess Net Proceeds to Agent for distribution to the
Lenders as a prepayment of the Loans, which prepayment shall be applied in
accordance with subsection 1.8(c).
 
(c)          Application of Prepayments.  Subject to subsection 1.10(c), any
prepayments pursuant to subsection 1.8(b) (other than prepayments of Swing Loans
and Revolving Loans as set forth therein), shall be applied first to prepay
outstanding Swing Loans, and second to prepay outstanding Revolving
Loans without a permanent reduction of the Aggregate Revolving Loan
Commitment.  To the extent permitted by the foregoing sentence, amounts prepaid
shall be applied first to any Base Rate Loans then outstanding and then to
outstanding LIBOR Rate Loans with the shortest Interest Periods
remaining.  Together with each prepayment under this Section 1.8, the Borrower
shall pay any amounts required pursuant to Section 10.4.
 
 
11

--------------------------------------------------------------------------------

 
 
(d)         No Implied Consent.  Provisions contained in this Section 1.8 for
the application of proceeds of certain transactions shall not be deemed to
constitute consent of the Lenders to transactions that are not otherwise
permitted by the terms hereof or the other Loan Documents.
 
1.9          Fees.
 
(a)         Fees.  The Borrower shall pay to Agent, for Agent’s own account,
fees in the amounts and at the times set forth in a letter agreement between the
Borrower and Agent dated of even date herewith (as amended from time to time,
the “Fee Letter”).
 
(b)         Unused Commitment Fee.  The Borrower shall pay to Agent a fee (the
“Unused Commitment Fee”) for the account of each Revolving Lender in an amount
equal to:
 
(i)           the average daily amount of the Revolving Loan Commitment of such
Revolving Lender during the preceding calendar month, less
 
(ii)          the sum of (x) the average daily balance of all Revolving Loans
held by such Revolving Lender plus (y) the average daily amount of Letter of
Credit Obligations held by such Revolving Lender, plus (z) in the case of the
Swing Line Lender, the average daily balance of all outstanding Swing Loans held
by such Swing Line Lender, in each case, during the preceding calendar month;
provided, in no event shall the amount computed pursuant to clauses (i) and (ii)
be less than zero,
 
(iii)         multiplied by one-half of one percent (0.50%) per annum.
 
The total fee paid by the Borrower will be equal to the sum of all of the fees
due to the Lenders, subject to subsection 1.11(e)(vi).  Such fee shall be
payable monthly in arrears on the first day of the calendar month following the
date hereof and the first day of each calendar month thereafter. The Unused
Commitment Fee provided in this subsection 1.9(b) shall accrue at all times from
and after the execution and delivery of this Agreement.  For purposes of this
subsection 1.9(b), the Revolving Loan Commitment of any Non-Funding Lender shall
be deemed to be zero.
 
(c)          Letter of Credit Fee.  The Borrower agrees to pay to Agent for the
ratable benefit of the Revolving Lenders, as compensation to such Lenders for
Letter of Credit Obligations incurred hereunder, (i) without duplication of
costs and expenses otherwise payable to Agent or Lenders hereunder or fees
otherwise paid by the Borrower, all costs and expenses incurred by Agent or any
Lender on account of such Letter of Credit Obligations, and (ii) for each
calendar month during which any Letter of Credit Obligation shall remain
outstanding, a fee (the “Letter of Credit Fee”) in an amount equal to the
product of the average daily undrawn face amount of all Letters of Credit
issued, guaranteed or supported by risk participation agreements multiplied by a
per annum rate equal to the Applicable Margin with respect to Revolving Loans
which are LIBOR Rate Loans; provided, however, at Agent’s or Required Lenders’
option, while an Event of Default exists (or automatically while an Event of
Default under subsection 7.1(a), 7.1(f) or 7.1(g) exists), such rate shall be
increased by two percent (2.00%) per annum.  Such fee shall be paid to Agent for
the benefit of the Revolving Lenders in arrears, on the first day of each
calendar month and on the date on which all L/C Reimbursement Obligations have
been discharged.  In addition, the Borrower shall pay to Agent, any L/C Issuer
or any prospective L/C Issuer, as appropriate, on demand, such L/C Issuer’s or
prospective L/C Issuer’s customary fees at then prevailing rates, without
duplication of fees otherwise payable hereunder (including all per annum fees),
charges and expenses of such L/C Issuer or prospective L/C Issuer in respect of
the application for, and the issuance, negotiation, acceptance, amendment,
transfer and payment of, each Letter of Credit or otherwise payable pursuant to
the application and related documentation under which such Letter of Credit is
issued.
 
 
12

--------------------------------------------------------------------------------

 
 
(d)         Closing Fees.  If the Borrower or any other Person agrees to
compensate, or compensates, Agent or any Lender (each, a “Compensated Lender”)
for its participation on the Closing Date in the Revolving Credit Commitments
and the Loans (other than any annual administration fee payable to the Agent,
standard compensation with respect to the issuance of letters of credit or
deposit account management, and the reimbursement of costs and expenses) the
Borrower shall pay to all the Lenders not receiving such fee (the “Non
Compensated Lenders”), a corresponding fee in an amount equal to the equivalent
amount of such compensation (calculated on a ratable basis so that such
compensation payable to such Non Compensated Lenders and such Compensated Lender
is the same percentage of their respective Revolving Credit Commitment).
 
1.10        Payments by the Borrower.
 
(a)          All payments (including prepayments) to be made by each Credit
Party on account of principal, interest, fees and other amounts required
hereunder shall be made without set-off, recoupment, counterclaim or deduction
of any kind, shall, except as otherwise expressly provided herein, be made to
Agent (for the ratable account of the Persons entitled thereto) at the address
for payment specified in the signature page hereof in relation to Agent (or such
other address as Agent may from time to time specify in accordance with Section
9.2), including payments utilizing the ACH system, and shall be made in Dollars
and by wire transfer or ACH transfer in immediately available funds (which shall
be the exclusive means of payment hereunder), no later than 1:00 p.m. (New York
time) on the date due.  Any payment which is received by Agent later than 1:00
p.m. (New York time) may in Agent’s discretion be deemed to have been received
on the immediately succeeding Business Day and any applicable interest or fee
shall continue to accrue.  The Borrower and each other Credit Party hereby
irrevocably waives the right to direct the application during the continuance of
an Event of Default of any and all payments in respect of any Obligation and any
proceeds of Collateral.  The Borrower hereby authorizes Agent and each Lender to
make a Revolving Loan (which shall be a Base Rate Loan and which may be a Swing
Loan) to pay (i) interest, principal (including Swing Loans), L/C Reimbursement
Obligations, agent fees, Unused Commitment Fees and Letter of Credit Fees, in
each instance, on the date due, or (ii) after five (5) days’ prior notice to the
Borrower, other fees, costs or expenses payable by the Borrower or any of its
Subsidiaries hereunder or under the other Loan Documents.
 
(b)         Subject to the provisions set forth in the definition of “Interest
Period” herein, if any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of interest or fees, as the case may be.
 
(c)         During the continuance of an Event of Default, Agent may, and shall
upon the direction of Required Lenders apply any and all payments received by
Agent in respect of any Obligation in accordance with clauses first through
sixth below.  Notwithstanding any provision herein to the contrary, all payments
made by Credit Parties to Agent after any or all of the Obligations have been
accelerated (so long as such acceleration has not been rescinded), including
proceeds of Collateral, shall be applied as follows:
 
 
13

--------------------------------------------------------------------------------

 
 
first, to payment of costs and expenses, including Attorney Costs, of Agent
payable or reimbursable by the Credit Parties under the Loan Documents;
 
second, to payment of Attorney Costs of Lenders payable or reimbursable by the
Borrower under this Agreement;
 
third, to payment of all accrued unpaid interest on the Obligations and fees
owed to Agent, Lenders and L/C Issuers;
 
fourth, to payment of principal of the Obligations including, without
limitation, L/C Reimbursement Obligations then due and payable and cash
collateralization of unmatured L/C Reimbursement Obligations to the extent not
then due and payable;
 
fifth, to payment of any other amounts owing constituting Obligations (other
than Obligations under Secured Rate Contracts and Bank Products);
 
sixth, to payment of any Obligations under any Secured Rate Contract and Bank
Products; and
 
seventh, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.
 
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses second, third, fourth, fifth and sixth above.
 
1.11        Payments by the Lenders to Agent; Settlement.
 
(a)          Agent may, on behalf of Lenders, disburse funds to the Borrower for
Loans requested.  Each Lender shall reimburse Agent on demand for all funds
disbursed on its behalf by Agent, or if Agent so requests, each Lender will
remit to Agent its Commitment Percentage of any Loan before Agent disburses same
to the Borrower.  If Agent elects to require that each Lender make funds
available to Agent prior to disbursement by Agent to the Borrower, Agent shall
advise each Lender by telephone or fax of the amount of such Lender’s Commitment
Percentage of the Loan requested by the Borrower no later than the Business Day
prior to the scheduled Borrowing date applicable thereto, and each such Lender
shall pay Agent such Lender’s Commitment Percentage of such requested Loan, in
same day funds, by wire transfer to Agent’s account, as set forth on Agent’s
signature page hereto, no later than 1:00 p.m. (New York time) on such scheduled
Borrowing date.  Nothing in this subsection 1.11(a) or elsewhere in this
Agreement or the other Loan Documents, including the remaining provisions of
Section 1.11, shall be deemed to require Agent to advance funds on behalf of any
Lender or to relieve any Lender from its obligation to fulfill its Revolving
Loan Commitments hereunder or to prejudice any rights that Agent, any Lender or
the Borrower may have against any Lender as a result of any default by such
Lender hereunder.
 
(b)         At least once each calendar week or more frequently at Agent’s
election (each, a “Settlement Date”), Agent shall advise each Lender by
telephone or fax of the amount of such Lender’s Commitment Percentage of
principal, interest and Fees paid for the benefit of Lenders with respect to
each applicable Loan.  Agent shall pay to each Lender such Lender’s Commitment
Percentage (except as otherwise provided in subsection 1.1(b)(vi) and subsection
1.11(e)) of principal, interest and fees paid by the Borrower since the previous
Settlement Date for the benefit of such Lender on the Loans held by it.  Such
payments shall be made by wire transfer to such Lender not later than 2:00 p.m.
(New York time) on the next Business Day following each Settlement Date.
 
 
14

--------------------------------------------------------------------------------

 
 
(c)         Availability of Lender’s Commitment Percentage.  Agent may assume
that each Revolving Lender will make its Commitment Percentage of each Revolving
Loan available to Agent on each Borrowing date.  If such Commitment Percentage
is not, in fact, paid to Agent by such Revolving Lender when due, Agent will be
entitled to recover such amount on demand from such Revolving Lender without
setoff, counterclaim or deduction of any kind.  If any Revolving Lender fails to
pay the amount of its Commitment Percentage forthwith upon Agent’s demand, Agent
shall promptly notify the Borrower and the Borrower shall immediately repay such
amount to Agent.  Nothing in this subsection 1.11(c) shall be deemed to require
Agent to advance funds on behalf of any Revolving Lender or to relieve any
Revolving Lender from its obligation to fulfill its Revolving Loan Commitments
hereunder or to prejudice any rights that the Borrower may have against any
Revolving Lender as a result of any default by such Revolving Lender
hereunder.  Without limiting the provisions of subsection 1.11(b), to the extent
that Agent advances funds to the Borrower on behalf of any Revolving Lender and
is not reimbursed therefor on the same Business Day as such advance is made,
Agent shall be entitled to retain for its account all interest accrued on such
advance from the date such advance was made until reimbursed by the applicable
Revolving Lender.
 
(d)         Return of Payments.
 
(i)           If Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by
Agent from the Borrower and such related payment is not received by Agent, then
Agent will be entitled to recover such amount from such Lender on demand without
setoff, counterclaim or deduction of any kind.
 
(ii)          If Agent determines at any time that any amount received by Agent
under this Agreement or any other Loan Document must be returned to any Credit
Party or paid to any other Person pursuant to any insolvency law or otherwise,
then, notwithstanding any other term or condition of this Agreement or any other
Loan Document, Agent will not be required to distribute any portion thereof to
any Lender.  In addition, each Lender will repay to Agent on demand any portion
of such amount that Agent has distributed to such Lender, together with interest
on such amount for the period during which such Lender held such amount, at such
rate, if any, as Agent is required to pay to the Borrower or such other Person,
without setoff, counterclaim or deduction of any kind, and Agent will be
entitled to set-off against future distributions to such Lender any such amounts
(with interest) that are not repaid on demand.
 
(e)          Non-Funding Lenders; Procedures.
 
(i)           Responsibility.  The failure of any Non-Funding Lender to make any
Revolving Loan, Letter of Credit Obligation or any payment required by it, or to
make any payment required by it hereunder, or to fund any purchase of any
participation to be made or funded by it on the date specified therefor shall
not relieve any other Lender (each such other Revolving Lender, an “Other
Lender”) of its obligations to make such loan, fund the purchase of any such
participation, or make any other payment required hereunder on such date, and
neither Agent nor, other than as expressly set forth herein, any other Lender
shall be responsible for the failure of any Non-Funding Lender to make a loan,
fund the purchase of a participation or make any other payment required
hereunder.
 
 
15

--------------------------------------------------------------------------------

 
 
(ii)          Reallocation.  If any Revolving Lender is a Non-Funding Lender,
all or a portion of such Non-Funding Lender’s Letter of Credit Obligations
(unless such Lender is the L/C Issuer that issued such Letter of Credit) and
reimbursement obligations with respect to Swing Loans shall, at Agent’s election
at any time or upon any L/C Issuer’s or Swingline Lender’s, as applicable,
written request delivered to Agent (whether before or after the occurrence of
any Default or Event of Default), be reallocated to and assumed by the Revolving
Lenders that are not Non-Funding Lenders or Impacted Lenders pro rata in
accordance with their Commitment Percentages of the Aggregate Revolving Loan
Commitment (calculated as if the Non-Funding Lender’s Commitment Percentage was
reduced to zero and each other Revolving Lender’s Commitment Percentage had been
increased proportionately), provided that no Revolving Lender shall be
reallocated any such amounts or be required to fund any amounts that would cause
the sum of its outstanding Revolving Loans, outstanding Letter of Credit
Obligations, amounts of its participations in Swing Loans and its pro rata share
of unparticipated amounts in Swing Loans to exceed its Revolving Loan
Commitment.
 
(iii)         Voting Rights.  Notwithstanding anything set forth herein to the
contrary, including Section 9.1, a Non-Funding Lender shall not have any voting
or consent rights under or with respect to any Loan Document or constitute a
“Lender” or a “Revolving Lender” (or be, or have its Loans and Revolving Loan
Commitments, included in the determination of “Required Lenders” or “Lenders
directly affected” pursuant to Section 9.1) for any voting or consent rights
under or with respect to any Loan Document, provided that (A) the Revolving Loan
Commitment of a Non-Funding Lender may not be increased, (B) the principal of a
Non-Funding Lender’s Loans may not be reduced or forgiven, and (C) the interest
rate applicable to Obligations owing to a Non-Funding Lender may not be reduced
in such a manner that by its terms affects such Non-Funding Lender more
adversely than other Lenders, in each case without the consent of such
Non-Funding Lender.  Moreover, for the purposes of determining Required Lenders,
the Loans, Letter of Credit Obligations, and Revolving Loan Commitments held by
Non-Funding Lenders shall be excluded from the total Loans and Revolving Loan
Commitments outstanding.
 
(iv)         Borrower Payments to a Non-Funding Lender.  Agent shall be
authorized to use all payments received by Agent for the benefit of any
Non-Funding Lender pursuant to this Agreement to pay in full the Aggregate
Excess Funding Amount to the appropriate Secured Parties.  Following such
payment in full of the Aggregate Excess Funding Amount, Agent shall be entitled
to hold such funds as cash collateral in a non-interest bearing account up to an
amount equal to such Non-Funding Lender’s unfunded Revolving Loan Commitment and
to use such amount to pay such Non-Funding Lender’s funding obligations
hereunder until the Obligations are paid in full in cash, all Letter of Credit
Obligations have been discharged or cash collateralized and all Revolving Loan
Commitments have been terminated.  Upon any such unfunded obligations owing by a
Non-Funding Lender becoming due and payable, Agent shall be authorized to use
such cash collateral to make such payment on behalf of such Non-Funding
Lender.  With respect to such Non-Funding Lender’s failure to fund Revolving
Loans or purchase participations in Letters of Credit or Letter of Credit
Obligations, any amounts applied by Agent to satisfy such funding shortfalls
shall be deemed to constitute a Revolving Loan or amount of the participation
required to be funded and, if necessary to effectuate the foregoing, the other
Revolving Lenders shall be deemed to have sold, and such Non-Funding Lender
shall be deemed to have purchased, Revolving Loans or Letter of Credit
participation interests from the other Revolving Lenders until such time as the
aggregate amount of the Revolving Loans and participations in Letters of Credit
and Letter of Credit Obligations are held by the Revolving Lenders in accordance
with their Commitment Percentages of the Aggregate Revolving Loan
Commitment.  Any amounts owing by a Non-Funding Lender to Agent which are not
paid when due shall accrue interest at the interest rate applicable during such
period to Revolving Loans that are Base Rate Loans.  In the event that Agent is
holding cash collateral of a Non-Funding Lender that cures pursuant to clause
(v) below or ceases to be a Non-Funding Lender pursuant to the definition of
Non-Funding Lender, Agent shall return the unused portion of such cash
collateral to such Lender. The “Aggregate Excess Funding Amount” of a
Non-Funding Lender shall be the aggregate amount of (A) all unpaid obligations
owing by such Lender to the Agent, L/C Issuers, Swing Line Lender, and other
Lenders under the Loan Documents, including such Lender’s pro rata share of all
Revolving Loans, Letter of Credit Obligations, Swing Line Loans, plus, without
duplication, (B) all amounts of such Non-Funding Lender’s Revolving Loan
Commitment reallocated to other Lenders pursuant to subsection 1.11(e)(ii).
 
 
16

--------------------------------------------------------------------------------

 
 
(v)          Cure.  A Lender may cure its status as a Non-Funding Lender under
clause (a) of the definition of Non-Funding Lender if such Lender (A) fully pays
to Agent, on behalf of the applicable Secured Parties, the Aggregate Excess
Funding Amount, plus all interest due thereon and (B) timely funds the next
Revolving Loan required to be funded by such Lender or makes the next
reimbursement required to be made by such Lender.  Any such cure shall not
relieve any Lender from liability for breaching its contractual obligations
hereunder.
 
(vi)         Fees.  A Lender that is a Non-Funding Lender pursuant to clause (a)
of the definition of Non-Funding Lender shall not earn and shall not be entitled
to receive, and the Borrower shall not be required to pay, such Lender’s portion
of the Unused Commitment Fee during the time such Lender is a Non-Funding Lender
pursuant to clause (a) thereof.  In the event that any reallocation of Letter of
Credit Obligations occurs pursuant to subsection 1.11(e)(ii), during the period
of time that such reallocation remains in effect, the Letter of Credit Fee
payable with respect to such reallocated portion shall be payable to (A) all
Revolving Lenders based on their pro rata share of such reallocation or (B) to
the L/C Issuer for any remaining portion not reallocated to any other Revolving
Lenders.
 
(f)          Procedures.  Agent is hereby authorized by each Credit Party and
each other Secured Party to establish procedures (and to amend such procedures
from time to time) to facilitate administration and servicing of the Loans and
other matters incidental thereto.  Without limiting the generality of the
foregoing, Agent is hereby authorized to establish procedures to make available
or deliver, or to accept, notices, documents and similar items on, by posting to
or submitting and/or completion on, E-Systems.
 
1.12        [Reserved].
 
1.13        Eligible Accounts.  All of the Accounts owned by the Borrower and
properly reflected as “Eligible Accounts” in the most recent Borrowing Base
Certificate delivered by the Borrower to Agent shall be “Eligible Accounts” for
purposes of this Agreement, except any Account to which any of the exclusionary
criteria set forth below applies.  Agent shall have the right to establish,
modify or eliminate Reserves against Eligible Accounts from time to time in its
Permitted Discretion.  In addition, Agent reserves the right, at any time and
from time to time after the Closing Date, to adjust any of the applicable
criteria and to establish new criteria with respect to Eligible Accounts, in its
Permitted Discretion, subject to the approval of Required Lenders in the case of
adjustments or new criteria which have the effect of making more credit
available.  Eligible Accounts shall not include the following Accounts of the
Borrower:
 
 
17

--------------------------------------------------------------------------------

 
 
(a)          Past Due Accounts. Accounts that are not paid within the earlier of
sixty (60) days following its due date or ninety (90) days following its
original invoice date;
 
(b)          Cross Aged Accounts.  Accounts that are the obligations of an
Account Debtor if fifty percent (50%) or more of the Dollar amount of all
Accounts owing by that Account Debtor are ineligible under clause (a) of this
Section 1.13;
 
(c)          Foreign Accounts.  Accounts that are the obligations of an Account
Debtor (other than the United States government or a political subdivision,
agency or instrumentality thereof) located in a foreign country other than
Canada unless payment thereof is assured by a letter of credit assigned and
delivered to Agent, satisfactory to Agent as to form, amount and issuer;
 
(d)          Government Accounts.  Accounts that are the obligation of an
Account Debtor that is the United States government or a political subdivision
thereof, or any state, county or municipality or department, agency or
instrumentality thereof unless Agent, in its sole discretion, has agreed to the
contrary in writing, or the Borrower has complied with respect to such
obligation with the Federal Assignment of Claims Act of 1940, or any applicable
state, county or municipal law restricting the assignment thereof with respect
to such obligation;
 
(e)          Contra Accounts.  Accounts to the extent the Borrower or any
Subsidiary thereof is liable for goods sold or services rendered by the
applicable Account Debtor to the Borrower or any Subsidiary thereof but only to
the extent of the potential offset;
 
(f)          Chargebacks/Partial Payments/Disputed.  Any Account to the extent
that any defense, counterclaim, setoff or dispute is asserted as to such
Account;
 
(g)         Inter-Company/Affiliate Accounts.  Accounts that arise from a sale
to any Affiliate of the Borrower;
 
(h)         Concentration Risk. Accounts to the extent that such Account,
together with all other Accounts owing by such Account Debtor and its Affiliates
as of any date of determination exceed fifteen percent 15% of all Eligible
Accounts;
 
(i)          Credit Risk.  Accounts that are otherwise determined to be
unacceptable by Agent in its Permitted Discretion, upon the delivery of prior or
contemporaneous notice (oral or written) of such determination to the Borrower;
 
(j)          Pre-Billing. Accounts with respect to which an invoice, reasonably
acceptable to Agent in form and substance, has not been sent to the applicable
Account Debtor;
 
(k)          Defaulted Accounts; Bankruptcy. Accounts where:
 
(i)           the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due; or
 
(ii)          a petition is filed by or against any Account Debtor obligated
upon such Account under any bankruptcy law or any other federal, state or
foreign (including any provincial) receivership, insolvency relief or other law
or laws for the relief of debtors;
 
 
18

--------------------------------------------------------------------------------

 
 
(l)           Employee Accounts.  Accounts that arise from a sale to any
director, officer, other employee, or to any entity that has any common officer
or director with the Borrower;
 
(m)         Progress Billing. Accounts (i) as to which the Borrower is not able
to bring suit or otherwise enforce its remedies against the Account Debtor
through judicial process, or (ii) if the Account represents a progress billing
consisting of an invoice for goods sold or used or services rendered pursuant to
a contract under which the Account Debtor’s obligation to pay that invoice is
subject to the Borrower’s completion of further performance under such contract
or is subject to the equitable lien of a surety bond issuer;
 
(n)         Bill and Hold.  Accounts that arise with respect to goods that are
delivered on a bill-and-hold basis;
 
(o)         C.O.D.  Accounts that arise with respect to goods that are delivered
on a cash-on-delivery basis;
 
(p)         Credit Limit. Accounts to the extent such Account exceeds any credit
limit established by Agent, in its Permitted Discretion, following prior notice
of such limit by Agent to the Borrower;
 
(q)         Non-Acceptable Alternative Currency. Accounts that are payable in
any currency other than United States Dollars;
 
(r)          Other Liens Against Receivables. Accounts that (i) are not owned by
the Borrower or (ii) are subject to any right, claim, Lien or other interest of
any other Person, other than Liens in favor of Agent securing the Obligations
and Permitted Liens described in subsection 5.1(c);
 
(s)          Conditional Sale. Accounts that arise with respect to goods that
are placed on consignment, guaranteed sale or other terms by reason of which the
payment by the Account Debtor is conditional;
 
(t)           Judgments, Notes or Chattel Paper.  Accounts that are evidenced by
a judgment, Instrument or Chattel Paper;
 
(u)         Not Bona Fide.  Accounts that are not true and correct statements of
bona fide indebtedness incurred in the amount of such Account for merchandise
sold to or services rendered and accepted by the applicable Account Debtor;
 
(v)         Ordinary Course; Sales of Equipment or Bulk Sales.  Accounts that do
not arise from the sale or lease of goods or the performance of services by the
Borrower in the Ordinary Course of Business, including, without limitation, bulk
Sales; or
 
(w)         Not Perfected.  Accounts as to which Agent’s Lien thereon, on behalf
of itself and the other Secured Parties, is not a first priority perfected Lien.
 
 
19

--------------------------------------------------------------------------------

 
 
1.14        Eligible Inventory.  All of the Inventory consisting of spare or
replacement parts for Equipment owned by the Borrower and properly reflected as
“Eligible Inventory” in the most recent Borrowing Base Certificate delivered by
the Borrower to Agent shall be “Eligible Inventory” for purposes of this
Agreement, except any Inventory to which any of the exclusionary criteria set
forth below or in the component definitions herein applies.  Agent shall have
the right to establish, modify, or eliminate Reserves against Eligible Inventory
from time to time in its Permitted Discretion.  In addition, Agent reserves the
right, at any time and from time to time after the Closing Date, to adjust any
of the applicable criteria and to establish new criteria with respect to
Eligible Inventory, in its Permitted Discretion, subject to the approval of
Required Lenders in the case of adjustments or new criteria which have the
effect of making more credit available.  Eligible Inventory shall not include
the following Inventory of the Borrower:
 
(a)          Excess/Obsolete.  Inventory that is excess, obsolete, unsaleable,
shopworn, or seconds;
 
(b)         Damaged.  Inventory that is damaged or unfit for sale or use;
 
(c)          Locations < $50,000.  Inventory is located at any site if the
aggregate value of Inventory and Equipment included in the Borrowing Base at any
such location is less than $50,000;
 
(d)         Consignment.  Inventory that is placed on consignment;
 
(e)         Off-Site.  Inventory that (i) is not located on premises owned,
leased or rented by the Borrower and set forth in Schedule 3.21 or (ii) is
stored at a leased or rented location, unless (x) a reasonably satisfactory
landlord waiver has been delivered to Agent, or (y) Reserves satisfactory to
Agent have been established with respect thereto, (iii) is stored with a bailee
or warehouseman unless (x) a reasonably satisfactory, acknowledged bailee letter
has been received by Agent with respect thereto and (y) Reserves satisfactory to
Agent have been established with respect thereto, (iv) is located at an owned
location subject to a mortgage in favor of a lender other than Agent, unless a
reasonably satisfactory mortgagee waiver has been delivered to Agent or (v) is
located outside of the United States or one of its territories.
 
(f)          In-Transit.  Inventory that is in transit, except for Inventory in
transit between domestic locations of Credit Parties as to which Agent’s Liens
have been perfected at origin and destination;
 
(g)         Customized.  Inventory subject to any licensing, trademark, trade
name or copyright agreements with any third parties which would require any
consent of any third party for the sale or disposition of that Inventory (which
consent has not been obtained) or the payment of any monies to any third party
upon such sale or other disposition (to the extent of such monies);
 
(h)         Packing/Shipping Materials.  Inventory that consists of packing or
shipping materials, or manufacturing supplies;
 
(i)          Tooling.  Inventory that consists of tooling;
 
(j)           Display.  Inventory that consists of display items;
 
(k)         Hazardous Materials.  Inventory that consists of Hazardous Materials
or goods that can be transported or sold only with licenses that are not readily
available;
 
(l)           Un-insured.  Inventory that is not covered by casualty insurance
reasonably acceptable to Agent;
 
 
20

--------------------------------------------------------------------------------

 
 
(m)        Not Owned/Other Liens.  Inventory that is not owned by the Borrower
or is subject to Liens other than Permitted Liens described in subsections
5.1(b), (c), (d) and (f) or rights of any other Person (including the rights of
a purchaser that has made progress payments and the rights of a surety that has
issued a bond to assure the Borrower’s performance with respect to that
Inventory);
 
(n)         Unperfected.  Inventory that is not subject to a first priority Lien
in favor of Agent on behalf of itself and the Secured Parties, except for Liens
described in subsection 5.1(d) (subject to Reserves);
 
(o)         Negotiable Bill of Sale.  Inventory that is covered by a negotiable
document of title, unless such document has been delivered to Agent with all
necessary endorsements, free and clear of all Liens except Liens in favor of
Agent, on behalf of itself and the Secured Parties; or
 
(p)         Not Ordinary Course.  Inventory (other than raw materials) that is
not of a type held for sale or to be furnished under a contract of service or is
not spare parts used to service Equipment in the Ordinary Course of Business of
the Borrower.
 
1.15        Eligible Equipment.  All of the Equipment owned by the Borrower and
properly reflected as “Eligible Equipment” in the most recent Borrowing Base
Certificate delivered by the Borrower to Agent shall be “Eligible Equipment” for
purposes of this Agreement except any Equipment as to which any of the
exclusionary criteria set forth in the applicable component definitions of
Eligible Equipment shall apply.  Agent shall have the right to establish,
modify, or eliminate Reserves against Eligible Equipment from time to time in
its Permitted Discretion.  In addition, Agent reserves the right, at any time
and from time to time after the Closing Date, to adjust any of the applicable
criteria and to establish new criteria with respect to Eligible Equipment in its
Permitted Discretion, subject to the approval of Required Lenders in the case of
adjustments or new criteria which have the effect of making more credit
available.
 
ARTICLE II.
CONDITIONS PRECEDENT
 
2.1          Conditions of Initial Loans.  The obligation of each Lender to make
its initial Loans and of each L/C Issuer to Issue, or cause to be Issued, the
initial Letters of Credit hereunder is subject to satisfaction of the following
conditions in a manner satisfactory to Agent:
 
(a)          Loan Documents.  Agent shall have received on or before the Closing
Date all of the agreements, documents, instruments and other items set forth on
the closing checklist attached hereto as Exhibit 2.1, each in form and substance
reasonably satisfactory to Agent.
 
(b)         Availability.  Not more than $50,000,000 in Revolving Loans shall be
advanced on the Closing Date, and after giving effect to the consummation of the
Related Transactions, payment of all costs and expenses in connection therewith,
funding of the initial Loans and issuance of the initial Letters of Credit,
Availability shall be not less than $8,000,000.
 
 
21

--------------------------------------------------------------------------------

 
 
(c)          Related Transactions.  The Related Transactions shall have been
consummated in the manner contemplated by the Related Agreements and in
compliance with (i) the Bankruptcy Code and other applicable law, (ii) the Order
Approving Bidding Procedures entered into on October 12, 2010 by the Bankruptcy
Court and (iii) the terms and provisions of the Purchase Agreement, without any
amendment or waiver of any term or condition thereof which has not been
consented to by Agent and Lenders.  Agent shall have received evidence and be
satisfied that (i) Essex shall have received cash proceeds from the issuance of
Stock and Stock Equivalents of Essex to other Persons (the “Equity Investors
Equity Investment”), which Equity Investors Equity Investment shall be in
accordance with the Equity Documents (the terms of which are reasonably
satisfactory to Agent) (ii) Essex shall have contributed to the capital of
Holdings the cash proceeds of the Equity Investors Equity Investment plus
additional cash on hand in an aggregate amount of not less than the greater of
(1) $32,000,000, and (2) an amount (together with the proceeds of the initial
Revolving Loans made by the Borrower on the Closing Date) necessary to pay in
full the Cash Portion of the Purchase Price (as defined in the Purchase
Agreement), the Prior Indebtedness and fees and expenses related to the Related
Transaction and (iii) Holdings shall have contributed such cash proceeds to the
capital of the Borrower.
 
(d)          Sale Order.  The Closing Date Acquisition, the Purchase Agreement
and the other documents entered into in connection therewith and the
transactions contemplated thereby shall have been approved by a final,
non-appealable 363 sale order entered by the Bankruptcy Court, which order shall
contain a finding that Borrower is a good faith purchaser entitled to the
protections and benefits of Section 363(m) of the Bankruptcy Code and shall
otherwise be in form and substance satisfactory to Agent and Lenders.  Such
order shall not have been stayed by the Bankruptcy Court or any other court
having jurisdiction to issue any such stay.  Agent and Lenders may waive the
requirement that such order be final and non-appealable should the Borrower
waive such requirement.
 
(e)          Repayment of Prior Lender Obligations.  After giving effect to the
Closing Date Acquisition Agent shall have received a fully executed pay-off
letter reasonably satisfactory to Agent confirming that all obligations owing by
any Credit Party to the Prior Lenders will be repaid in full from the proceeds
of the initial Loans and all Liens upon any of the Property of the Credit
Parties or any of their Subsidiaries in favor of the Prior Lenders shall be
terminated by the Prior Lenders immediately upon such payment.
 
(f)           Approvals.  All governmental, regulatory and other third-party
approvals and consents required by Agent and each Lender with respect to the
execution, delivery and performance of this Agreement and the other Loan
Documents and the consummation of the Related Transactions shall have been
obtained and are final and non-appealable.
 
(g)          Payment of Fees.  The Borrower shall have paid the fees required to
be paid on the Closing Date in the respective amounts specified in Section 1.9
(including the fees specified in the Fee Letter), and shall have reimbursed
Agent and Lenders for all fees, costs and expenses of closing presented as of
the Closing Date.
 
(h)          No Material Adverse Effect.  Since September 30, 2010, no change,
development, or event shall have occurred that has or would reasonably be
expected to have a Material Adverse Effect on the operations, business,
properties, prospects or condition (financial or otherwise) of Old Coast Crane
and its Subsidiaries, or Holdings and its Subsidiaries, taken as a whole, except
as disclosed in Old Coast Crane’s financial reports, dated October 20, 2010,
that have been provided to the Agent.  Agent shall have received an officer’s
certificate in form and substance reasonably satisfactory to Agent affirming the
foregoing.
 
(i)           Litigation.  After giving effect to the closing, there being no
order or injunction or pending litigation in which there is a reasonable
possibility of a decision which would have a Material Adverse Effect on the
Borrower or any of its Subsidiaries and no pending litigation seeking to enjoin
or prevent the transactions contemplated hereby.
 
 
22

--------------------------------------------------------------------------------

 
 
(j)           [Reserved].
 
(k)          Other Documents.  Agent shall have received certified copies of the
Manitowoc Agreements and the Borrower’s guarantee of the DLL Facility.
 
(l)           Structure.  The ownership, capital, corporate, tax, organizational
and legal structure of Holdings and its Subsidiaries on the Closing Date shall
be satisfactory to Agent.
 
(m)         Material Contracts.  After giving effect to the closing, there are
no Defaults or Events of Default under any material contract or agreement of
Holdings or any of its Subsidiaries.
 
(n)         HSR Approvals.   All necessary HSR Act (as defined in the Purchase
Agreement) approvals for the Closing Date Acquisition shall have been received
by the Credit Parties, whether by the lapse of applicable HSR Act waiting period
or by receipt of an early termination notice from the Federal Trade Commission.
 
(o)         Pro Forma Balance Sheet.  Agent shall have received the pro forma
unaudited consolidated balance sheet of Holdings and its Subsidiaries which
shall give pro forma effect to the Related Transaction and shall be prepared in
accordance with GAAP (with only such adjustments thereto as would be required in
a manner consistent with GAAP) and shall be based on the unaudited consolidated
and consolidating balance sheets of Old Coast Crane and its Subsidiaries dated
September 30, 2010.
 
2.2          Conditions to All Borrowings.  Except as otherwise expressly
provided herein, no Lender or L/C Issuer shall be obligated to fund any Loan or
incur any Letter of Credit Obligation, if, as of the date thereof:
 
(a)         any representation or warranty by any Credit Party contained herein
or in any other Loan Document is untrue or incorrect in any material respect
(without duplication of any materiality qualifier contained therein) as of such
date, except to the extent that such representation or warranty expressly
relates to an earlier date (in which event such representations and warranties
were untrue or incorrect in any material respect (without duplication of any
materiality qualifier contained therein) as of such earlier date), and Agent or
Required Lenders have determined not to make such Loan or incur such Letter of
Credit Obligation as a result of the fact that such warranty or representation
is untrue or incorrect;
 
(b)         any Default or Event of Default has occurred and is continuing or
would result after giving effect to any Loan (or the incurrence of any Letter of
Credit Obligation), and Agent or Required Lenders shall have determined not to
make any Loan or incur any Letter of Credit Obligation as a result of that
Default or Event of Default; or
 
(c)         after giving effect to any Loan (or the incurrence of any Letter of
Credit Obligations), the aggregate outstanding amount of the Revolving Loans
would exceed the Maximum Revolving Loan Balance (except as provided in
subsection 1.1(a)).
 
 
23

--------------------------------------------------------------------------------

 
 
The request by the Borrower and acceptance by the Borrower of the proceeds of
any Loan or the incurrence of any Letter of Credit Obligations shall be deemed
to constitute, as of the date thereof, (i) a representation and warranty by the
Borrower that the conditions in this Section 2.2 have been satisfied and (ii) a
reaffirmation by each Credit Party of the granting and continuance of Agent’s
Liens, on behalf of itself and the Secured Parties, pursuant to the Collateral
Documents.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
The Credit Parties, jointly and severally, represent and warrant to Agent and
each Lender that the following are, and after giving effect to the Related
Transactions will be, true, correct and complete:
 
3.1          Corporate Existence and Power.  Each Credit Party and each of their
respective Subsidiaries:
 
(a)          is a corporation, limited liability company or limited partnership,
as applicable, duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, organization or formation, as
applicable;
 
(b)         has the power and authority and all governmental licenses,
authorizations, Permits (except as set forth on Schedule 3.1(b)), consents and
approvals to own its assets, carry on its business and execute, deliver, and
perform its obligations under, the Loan Documents and the Related Agreements to
which it is a party.  Schedule 3.1(b) sets forth a true, complete and correct
list of all Permits, including all Permits required under Environmental Laws,
held by Holdings and its Subsidiaries in connection with the ownership or
operation of its business and the Real Estate leased by Seller as of the Closing
Date.  All Permits are valid and in full force and effect and, to the knowledge
of Borrower, neither Borrower nor any of its Subsidiaries is in default under or
in violation of any such Permit, except for such defaults or violations which
would not reasonably be expected, individually or in the aggregate, to cause a
Material Adverse Effect and no suspension or cancellation of any such Permits is
pending (other than pursuant to its terms) or threatened;
 
(c)          is duly qualified as a foreign corporation, limited liability
company or limited partnership, as applicable, and licensed and in good
standing, under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
or license; and
 
(d)         is in compliance with all Requirements of Law;
 
except, in each case referred to in clause (c) or clause (d), to the extent that
the failure to do so would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
 
3.2          Corporate Authorization; No Contravention.  The execution, delivery
and performance by each of the Credit Parties of this Agreement, and by each
Credit Party and each of their respective Subsidiaries of any other Loan
Document and Related Agreement to which such Person is party, have been duly
authorized by all necessary action, and do not and will not:
 
(i)           contravene the terms of any of that Person’s Organization
Documents;
 
 
24

--------------------------------------------------------------------------------

 
 
(ii)          conflict with or result in any material breach or contravention
of, or result in the creation of any Lien under, any document evidencing any
material Contractual Obligation to which such Person is a party or any order,
injunction, writ or decree of any Governmental Authority to which such Person or
its Property is subject; or
 
(iii)         violate any Requirement of Law in any material respect.
 
3.3          Governmental Authorization.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Credit Party
or any Subsidiary of any Credit Party of this Agreement, any other Loan Document
or Related Agreement except (a) for recordings and filings in connection with
the Liens granted to Agent under the Collateral Documents, (b) those obtained or
made on or prior to the Closing Date and (c) in the case of any Related
Agreement, those which, if not obtained or made, would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
 
3.4          Binding Effect.  This Agreement and each other Loan Document and
Related Agreement to which any Credit Party or any Subsidiary of any Credit
Party is a party constitute the legal, valid and binding obligations of each
such Person which is a party thereto, enforceable against such Person in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability.
 
3.5          Litigation.  Except as specifically disclosed in Schedule 3.5,
there are no actions, suits, proceedings, claims or disputes pending, or to the
best knowledge of each Credit Party, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, against any Credit
Party, any Subsidiary of any Credit Party or any of their respective Properties
which:
 
(a)          purport to affect or pertain to this Agreement, any other Loan
Document or Related Agreement, or any of the transactions contemplated hereby or
thereby; or
 
(b)         would reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect.
 
No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement, any other
Loan Document or any Related Agreement, or directing that the transactions
provided for herein or therein not be consummated as herein or therein
provided.  As of the Closing Date, no Credit Party or any Subsidiary of any
Credit Party is the subject of an audit or, to each Credit Party’s knowledge,
any review or investigation by any Governmental Authority (excluding the IRS and
other taxing authorities) concerning the violation or possible violation of any
Requirement of Law.
 
3.6          No Default.  No Default or Event of Default exists or would result
from the incurring of any Obligations by any Credit Party or the grant or
perfection of Agent’s Liens on the Collateral or the consummation of the Related
Transactions.  No Credit Party and no Subsidiary of any Credit Party is in
default under or with respect to any Contractual Obligation in any respect
which, individually or together with all such defaults, would reasonably be
expected to have a Material Adverse Effect.
 
 
25

--------------------------------------------------------------------------------

 
 
3.7          ERISA Compliance.  Schedule 3.7 sets forth, as of the Closing Date,
a complete and correct list of, and that separately identifies, (a) all Title IV
Plans, (b) all Multiemployer Plans and (c) all material Benefit Plans.  Each
Benefit Plan, and each trust thereunder, intended to qualify for tax exempt
status under Section 401 or 501 of the Code or other Requirements of Law so
qualifies.  Except for those that would not reasonably be expected to result in
Liabilities in excess of $100,000 in the aggregate, (x) each Benefit Plan is in
compliance with applicable provisions of ERISA, the Code and other Requirements
of Law, (y) there are no existing or pending (or to the knowledge of any Credit
Party, threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Benefit Plan to which any Credit Party incurs or otherwise has or
could have an obligation or any Liability and (z) no ERISA Event is reasonably
expected to occur.  On the Closing Date, no ERISA Event has occurred in
connection with which obligations and liabilities (contingent or otherwise)
remain outstanding.
 
3.8          Use of Proceeds; Margin Regulations.  No Credit Party and no
Subsidiary of any Credit Party is engaged in the business of purchasing or
selling Margin Stock or extending credit for the purpose of purchasing or
carrying Margin Stock.  Schedule 3.8 contains a description of the Credit
Parties’ sources and uses of funds on the Closing Date, including Loans and
Letters of Credit made or issued on the Closing Date and a funds flow memorandum
detailing how funds from each source are to be transferred to particular uses.
 
3.9          Ownership of Property; Liens.  As of the Closing Date, the Real
Estate listed in Schedule 3.9 constitutes all of the Real Estate of each Credit
Party and each of their respective Subsidiaries.  Schedule 3.9 sets forth with
respect to the Real Estate leased by each Credit Party or any Subsidiary
thereof, a description of the location, by state and street address of such Real
Estate, the name and address of the landlord, the commencement date, the
termination date, renewal options (if any), annual base rent (including
percentage rents if applicable), square footage of the premises and a
description of general use thereof.   Each of the Credit Parties and each of
their respective Subsidiaries has good record and marketable title in fee simple
to, or valid leasehold interests in, all Real Estate, and good and valid title
to all owned personal property and valid leasehold interests in all leased
personal property, in each instance, necessary or used in the ordinary conduct
of their respective businesses.  As of the Closing Date, none of the Real Estate
of any Credit Party or any Subsidiary of any Credit Party is subject to any
Liens other than Permitted Liens.  As of the Closing Date, Schedule 3.9 also
describes any purchase options, rights of first refusal or other similar
contractual rights pertaining to any Real Estate.  As of the Closing Date, all
material permits required to have been issued or appropriate to enable the Real
Estate to be lawfully occupied and used for all of the purposes for which it is
currently occupied and used have been lawfully issued and are in full force and
effect.
 
3.10        Taxes.  All federal, state, local and foreign income and franchise
and other material tax returns, reports and statements (collectively, the “Tax
Returns”) required to be filed by any Tax Affiliate have been filed with the
appropriate Governmental Authorities, all such Tax Returns are true and correct
in all material respects, and all taxes, assessments and other governmental
charges and impositions reflected therein or otherwise due and payable have been
paid prior to the date on which any Liability may be added thereto for
non-payment thereof except for those contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves are maintained
on the books of the appropriate Tax Affiliate in accordance with GAAP.  As of
the Closing Date, no Tax Return is under audit or examination by any
Governmental Authority, and no notice of any audit or examination or any
assertion of any claim for Taxes has been given or made by any Governmental
Authority.  Proper and accurate amounts have been withheld by each Tax Affiliate
from their respective employees for all periods in full and complete compliance
with the tax, social security and unemployment withholding provisions of
applicable Requirements of Law and such withholdings have been timely paid to
the respective Governmental Authorities.  No Tax Affiliate has participated in a
“reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4(b) or has been a member of an affiliated, combined or unitary group
other than the group of which a Tax Affiliate is the common parent.
 
 
26

--------------------------------------------------------------------------------

 
 
3.11        Financial Condition.
 
(a)         [Reserved].
 
(b)         The pro forma unaudited consolidated balance sheet of Holdings and
its Subsidiaries delivered on the Closing Date and attached hereto as Schedule
3.11(b) was prepared by Holdings giving pro forma effect to the Related
Transactions, was based on the unaudited consolidated and consolidating balance
sheets of Old Coast Crane and its Subsidiaries dated September 30, 2010, and was
prepared in accordance with GAAP, with only such adjustments thereto as would be
required in a manner consistent with GAAP.
 
(c)          Since September 30, 2010, there has been no change, development, or
event that has or would reasonably be expected to have a Material Adverse Effect
on the operations, business, properties, prospects or condition (financial or
otherwise) of Old Coast Crane and its Subsidiaries, or Holdings and its
Subsidiaries, taken as a whole, except as disclosed in Old Coast Crane’s
financial reports, dated October 20, 2010, that have been provided to the Agent.
 
(d)         The Credit Parties and their Subsidiaries have no Indebtedness other
than Indebtedness permitted pursuant to Section 5.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section 5.9.
 
(e)         All financial performance projections delivered to Agent, including
the financial performance projections delivered to Agent prior to the Closing
Date and attached hereto as Schedule 3.11(e), represent the Borrower’s best good
faith estimate of future financial performance and are based on assumptions
believed by the Borrower to be fair and reasonable in light of current market
conditions, it being acknowledged and agreed by Agent and Lenders that
projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by such projections may
differ from the projected results.
 
3.12        Environmental Matters.  Except as set forth in Schedule 3.12, and
except where any failures to comply would not reasonably be expected to result
in, either individually or in the aggregate, Material Environmental Liabilities
to the Credit Parties and their Subsidiaries, (a) the operations of each Credit
Party and each Subsidiary of each Credit Party are and have been in compliance
with all applicable Environmental Laws, including obtaining, maintaining and
complying with all Permits required by any applicable Environmental Law, (b) no
Credit Party and no Subsidiary of any Credit Party is party to, and no Credit
Party and no Subsidiary of any Credit Party and no Real Estate currently (or to
the knowledge of any Credit Party previously) owned, leased, subleased, operated
or otherwise occupied by or for any such Person is subject to or the subject of,
any Contractual Obligation or any pending (or, to the knowledge of any Credit
Party, threatened) order, action, investigation, suit, proceeding, audit, claim,
demand, dispute or notice of violation or of potential liability or similar
notice relating in any manner to any Environmental Laws, (c) no Lien in favor of
any Governmental Authority securing, in whole or in part, Environmental
Liabilities has attached to any property of any Credit Party or any Subsidiary
of any Credit Party and, to the knowledge of any Credit Party, no facts,
circumstances or conditions exist that could reasonably be expected to result in
any such Lien attaching to any such property, (d) no Credit Party and no
Subsidiary of any Credit Party has caused or suffered to occur a Release of
Hazardous Materials at, to or from any Real Estate, (e) all Real Estate
currently (or to the knowledge of any Credit Party previously) owned, leased,
subleased, operated or otherwise occupied by or for any such Credit Party and
each Subsidiary of each Credit Party is free of contamination by any Hazardous
Materials, and (f) no Credit Party and no Subsidiary of any Credit Party (i) is
or has been engaged in, or has permitted any current or former tenant to engage
in, operations in violation of any Environmental Law or (ii) knows of any facts,
circumstances or conditions reasonably constituting notice of a violation of any
Environmental Law, including receipt of any information request or notice of
potential responsibility under the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. §§ 9601 et seq.) or similar
Environmental Laws.  Each Credit Party has made available to Agent copies of all
existing environmental reports, reviews and audits and all documents pertaining
to actual or potential Environmental Liabilities, in each case to the extent
such reports, reviews, audits and documents are in their possession, custody,
control or otherwise available to the Credit Parties.
 
 
27

--------------------------------------------------------------------------------

 
 
3.13        Regulated Entities.  None of any Credit Party, any Person
controlling any Credit Party, or any Subsidiary of any Credit Party, is (a) an
“investment company” within the meaning of the Investment Company Act of 1940 or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any state public utilities code, or any other Federal or state statute,
rule or regulation limiting its ability to incur Indebtedness, pledge its assets
or perform its Obligations under the Loan Documents.
 
3.14        Solvency.  Both before and after giving effect to (a) the Loans made
and Letters of Credit Issued on or prior to the date this representation and
warranty is made or remade, (b) the disbursement of the proceeds of such Loans
to or as directed by the Borrower, (c) the consummation of the Related
Transactions and (d) the payment and accrual of all transaction costs in
connection with the foregoing, both the Credit Parties taken as a whole and the
Borrower individually are Solvent.
 
3.15        Labor Relations.  There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Credit Party,
threatened) against or involving any Credit Party or any Subsidiary of any
Credit Party, except for those that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Except as set forth in Schedule
3.15, as of the Closing Date, (a) there is no collective bargaining or similar
agreement with any union, labor organization, works council or similar
representative covering any employee of any Credit Party or any Subsidiary of
any Credit Party, (b) no petition for certification or election of any such
representative is existing or pending with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party and (c) no such representative has
sought certification or recognition with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party.
 
 
28

--------------------------------------------------------------------------------

 
 
3.16        Intellectual Property.  Schedule 3.16 sets forth a true and complete
list of the following Intellectual Property each Credit Party owns, licenses or
otherwise has the right to use: (i) Intellectual Property that is registered or
subject to applications for registration, (ii) Internet Domain Names and (iii)
material Intellectual Property and material Software, separately identifying
that owned and licensed to such Credit Party and including for each of the
foregoing items (1) the owner, (2) the title, (3) the jurisdiction in which such
item has been registered or otherwise arises or in which an application for
registration has been filed, (4) as applicable, the registration or application
number and registration or application date and (5) any IP Licenses or other
rights (including franchises) granted by such Credit Party with respect
thereto.  Each Credit Party and each Subsidiary of each Credit Party owns, or is
licensed to use, all Intellectual Property necessary to conduct its business as
currently conducted except for such Intellectual Property the failure of which
to own or license would not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.  To the knowledge of each Credit
Party, (a) the conduct and operations of the businesses of each Credit Party and
each Subsidiary of each Credit Party does not infringe, misappropriate, dilute,
violate or otherwise impair any Intellectual Property owned by any other Person
and (b) no other Person has contested any right, title or interest of any Credit
Party or any Subsidiary of any Credit Party in, or relating to, any Intellectual
Property, other than, in each case, as cannot reasonably be expected to affect
the Loan Documents and the transactions contemplated therein and would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
3.17        Brokers’ Fees; Transaction Fees.  Except for fees payable to Agent
and Lenders and fees due to CJS Securities in connection with the raising of
Equity in an aggregate amount not to exceed $640,000 and as provided in the
Purchase Agreement, none of the Credit Parties or any of their respective
Subsidiaries has any obligation to any Person in respect of any finder’s,
broker’s or investment banker’s fee in connection with the transactions
contemplated hereby.
 
3.18        Insurance.  Schedule 3.18 lists all insurance policies of any nature
maintained, as of the Closing Date, for current occurrences by each Credit
Party, including issuers, coverages and deductibles.  Each of the Credit Parties
and each of their respective Subsidiaries and their respective Properties are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar Properties in localities where such Person operates.
 
3.19        Ventures, Subsidiaries and Affiliates; Outstanding Stock.  Except as
set forth in Schedule 3.19, as of the Closing Date, no Credit Party and no
Subsidiary of any Credit Party has any Subsidiaries, is engaged in any joint
venture or partnership with any other Person, or is an Affiliate of any other
Person.  All issued and outstanding Stock and Stock Equivalents of each of the
Credit Parties and each of their respective Subsidiaries are duly authorized and
validly issued, fully paid, non-assessable, and free and clear of all Liens
other than, with respect to the Stock and Stock Equivalents of the Borrower and
Subsidiaries of the Borrower, those in favor of Agent, for the benefit of the
Secured Parties.  All such securities were issued in compliance with all
applicable state and federal laws concerning the issuance of securities.  All of
the issued and outstanding Stock of each Credit Party (other than Holdings),
each Subsidiary of each Credit Party and, as of the Closing Date, Holdings is
owned by each of the Persons and in the amounts set forth in Schedule
3.19.  Except as set forth in Schedule 3.19, there are no pre-emptive or other
outstanding rights to purchase, options, warrants or similar rights or
agreements pursuant to which any Credit Party may be required to issue, sell,
repurchase or redeem any of its Stock or Stock Equivalents or any Stock or Stock
Equivalents of its Subsidiaries.  Set forth in Schedule 3.19 is a true and
complete organizational chart of Holdings and all of its Subsidiaries, which the
Credit Parties shall update upon notice to Agent promptly following the
incorporation, organization or formation of any Subsidiary and promptly
following the completion of any Permitted Acquisition.
 
3.20        Jurisdiction of Organization; Chief Executive Office.  Schedule 3.20
lists each Credit Party’s jurisdiction of organization, legal name and
organizational identification number, if any, and the location of such Credit
Party’s chief executive office or sole place of business, in each case as of the
date hereof, and such Schedule 3.20 also lists all jurisdictions of organization
and legal names of such Credit Party for the five years preceding the Closing
Date.
 
 
29

--------------------------------------------------------------------------------

 
 
3.21        Locations of Inventory, Equipment and Books and Records.  Each
Credit Party’s inventory and equipment (other than inventory or equipment in
transit) and books and records concerning the Collateral are kept at the
locations listed in Schedule 3.21 (which Schedule 3.21 shall be promptly updated
by the Credit Parties upon notice to Agent as permanent Collateral locations
change).
 
3.22        Deposit Accounts and Other Accounts.  Schedule 3.22 lists all banks
and other financial institutions at which any Credit Party maintains deposit or
other accounts as of the Closing Date, and such Schedule correctly identifies
the name, address and telephone number of each depository, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.
 
3.23        Government Contracts.  Except as set forth in Schedule 3.23, as of
the Closing Date, no Credit Party is a party to any contract or agreement with
any Governmental Authority and no Credit Party’s Accounts are subject to the
Federal Assignment of Claims Act (31 U.S.C. Section 3727) or any similar state
or local law.
 
3.24        Customer and Trade Relations.  As of the Closing Date, there exists
no actual or, to the knowledge of any Credit Party, threatened termination or
cancellation of, or any material adverse modification or change in (a) the
business relationship of any Credit Party with any customer or group of
customers whose purchases during the preceding 12 calendar months caused them to
be ranked among the ten largest customers of such Credit Party or (b) the
business relationship of any Credit Party with any supplier essential to its
operations other than with the Manitowoc Group.
 
3.25        Bonding; Licenses.  Except as set forth in Schedule 3.25, as of the
Closing Date, no Credit Party is a party to or bound by any surety bond
agreement, indemnification agreement therefor or bonding requirement with
respect to products or services sold by it.
 
3.26        Purchase Agreement.  As of the Closing Date, the Borrower has
delivered to Agent a complete and correct copy of the Purchase Agreement
(including all schedules, exhibits, amendments, supplements, modifications,
assignments and all other documents delivered pursuant thereto or in connection
therewith).  No Credit Party and no other Person party thereto is in default in
the performance or compliance with any provisions thereof.  The Purchase
Agreement complies with, and the Closing Date Acquisition has been consummated
in accordance with, all applicable laws.  The Purchase Agreement is in full
force and effect as of the Closing Date and has not been terminated, rescinded
or withdrawn.  All requisite approvals by Governmental Authorities having
jurisdiction over Old Coast Crane, any Credit Party or the other Persons
referenced therein with respect to the transactions contemplated by the Purchase
Agreement have been obtained, and no such approvals impose any conditions to the
consummation of the transactions contemplated by the Purchase Agreement or to
the conduct by any Credit Party of its business thereafter.  To the best of each
Credit Party’s knowledge, none of Old Coast Crane’s representations or
warranties in the Purchase Agreement contain any untrue statement of a material
fact or omit any fact necessary to make the statements therein not
misleading.  Each of the representations and warranties given by each applicable
Credit Party in the Purchase Agreement is true and correct in all material
respects.  Notwithstanding anything contained in the Purchase Agreement to the
contrary, such representations and warranties of the Credit Parties are
incorporated into this Agreement by this Section 3.26 and shall, solely for
purposes of this Agreement and the benefit of Agent and Lenders, survive the
consummation of the Acquisition.
 
 
30

--------------------------------------------------------------------------------

 
 
3.27        Status of Holdings and Borrower.  As of the Closing Date, neither
Holdings nor Borrower has engaged in any business activities and does not own
any Property other than (i) Holding’s ownership of the Stock and Stock
Equivalents of the Borrower, (ii) the Borrower’s ownership of the Stock and
Stock Equivalents of the Canadian Subsidiary, (iii) activities and contractual
rights incidental to maintenance of its corporate existence and (iv) performance
of its obligations under the Loan Documents and Related Agreements to which it
is a party.
 
3.28        Full Disclosure.  None of the representations or warranties made by
any Credit Party or any of their Subsidiaries in the Loan Documents as of the
date such representations and warranties are made or deemed made, and none of
the statements contained in each exhibit, report, statement or certificate
furnished by or on behalf of any Credit Party or any of their Subsidiaries in
connection with the Loan Documents (including the offering and disclosure
materials, if any, delivered by or on behalf of any Credit Party to Agent or the
Lenders prior to the Closing Date), contains any untrue statement of a material
fact or omits any material fact required to be stated therein or necessary to
make the statements made therein, in light of the circumstances under which they
are made, not misleading as of the time when made or delivered.
 
3.29        Foreign Assets Control Regulations and Anti-Money Laundering.  Each
Credit Party and each Subsidiary of each Credit Party is and will remain in
compliance in all material respects with all U.S. economic sanctions laws,
Executive Orders and implementing regulations as promulgated by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”), and all
applicable anti-money laundering and counter-terrorism financing provisions of
the Bank Secrecy Act and all regulations issued pursuant to it.  No Credit Party
and no Subsidiary or Affiliate of a Credit Party (i) is a Person designated by
the U.S. government on the list of the Specially Designated Nationals and
Blocked Persons (the “SDN List”) with which a U.S. Person cannot deal with or
otherwise engage in business transactions, (ii) is a Person who is otherwise the
target of U.S. economic sanctions laws such that a U.S. Person cannot deal or
otherwise engage in business transactions with such Person or (iii) is
controlled by (including without limitation by virtue of such person being a
director or owning voting shares or interests), or acts, directly or indirectly,
for or on behalf of, any person or entity on the SDN List or a foreign
government that is the target of U.S. economic sanctions prohibitions such that
the entry into, or performance under, this Agreement or any other Loan Document
would be prohibited under U.S. law.
 
3.30        Patriot Act.  The Credit Parties, each of their Subsidiaries and
each of their Affiliates are in compliance with (a) the Trading with the Enemy
Act, and each of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B Chapter V, as amended) and any other
enabling legislation or executive order relating thereto, (b) the Patriot Act
and (c) other federal or state laws relating to “know your customer” and
anti-money laundering rules and regulations.  No part of the proceeds of any
Loan will be used directly or indirectly for any payments to any government
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.
 
 
31

--------------------------------------------------------------------------------

 
 
3.31        Certain Other Representations and Warranties.  As of the Closing
Date and any other date on which representations and warranties are otherwise
remade or deemed remade thereunder, (i) each of the representations and
warranties contained in the Purchase Agreement made by each Credit Party is true
and correct, and (ii) to the knowledge of each Credit Party, each of the
representations and warranties contained in the Purchase Agreement made by
Persons other than Holdings is true and correct.  Each of the Credit Parties
agrees that, by this reference, such representations and warranties contained in
the Purchase Agreement by a Credit Party, without limiting any of the
representations and warranties otherwise contained herein or in any other Loan
Document, hereby are incorporated herein, mutatis mutandis, for the benefit of
the Secured Parties.
 
3.32        Vehicles.  Schedule 3.32 sets forth a complete and accurate list of
all Vehicles (including all boom trucks) owned by Holdings or any of its
Subsidiaries.
 
3.33        Equipment.  Schedule 3.33 sets forth a complete and accurate list of
(a) all non-titled Equipment (including, without limitation, all tower cranes,
crawler cranes and rough-terrain cranes) owned by Holdings or any of
Subsidiaries and held for lease or rent and (b) all non-titled Equipment
(including, without limitation, all tower cranes, crawler cranes and
rough-terrain cranes) held for sale and not leased by Holdings or any of its
Subsidiaries.  Schedule 3.33 shall list such Equipment by type and include the
manufacturer’s name and model information (including serial number (if any),
manufacturer’s part number and the Credit Parties’ internal “item code”), the
location thereof and whether such Equipment is held for sale or leases or used
in service.
 
ARTICLE IV.
AFFIRMATIVE COVENANTS
 
Each Credit Party covenants and agrees that, so long as any Lender shall have
any Revolving Loan Commitment hereunder, or any Loan or other Obligation (other
than contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) shall remain unpaid or unsatisfied:
 
4.1          Financial Statements.  Each Credit Party shall maintain, and shall
cause each of its Subsidiaries to maintain, a system of accounting established
and administered in accordance with sound business practices to permit the
preparation of financial statements in conformity with GAAP (provided that
monthly financial statements shall not be required to have footnote disclosures
and are subject to normal year-end adjustments).  The Borrower shall deliver to
Agent and each Lender by Electronic Transmission and in detail reasonably
satisfactory to Agent and the Required Lenders:
 
(a)         as soon as available, but not later than ninety (90) days after the
end of each Fiscal Year, a copy of the audited consolidated and consolidating
balance sheets of Holdings and each of its Subsidiaries as at the end of such
Fiscal Year and the related consolidated and consolidating statements of income
or operations, shareholders’ equity and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
and accompanied by the report of any “Big Four”, Grant Thorton LLP or other
nationally-recognized independent public accounting firm reasonably acceptable
to Agent which report shall (i) contain an unqualified opinion, stating that
such consolidated financial statements present fairly in all material respects
the financial position for the periods indicated in conformity with GAAP applied
on a basis consistent with prior years and (ii) not include any explanatory
paragraph expressing substantial doubt as to going concern status;
 
 
32

--------------------------------------------------------------------------------

 
 
(b)         as soon as available, but not later than forty-five (45) days after
the end of each Fiscal Quarter, a copy of the unaudited consolidated and
consolidating balance sheets of Holdings and each of its Subsidiaries as at the
end of such Fiscal Quarter and the related consolidated and consolidating
statements of income or operations, shareholders’ equity and cash flows as of
the end of such Fiscal Quarter and for the portion of the Fiscal Year then
ended, all certified by an appropriate Responsible Officer of Holdings as being
complete and correct and fairly presenting, in all material respects, in
accordance with GAAP, the financial position and the results of operations of
Holdings and its Subsidiaries, subject to normal year-end adjustments and
absence of footnote disclosures; and
 
(c)         commencing with the fiscal month ending December 31, 2010, as soon
as available, but not later than thirty (30) days after the end of each fiscal
month of each Fiscal Year, a copy of the unaudited consolidated and
consolidating balance sheets of Holdings and each of its Subsidiaries, and the
related consolidated and consolidating statements of income, shareholders’
equity and cash flows as of the end of such fiscal month and for the portion of
the Fiscal Year then ended (provided that such financial statements delivered
for the fiscal month ending December 31, 2010 shall be for the period from the
Closing Date to the end of such fiscal month), all certified by an appropriate
Responsible Officer of Holdings as being complete and correct and fairly
presenting, in all material respects, in accordance with GAAP, the financial
position and the results of operations of Holdings and its Subsidiaries, subject
to normal year-end adjustments and absence of footnote disclosures.
 
4.2          Appraisals; Certificates; Other Information.  The Borrower shall
furnish to Agent and each Lender by Electronic Transmission:
 
(a)         together with each delivery of financial statements pursuant to
subsections 4.1(a), 4.1(b) and 4.1(c), (i) a management discussion and analysis
report, in reasonable detail, signed by the chief financial officer of Holdings,
describing the operations and financial condition of the Credit Parties and
their Subsidiaries (x) in the case of monthly financial statements, for the
fiscal month and the portion of the Fiscal Year then ended, (y) in the case of
quarterly financial statements, the Fiscal Quarter and the portion of the Fiscal
Year then ended, or (z) in the case of annual financial statements, for the
Fiscal Year then ended, and (ii) a report setting forth in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year
and the corresponding figures from the most recent projections for the current
Fiscal Year delivered pursuant to subsection 4.2(k) and discussing the reasons
for any significant variations;
 
(b)        concurrently with the delivery of the financial statements referred
to in subsections 4.1(a), 4.1(b) and 4.1(c) above, a fully and properly
completed Compliance Certificate in the form of Exhibit 4.2(b), certified on
behalf of Holdings by a Responsible Officer of Holdings;
 
(c)         promptly after the same are sent, copies of all financial statements
and reports which any Credit Party sends to its shareholders or other equity
holders, as applicable, generally and promptly after the same are filed, copies
of all financial statements and regular, periodic or special reports which such
Person may make to, or file with, the Securities and Exchange Commission or any
successor or similar Governmental Authority;
 
 
33

--------------------------------------------------------------------------------

 
 
(d)         as soon as available and in any event (i) within one (1) Business
Day after the end of each calendar week for the first three months following the
Closing Date, (ii) thereafter, within twelve (12) Business Days after the end of
each calendar month, and (iii) at such other times as Agent may reasonably
require, a Borrowing Base Certificate, certified on behalf of the Borrower by a
Responsible Officer of the Borrower, setting forth the Borrowing Base of the
Borrower as at the end of the most-recently ended fiscal week together with
calculations in reasonable detail of the Liquidity Reserve as of the date of
such Borrowing Base Certificate (provided that the portion of the Borrowing Base
consisting of Eligible Inventory set forth in any Borrowing Base delivered
pursuant to the foregoing clause (i) shall only be updated on a monthly basis)
or month, as applicable, or as at such other date as Agent may reasonably
require; provided that if at any time the Credit Parties fail to maintain a
minimum Availability of $8,000,000 or more (each, a “Triggering Event”) such
Borrowing Base Certificate (including the portion of the Borrowing Base
consisting of Eligible Inventory updated on a weekly basis) shall be delivered
within one (1) Business Day after the end of each calendar week, until the
thirtieth day following the date on which such Triggering Event is no longer
continuing;
 
(e)         within twelve (12) Business Days after the end of each calendar
month, a summary of Inventory by location and type with a supporting perpetual
Inventory report, in each case accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;
 
(f)          concurrently with the delivery of the Borrowing Base Certificate, a
monthly trial balance showing Accounts outstanding aged from invoice date as
follows: 1 to 30 days, 31 to 60 days, 61 to 90 days and 91 days or more,
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion;
 
(g)         concurrently with the delivery of the Borrowing Base Certificate, an
aging of accounts payable accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;
 
(h)         on a weekly basis or at such more frequent intervals as Agent may
request from time to time (together with a copy of all or any part of such
delivery requested by any Lender in writing after the Closing Date), collateral
reports, including all additions and reductions (cash and non-cash) with respect
to Accounts of the Credit Parties in each case accompanied by such supporting
detail and documentation as shall be requested by Agent in its reasonable
discretion each of which shall be prepared by the Borrower as of the last day of
the immediately preceding week or the date 2 days prior to the date of any
request;
 
(i)           to Agent, at the time of delivery of each of the monthly financial
statements delivered pursuant to subsection 4.1(c);
 
(i)           a reconciliation of the most recent Borrowing Base Certificate,
general ledger and month-end accounts receivable aging of the Borrower to the
Borrower’s general ledger and monthly financial statements delivered pursuant to
subsection 4.1(c), in each case, accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;
 
(ii)          a reconciliation of the perpetual inventory by location to the
Borrower’s most recent Borrowing Base Certificate, general ledger and monthly
Financial Statements delivered pursuant to subsection 4.1(c), in each case,
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion;
 
(iii)         a reconciliation of the accounts payable aging to the Borrower’s
general ledger and monthly Financial Statements delivered pursuant to subsection
4.1(c), in each case, accompanied by such supporting detail and documentation as
shall be requested by Agent in its reasonable discretion;
 
 
34

--------------------------------------------------------------------------------

 
 
(iv)           a reconciliation of the accounts receivable aging to the
Borrower’s general ledger and monthly Financial Statements delivered pursuant to
subsection 4.1(c), in each case, accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion; and
 
(v)           a reconciliation of the outstanding Loans as set forth in the
monthly loan account statement provided by Agent to the Borrower’s general
ledger and monthly Financial Statements delivered pursuant to subsection 4.1(c),
in each case, accompanied by such supporting detail and documentation as shall
be requested by Agent in its reasonable discretion.
 
(j)           at the time of delivery of each of the quarterly or annual
financial statements delivered pursuant to Section 4.1, (i) a listing of
government contracts of the Borrower subject to the Federal Assignment of Claims
Act of 1940 or any similar state or municipal law; and (ii) a list of any
applications for the registration of any Patent, Trademark or Copyright filed by
any Credit Party with the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in each case entered
into or filed in the prior Fiscal Quarter;
 
(k)           (i) with respect to the Fiscal Year ended December 31, 2010, no
later than the earlier of (x) the date prepared and (y) March 31, 2011, and (ii)
with respect to each Fiscal Year thereafter,  as soon as available and in any
event no later than 15 days prior to the last day of the Fiscal Year of the
Borrower, projections of the Credit Parties (and their Subsidiaries’)
consolidated and consolidating financial performance for the forthcoming three
Fiscal Years on a year by year basis, and for the forthcoming Fiscal Year on a
month by month basis;
 
(l)           promptly upon receipt thereof, copies of any reports submitted by
the certified public accountants in connection with each annual, interim or
special audit or review of any type of the financial statements or internal
control systems of any Credit Party made by such accountants, including any
comment letters submitted by such accountants to management of any Credit Party
in connection with their services;
 
(m)         upon Agent’s request from time to time, the Credit Parties shall
permit and enable Agent to obtain appraisals in form and substance and from
appraisers reasonably satisfactory to Agent stating (i) the then Net Orderly
Liquidation Value, or such other value as determined by Agent, of all or any
portion of the Inventory and/or Equipment of any Credit Party or any Subsidiary
of any Credit Party and (ii) the fair market value, or such other value as
determined by Agent (for example, replacement cost for purposes of Flood
Insurance), of any Real Estate of any Credit Party or any Subsidiary of any
Credit Party, including any appraisal required to comply with FIRREA; provided,
that notwithstanding any provision herein to the contrary, the Credit Parties
shall only be obligated to reimburse Agent for the expenses of such appraisals
occurring twice per year or more frequently so long as an Event of Default has
occurred and is continuing; and
 
(n)          promptly, such additional business, financial, corporate affairs,
perfection certificates and other information as Agent may from time to time
reasonably request.
 
 
35

--------------------------------------------------------------------------------

 
 
(o)           concurrently with the delivery of the financial statements
referred to in subsection  4.1(c), (i) an updated Schedule 3.33 (which Schedule
shall include the information required by Section 3.33) or confirmation that
there has been no change in such information since Schedule 3.33 delivered on
the Closing Date or the date of the most recent Schedule 3.33 delivered pursuant
to this clause (o), certified on behalf of Holdings by a Responsible Officer of
Holdings and (ii) an updated Schedule 3.1(b) (which Schedule shall include the
information required by Section 3.1(b)) or confirmation that there has been no
change in such information since Schedule 3.1(b) delivered on the Closing Date
or the date of the most recent Schedule 3.1(b) delivered pursuant to this clause
(o); and
 
(p)           within ten (10) Business Days after the end of each calendar month
and at such times as the Agent may reasonably require, a fleet performance
report, which shall include, but not be limited to, pricing, Equipment
utilization and lease rates, in a form to be agreed upon by the Agent and
Borrower;
 
4.3         Notices.  The Borrower shall notify promptly Agent and each Lender
of each of the following (and in no event later than three (3) Business Days
after a Responsible Officer becoming aware thereof):
 
(a)           the occurrence or existence of any Default or Event of Default, or
any event or circumstance that foreseeably will become a Default or Event of
Default;
 
(b)           any breach or non-performance of, or any default under, any
Contractual Obligation of any Credit Party or any Subsidiary of any Credit
Party, or any violation of, or non-compliance with, any Requirement of Law,
which would reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect, including a description of such breach,
non-performance, default, violation or non-compliance and the steps, if any,
such Person has taken, is taking or proposes to take in respect thereof;
 
(c)           any dispute, litigation, investigation, proceeding or suspension
which may exist at any time between any Credit Party or any Subsidiary of any
Credit Party and any Governmental Authority which would reasonably be expected
to result, either individually or in the aggregate, in Liabilities in excess of
$250,000;
 
(d)           the commencement of, or any material development in, any
litigation or proceeding affecting any Credit Party or any Subsidiary of any
Credit Party (i) in which the amount of damages claimed is $250,000 (or its
equivalent in another currency or currencies) or more, (ii) in which injunctive
or similar relief is sought and which, if adversely determined, would reasonably
be expected to have a Material Adverse Effect, or (iii) in which the relief
sought is an injunction or other stay of the performance of this Agreement, any
other Loan Document or any Related Agreement;
 
(e)           (i) the receipt by any Credit Party of any notice of violation of
or potential liability or similar notice under Environmental Law, (ii)(A)
unpermitted Releases, (B) the existence of any condition that could reasonably
be expected to result in violations of or Liabilities under, any Environmental
Law or (C) the commencement of, or any material change to, any action,
investigation, suit, proceeding, audit, claim, demand, dispute alleging a
violation of or Liability under any Environmental Law which in the case of
clauses (A), (B) and (C) above, in the aggregate for all such clauses, would
reasonably be expected to result in Material Environmental Liabilities, (iii)
the receipt by any Credit Party of notification that any property of any Credit
Party is subject to any Lien in favor of any Governmental Authority securing, in
whole or in part, Environmental Liabilities and (iv) any proposed acquisition or
lease of Real Estate, if such acquisition or lease would have a reasonable
likelihood of resulting in Material Environmental Liabilities;
 
 
36

--------------------------------------------------------------------------------

 
 
(f)           (i) on or prior to any filing by any ERISA Affiliate of any notice
of any reportable event under Section 4043 of ERISA, or intent to terminate any
Title IV Plan, a copy of such notice (ii) promptly, and in any event within ten
(10) days, after any officer of any ERISA Affiliate knows or has reason to know
that a request for a minimum funding waiver under Section 412 of the Code has
been filed with respect to any Title IV Plan or Multiemployer Plan, a notice
describing such waiver request and any action that any ERISA Affiliate proposes
to take with respect thereto, together with a copy of any notice filed with the
PBGC or the IRS pertaining thereto, and (iii) promptly, and in any event within
ten (10) days after any officer of any ERISA Affiliate knows or has reason to
know that an ERISA Event will or has occurred, a notice describing such ERISA
Event, and any action that any ERISA Affiliate proposes to take with respect
thereto, together with a copy of any notices received from or filed with the
PBGC, IRS, Multiemployer Plan or other Benefit Plan pertaining thereto;
 
(g)          any Material Adverse Effect subsequent to the date of the most
recent audited financial statements delivered to Agent and Lenders pursuant to
this Agreement;
 
(h)          any material change in accounting policies or financial reporting
practices by any Credit Party or any Subsidiary of any Credit Party;
 
(i)           any labor controversy resulting in or threatening to result in any
strike, work stoppage, boycott, shutdown or other labor disruption against or
involving any Credit Party or any Subsidiary of any Credit Party if the same
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;
 
(j)           the creation, establishment or acquisition of any Subsidiary or
the issuance by or to any Credit Party of any Stock or Stock Equivalent (other
than issuances by Holdings of Stock or Stock Equivalents not requiring a
mandatory prepayment hereunder); and
 
(k)           (i) the creation, or filing with the IRS or any other Governmental
Authority, of any Contractual Obligation or other document extending, or having
the effect of extending, the period for assessment or collection of any income
or franchise or other material taxes with respect to any Tax Affiliate and (ii)
the creation of any Contractual Obligation of any Tax Affiliate, or the receipt
of any request directed to any Tax Affiliate, to make any material adjustment
under Section 481(a) of the Code, by reason of a change in accounting method or
otherwise.
 
Each notice pursuant to this Section 4.3 shall be in electronic form accompanied
by a statement by a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein, and stating what action the Borrower or
other Person proposes to take with respect thereto and at what time.  Each
notice under subsection 4.3(a) shall describe with particularity any and all
clauses or provisions of this Agreement or other Loan Document that have been
breached or violated.
 
4.4         Preservation of Corporate Existence, Etc.  Each Credit Party shall,
and shall cause each of its Subsidiaries to:
 
 
37

--------------------------------------------------------------------------------

 
 
(a)           preserve and maintain in full force and effect its organizational
existence and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except, with respect to the Borrower’s
Subsidiaries, in connection with transactions permitted by Section 5.3;
 
(b)           preserve and maintain in full force and effect all rights,
privileges, qualifications, permits, licenses and franchises necessary in the
normal conduct of its business except in connection with transactions permitted
by Section 5.3 and sales of assets permitted by Section 5.2 and except as would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;
 
(c)           use its commercially reasonable efforts, in the Ordinary Course of
Business, to preserve its business organization and preserve the goodwill and
business of the customers, suppliers and others having material business
relations with it;
 
(d)           preserve or renew all of its registered trademarks, trade names
and service marks, the non-preservation of which would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect; and
 
(e)           conduct its business and affairs without infringement of or
interference with any Intellectual Property of any other Person in any material
respect and shall comply in all material respects with the terms of its IP
Licenses.
 
4.5         Maintenance of Property.  Each Credit Party shall maintain, and
shall cause each of its Subsidiaries to maintain, and preserve all its Property
which is used or useful in its business in good working order and condition,
ordinary wear and tear excepted and shall make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
 
4.6         Insurance.
 
(a)           Each Credit Party shall, and shall cause each of its Subsidiaries
to, (i) maintain or cause to be maintained in full force and effect all policies
of insurance of any kind with respect to the Property and businesses of the
Credit Parties and such Subsidiaries (including policies of life, fire, theft,
product liability, public liability, Flood Insurance, property damage, other
casualty, employee fidelity, workers’ compensation, business interruption and
employee health and welfare insurance) with financially sound and reputable
insurance companies or associations (in each case that are not Affiliates of
Holdings) of a nature and providing such coverage as is sufficient and as is
customarily carried by businesses of the size and character of the business of
the Credit Parties and (ii) cause all such insurance relating to any property or
business of any Credit Party to name Agent as additional insured or loss payee,
as appropriate.  All policies of insurance on real and personal property of the
Credit Parties will contain an endorsement, in form and substance acceptable to
Agent, showing loss payable to Agent (Form CP 1218 or equivalent) and extra
expense and business interruption endorsements.  Such endorsement, or an
independent instrument furnished to Agent, will provide that the insurance
companies will give Agent at least 30 days’ prior written notice before any such
policy or policies of insurance shall be altered or canceled and that no act or
default of the Credit Parties or any other Person shall affect the right of
Agent to recover under such policy or policies of insurance in case of loss or
damage.  Each Credit Party shall direct all present and future insurers under
its “All Risk” policies of property insurance to pay all proceeds payable
thereunder directly to Agent.  If any insurance proceeds are paid by check,
draft or other instrument payable to any Credit Party and Agent jointly, Agent
may endorse such Credit Party’s name thereon and do such other things as Agent
may deem advisable to reduce the same to cash.  Agent reserves the right at any
time, upon review of each Credit Party’s risk profile, to require additional
forms and limits of insurance.  Notwithstanding the requirement in subsection
(i) above, Federal Flood Insurance shall not be required for (x) Real Estate not
located in a Special Flood Hazard Area, or (y) Real Estate located in a Special
Flood Hazard Area in a community that does not participate in the National Flood
Insurance Program.
 
 
38

--------------------------------------------------------------------------------

 
 
(b)           Unless the Credit Parties provide Agent with evidence of the
insurance coverage required by this Agreement, Agent may purchase insurance at
the Credit Parties’ expense to protect Agent’s and Lenders’ interests in the
Credit Parties’ and their Subsidiaries’ properties.  This insurance may, but
need not, protect the Credit Parties’ and their Subsidiaries’ interests.  The
coverage that Agent purchases may not pay any claim that any Credit Party or any
Subsidiary of any Credit Party makes or any claim that is made against such
Credit Party or any Subsidiary in connection with said Property.  The Borrower
may later cancel any insurance purchased by Agent, but only after providing
Agent with evidence that there has been obtained insurance as required by this
Agreement.  If Agent purchases insurance, the Credit Parties will be responsible
for the costs of that insurance, including interest and any other charges Agent
may impose in connection with the placement of insurance, until the effective
date of the cancellation or expiration of the insurance. The costs of the
insurance shall be added to the Obligations.  The costs of the insurance may be
more than the cost of insurance the Borrower may be able to obtain on its own.
 
(c)           The Credit Parties appoint agent as their attorney-in-fact to
settle or adjust all property damage claims under its casualty insurance
policies; provided, that such power of attorney shall only be exercised so long
as an Event of Default has occurred and is continuing or if the claim exceeds
$1,000,000.  Agent shall have no duty to exercise such power of attorney, but
may do so at its discretion.
 
4.7         Payment of Obligations.  Such Credit Party shall, and shall cause
each of its Subsidiaries to, pay, discharge and perform as the same shall become
due and payable or required to be performed, all their respective obligations
and liabilities, including:
 
(a)           all tax liabilities, assessments and governmental charges or
levies upon it or its Property, unless (i) the same are being contested in good
faith by appropriate proceedings diligently prosecuted which stay the filing or
enforcement of any Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Person; and (ii) the aggregate Liabilities secured
by such Lien do not exceed $250,000.
 
(b)           all lawful claims which, if unpaid, would by law become a Lien
upon its Property unless the same are being contested in good faith by
appropriate proceedings diligently prosecuted which stay the imposition or
enforcement of any Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Person;
 
(c)           all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained herein, in any other Loan Documents and/or in
any instrument or agreement evidencing such Indebtedness;
 
 
39

--------------------------------------------------------------------------------

 
 
(d)           the performance of all obligations under any Contractual
Obligation to such Credit Party or any of its Subsidiaries is bound, or to which
it or any of its Property is subject, including the Related Agreements, except
where the failure to perform would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect; and
 
(e)           payments to the extent necessary to avoid the imposition of a Lien
with respect to, or the involuntary termination of any underfunded Benefit Plan.
 
4.8         Compliance with Laws.  Each Credit Party shall, and shall cause each
of its Subsidiaries to, comply with all Requirements of Law of any Governmental
Authority having jurisdiction over it or its business, except where the failure
to comply would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.
 
4.9         Inspection of Property and Books and Records.  Each Credit Party
shall maintain and shall cause each of its Subsidiaries to maintain proper books
of record and account, in which full, true and correct entries in conformity
with GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of such Person.  Each Credit Party
shall, and shall cause each of its Subsidiaries to, with respect to each owned,
leased, or controlled property, during normal business hours and upon reasonable
advance notice (unless an Event of Default shall have occurred and be
continuing, in which event no notice shall be required and Agent shall have
access at any and all times during the continuance thereof): (a) provide access
to such property to Agent and any of its Related Persons, as frequently as Agent
determines to be appropriate; and (b) permit Agent and any of its Related
Persons to conduct field examinations, audit, inspect and make extracts and
copies (or take originals if reasonably necessary) from all of such Credit
Party’s books and records, and evaluate and make physical verifications of the
Inventory and other Collateral in any manner and through any medium that Agent
considers advisable, in each instance, at the Credit Parties’ expense; provided
the Credit Parties shall only be obligated to reimburse Agent for the expenses
for four such field examinations, audits and inspections per year or more
frequently if an Event of Default has occurred and is continuing.  Any Lender
may accompany Agent or its Related Persons in connection with any inspection at
such Lender’s expense.
 
4.10       Use of Proceeds.  The Borrower shall use the proceeds of the Loans
solely as follows: (a) first, to pay on the Closing Date the Cash Portion of the
Purchase Price pursuant to the Purchase Agreement and then, to refinance on the
Closing Date, the Prior Indebtedness, (b) to pay costs and expenses of the
Related Transactions and costs and expenses required to be paid pursuant to
Section 2.1, and (c) for working capital, capital expenditures and other general
corporate purposes not in contravention of any Requirement of Law and not in
violation of this Agreement.
 
4.11       Cash Management Systems.  Subject to paragraph (1) of Schedule 4.16,
each Credit Party (i) shall enter into, and cause each depository, securities
intermediary or commodities intermediary to enter into, Control Agreements
providing for “full” cash dominion with respect to each deposit, securities,
commodity or similar account maintained by such Person (other than the Credit
Card Purchases Funding Account, any payroll account so long as such payroll
account is a zero balance account and withholding tax, benefit and fiduciary
accounts), (ii) shall establish lockboxes subject to Control Agreements and
direct all Account Debtors to remit all payments directly into such lockboxes,
(iii) shall cause all funds in deposit accounts to be transferred on a daily
basis to a concentration account that is subject to a Control Agreement, (iv)
shall not maintain cash on deposit in disbursement accounts in excess of the sum
of outstanding checks and wire transfers payable from such accounts and $100,000
and (v) shall cause all payments received by them to be deposited in deposit
accounts within one (1) Business Day following receipt.
 
 
40

--------------------------------------------------------------------------------

 
 
4.12       Landlord Agreements; Bailee Waivers.  After the Closing Date, within
thirty (30) days after any Credit Party acquires any leased Real Estate, or
stores any Collateral at a warehouse, processor or coverter facility or other
location (a) if the value of Inventory and Equipment included in the Borrowing
Base at such location is equal to or greater than $1,000,000, such Credit Party
shall obtain a landlord agreement or bailee or mortgagee waiver, as applicable,
from the applicable lessor of each leased property, bailee in possession of such
Collateral or mortgagee of any owned property and (b) if the value of Inventory
and Equipment included in the Borrowing Base at such location is less than
$1,000,000, such Credit Party shall use commercially reasonable efforts to
obtain a landlord agreement or bailee or mortgagee waivers, as applicable, from
the applicable lessor of each leased property, bailee in possession of such
Collateral or mortgagee of any owned property, which agreement provided for in
clauses (a) and (b) above, shall be reasonably satisfactory in form and
substance to Agent.
 
4.13       Further Assurances.
 
(a)           Each Credit Party shall ensure that all written information,
exhibits and reports furnished to Agent or the Lenders do not and will not
contain any untrue statement of a material fact and do not and will not omit to
state any material fact or any fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made, and will
promptly disclose to Agent and the Lenders and correct any defect or error that
may be discovered therein or in any Loan Document or in the execution,
acknowledgement or recordation thereof.
 
(b)           Promptly upon request by Agent, the Credit Parties shall (and,
subject to the limitations hereinafter set forth, shall cause each of their
Subsidiaries to) take such additional actions and execute such documents as
Agent may reasonably require from time to time in order (i) to carry out more
effectively the purposes of this Agreement or any other Loan Document, (ii) to
subject to the Liens created by any of the Collateral Documents, any of the
Properties, rights or interests covered by any of the Collateral Documents,
(iii) to perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and the Liens intended to be created thereby, and (iv)
to better assure, convey, grant, assign, transfer, preserve, protect and confirm
to the Secured Parties the rights granted or now or hereafter intended to be
granted to the Secured Parties under any Loan Document.  Without limiting the
generality of the foregoing and except as otherwise approved in writing by
Required Lenders, the Credit Parties shall cause each of their Domestic
Subsidiaries (other than Domestic Subsidiaries owned indirectly through a
Foreign Subsidiary) and, to the extent no 956 Impact exists, Foreign
Subsidiaries, and Domestic Subsidiaries owned indirectly through a Foreign
Subsidiary, to guaranty the Obligations and to cause each such Subsidiary to
grant to Agent, for the benefit of the Secured Parties, a security interest in,
subject to the limitations hereinafter set forth, all of such Subsidiary’s
Property to secure such guaranty.  Furthermore and except as otherwise approved
in writing by Required Lenders, each Credit Party shall, and shall cause each of
its Domestic Subsidiaries (other than Domestic Subsidiaries owned indirectly
through a Foreign Subsidiary) to, pledge all of the Stock and Stock Equivalents
of each of its Domestic Subsidiaries (other than Domestic Subsidiaries owned
indirectly through a Foreign Subsidiary) and First Tier Foreign Subsidiaries
(provided that with respect to any First Tier Foreign Subsidiary, if a 956
Impact exists such pledge shall be limited to sixty-six percent (66%) of such
Foreign Subsidiary’s outstanding voting Stock and Stock Equivalents and one
hundred percent (100%) of such Foreign Subsidiary’s outstanding non-voting Stock
and Stock Equivalents) and to the extent no 956 Impact exists, each of its
Foreign Subsidiaries to pledge all of the Stock and Stock Equivalent of each of
its Subsidiaries, in each instance, to Agent, for the benefit of the Secured
Parties, to secure the Obligations.  In connection with each pledge of Stock and
Stock Equivalents, the Credit Parties shall deliver, or cause to be delivered,
to Agent, irrevocable proxies and stock powers and/or assignments, as
applicable, duly executed in blank.  In the event any Credit Party or any
Domestic Subsidiary (other than Domestic Subsidiaries owned indirectly through a
Foreign Subsidiary) or, to the extent no 956 Impact exists, any Foreign
Subsidiary, or any Domestic Subsidiary owned indirectly through a Foreign
Subsidiary, of any Credit Party acquires any Real Estate, simultaneously with
such acquisition, such Person shall execute and/or deliver, or cause to be
executed and/or delivered, to Agent, (v) an appraisal complying with FIRREA, (w)
within forty-five days of receipt of notice from Agent that Real Estate is
located in a Special Flood Hazard Area, Federal Flood Insurance as required by
subsection 4.6(a), (x) a fully executed Mortgage, in form and substance
reasonably satisfactory to Agent together with an A.L.T.A. lender’s title
insurance policy issued by a title insurer reasonably satisfactory to Agent, in
form and substance and in an amount reasonably satisfactory to Agent insuring
that the Mortgage is a valid and enforceable first priority Lien on the
respective property, free and clear of all defects, encumbrances and Liens, (y)
then current A.L.T.A. surveys, certified to Agent by a licensed surveyor
sufficient to allow the issuer of the lender’s title insurance policy to issue
such policy without a survey exception and (z) an environmental site assessment
prepared by a qualified firm reasonably acceptable to Agent, in form and
substance satisfactory to Agent.  A “956 Impact” will be deemed to exist to the
extent the issuance of a guaranty by, grant of a Lien by, or pledge of greater
than two-thirds of the voting Stock and Stock Equivalents of, a Foreign
Subsidiary, would result in material incremental income tax liability as a
result of the application of Section 956 of the Code, taking into account actual
anticipated repatriation of funds, foreign tax credits and other relevant
factors. In addition to the obligations set forth in subsections 4.6(a) and
4.13(b)(w), within forty-five days after written notice from Agent to Credit
Parties that any Real Estate is located in a Special Flood Hazard Area, Credit
Parties shall satisfy the Federal Flood Insurance requirements of subsection
4.6(a).
 
 
41

--------------------------------------------------------------------------------

 
 
4.14        Environmental Matters.  Each Credit Party shall, and shall cause
each of its Subsidiaries to, comply with, and maintain its Real Estate, whether
owned, leased, subleased or otherwise operated or occupied, in compliance with,
all applicable Environmental Laws (including by implementing any Remedial Action
necessary to achieve such compliance) or that is required by orders and
directives of any Governmental Authority except where the failure to comply
would not reasonably be expected to, individually or in the aggregate, result in
a Material Environmental Liability.  Without limiting the foregoing, if an Event
of Default is continuing or if Agent at any time has a reasonable basis to
believe that there exist violations of Environmental Laws by any Credit Party or
any Subsidiary of any Credit Party or that there exist any Environmental
Liabilities, then each Credit Party shall, promptly upon receipt of request from
Agent, cause the performance of, and allow Agent and its Related Persons access
to such Real Estate for the purpose of conducting, such environmental audits and
assessments, including subsurface sampling of soil and groundwater, and cause
the preparation of such reports, in each case as Agent may from time to time
reasonably request.  Such audits, assessments and reports, to the extent not
conducted by Agent or any of its Related Persons, shall be conducted and
prepared by reputable environmental consulting firms reasonably acceptable to
Agent and shall be in form and substance reasonably acceptable to Agent.
 
4.15        Vehicles.   The Borrower shall promptly notify Agent after any
Vehicle is acquired or purchased by any Credit Party after the Closing Date and
shall deliver to Agent an updated Schedule 3.32 with such new Vehicle (and in no
event later than five (5) Business Days after such acquisition or purchase)
and, unless otherwise consented to by the Agent in its sole discretion, the
Credit Parties shall arrange for Agent’s first priority security interest to be
noted on the certificate of title of such Vehicle and shall file any other
necessary documentation in each jurisdiction that Agent shall deem advisable to
perfect its security interests in such Vehicle.
 
 
42

--------------------------------------------------------------------------------

 
 
4.16        Post-Closing Matters.  The Credit Parties shall deliver to Agent, in
form and substance reasonably satisfactory to Agent, the items (or undertake the
efforts) described on Schedule 4.16 on or before the dates specified with
respect to such items and efforts or such later dates as may be agreed to by
Agent, in its sole discretion.
 
4.17        Management Bonuses.  The Borrower shall promptly reimburse the
Lenders for up to $225,000 representing amounts paid by the Lenders, if any,
towards stay bonus arrangements for Old Coast Crane’s management.
 
ARTICLE V.
NEGATIVE COVENANTS
 
Each Credit Party covenants and agrees that, so long as any Lender shall have
any Revolving Loan Commitment hereunder, or any Loan or other Obligation (other
than contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) shall remain unpaid or unsatisfied:
 
5.1         Limitation on Liens.  No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, directly or indirectly, make,
create, incur, assume or suffer to exist any Lien upon or with respect to any
part of its Property, whether now owned or hereafter acquired, other than the
following (“Permitted Liens”):
 
(a)          any Lien existing on the Property of a Credit Party or a Subsidiary
of a Credit Party on the Closing Date and set forth in Schedule 5.1 securing
Indebtedness outstanding on such date and permitted by subsection 5.5(c),
including replacement Liens on the Property currently subject to such Liens
securing Indebtedness permitted by subsection 5.5(c);
 
(b)          any Lien created under any Loan Document;
 
(c)          Liens for taxes, fees, assessments or other governmental charges
(i) which are not past due or remain payable without penalty, or (ii) the
non-payment of which is permitted by Section 4.7;
 
(d)          carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the Ordinary Course of Business
which are not past due or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings diligently prosecuted,
which proceedings have the effect of preventing the forfeiture or sale of the
Property subject thereto and for which adequate reserves in accordance with GAAP
are being maintained;
 
(e)          Liens (other than any Lien imposed by ERISA) consisting of pledges
or deposits required in the Ordinary Course of Business in connection with
workers’ compensation, unemployment insurance and other social security
legislation or to secure the performance of tenders, statutory obligations,
surety, stay, customs and appeals bonds, bids, leases, governmental contract,
trade contracts, performance and return of money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money) or to
secure liability to insurance carriers;
 
 
43

--------------------------------------------------------------------------------

 
 
(f)           Liens consisting of judgment or judicial attachment liens (other
than for payment of taxes, assessments or other governmental charges), provided
that the enforcement of such Liens is effectively stayed and all such Liens
secure claims in the aggregate at any time outstanding for the Credit Parties
and their Subsidiaries not exceeding $250,000;
 
(g)          easements, rights-of-way, zoning and other restrictions, minor
defects or other irregularities in title, and other similar encumbrances
incurred in the Ordinary Course of Business which, either individually or in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the Property subject thereto or interfere
in any material respect with the ordinary conduct of the businesses of any
Credit Party or any Subsidiary of any Credit Party;
 
(h)          Liens on any Property acquired or held by any Credit Party or any
Subsidiary of any Credit Party securing Indebtedness incurred or assumed for the
purpose of financing (or refinancing) all or any part of the cost of acquiring
such Property and permitted under subsection 5.5(d); provided that (i) any such
Lien attaches to such Property concurrently with or within twenty (20) days
after the acquisition thereof, (ii) such Lien attaches solely to the Property so
acquired in such transaction and the proceeds thereof, and (iii) the principal
amount of the debt secured thereby does not exceed 100% of the cost of such
Property;
 
(i)           Liens securing Capital Lease Obligations permitted under
subsection 5.5(d);
 
(j)           any interest or title of a lessor or sublessor under any lease
permitted by this Agreement;
 
(k)           non-exclusive licenses and sublicenses granted by a Credit Party
and leases or subleases (by a Credit Party as lessor or sublessor) to third
parties in the Ordinary Course of Business not interfering with the business of
the Credit Parties or any of their Subsidiaries;
 
(l)           Liens in favor of collecting banks arising by operation of law
under Section 4-210 of the Uniform Commercial Code or, with respect to
collecting banks located in the State of New York, under 4-208 of the Uniform
Commercial Code;
 
(m)         Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;
 
(n)          Liens in favor of customs and revenue authorities arising as a
matter of law which secure payment of customs duties in connection with the
importation of goods in the Ordinary Course of Business; and
 
(o)          Liens in favor of Wells Fargo, National Association in the Credit
Card Purchases Funding Account of up to $50,000 in the aggregate in such Credit
Card Purchases Funding Account, securing Indebtedness permitted under subsection
5.5(h).
 
 
44

--------------------------------------------------------------------------------

 
 
5.2         Disposition of Assets.  No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) any Property (including the Stock of any Subsidiary of
any Credit Party, whether in a public or a private offering or otherwise, and
accounts and notes receivable, with or without recourse) or enter into any
agreement to do any of the foregoing, except:
 
(a)           (i) dispositions to any Person (other than an Affiliate of a
Credit Party) or to the Canadian Subsidiary of Inventory, all in the Ordinary
Course of Business, and (ii) the lease or rental of Equipment to any Person
other than an Affiliate of a Credit Party in the Ordinary Course of Business;
 
(b)           dispositions to any Person (other than an Affiliate of a Credit
Party) or to the Canadian Subsidiary of Equipment (including, without
limitation, dispositions of worn out, obsolete or surplus Equipment), all in the
Ordinary Course of Business; provided that such sale is reflected in the
Borrowing Base;
 
(c)           dispositions of Cash Equivalents; and
 
(d)           transactions permitted under Section 5.1(k).
 
5.3         Consolidations and Mergers.  No Credit Party shall, and no Credit
Party shall suffer or permit any of its Subsidiaries to (a) merge, consolidate
with or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except upon not less than five (5) Business Days prior written notice to Agent,
(a) any Subsidiary of the Borrower may merge with, or dissolve or liquidate
into, the Borrower or a Wholly-Owned Subsidiary of the Borrower which is a
Domestic Subsidiary, provided that the Borrower or such Wholly-Owned Subsidiary
which is a Domestic Subsidiary shall be the continuing or surviving entity and
all actions required to maintain perfected Liens on the Stock of the surviving
entity and other Collateral in favor of Agent shall have been completed and (b)
any Foreign Subsidiary may merge with or dissolve or liquidate into another
Foreign Subsidiary provided if a First Tier Foreign Subsidiary is a constituent
entity in such merger, dissolution or liquidation, such First Tier Foreign
Subsidiary shall be the continuing or surviving entity.
 
5.4         Acquisitions; Loans and Investments.  No Credit Party shall and no
Credit Party shall suffer or permit any of its Subsidiaries to (i) purchase or
acquire, or make any commitment to purchase or acquire any Stock or Stock
Equivalents, or any obligations or other securities of, or any interest in, any
Person, including the establishment or creation of a Subsidiary, or (ii) make or
commit to make any Acquisitions, or any other acquisition of all or
substantially all of the assets of another Person, or of any business or
division of any Person, including without limitation, by way of merger,
consolidation or other combination or (iii) make or purchase, or commit to make
or purchase, any advance, loan, extension of credit or capital contribution to
or any other investment in, any Person including the Borrower, any Affiliate of
the Borrower or any Subsidiary of the Borrower (the items described in clauses
(i), (ii) and (iii) are referred to as “Investments”), except for:
 
(a)           Investments in cash and Cash Equivalents;
 
 
45

--------------------------------------------------------------------------------

 
 
(b)          extensions of credit by Holdings to the Borrower or by the Borrower
to any other Credit Party (other than Holdings) or the Canadian Subsidiary;
provided, that: (i) Borrower or any Credit Party or the Canadian Subsidiary
shall execute and deliver to Holdings or the Borrower, as the case may be, a
note (collectively, the “Intercompany Notes”) to evidence any such intercompany
Indebtedness owing by the Borrower or such Credit Party or the Canadian
Subsidiary, as the case may be, to Holdings or the Borrower, as the case may be,
which Intercompany Note shall be pledged and delivered to Agent pursuant to the
Guaranty and Security Agreement as additional collateral security for the
Obligations; (ii) Holdings or the Borrower, as the case may be, shall accurately
record all intercompany transactions on its books and records; (iii) at the time
any such intercompany loan or advance is made by Holdings to the Borrower or by
the Borrower to any other Credit Party or the Canadian Subsidiary, as the case
may be, and after giving effect thereto, Holdings or the Borrower, as the case
may be, shall be Solvent; (iv) the aggregate amount of intercompany Indebtedness
and other extensions of credit (other than trade payables) owing by the Canadian
Subsidiary to the Borrower shall not exceed $750,000 at any one time
outstanding; and (v)  trade payables owing by the Canadian Subsidiary to the
Borrower shall be permitted so long as such trade payables are incurred in the
Ordinary Course of Business and the aggregate amount of such trade payables
shall not exceed $5,000,000 at any one time outstanding.
 
(c)          Investments received as the non-cash portion of consideration
received in connection with transactions permitted pursuant to subsection
5.2(b);
 
(d)          Investments acquired in connection with the settlement of
delinquent Accounts in the Ordinary Course of Business or in connection with the
bankruptcy or reorganization of suppliers or customers;
 
(e)          Investments existing on the Closing Date and set forth in Schedule
5.4;
 
(f)           loans or advances to employees permitted under Section 5.6; and
 
(g)           Permitted Acquisitions.
 
5.5         Limitation on Indebtedness.  No Credit Party shall, and no Credit
Party shall suffer or permit any of its Subsidiaries to, create, incur, assume,
permit to exist, or otherwise become or remain directly or indirectly liable
with respect to, any Indebtedness, except:
 
(a)           the Obligations;
 
(b)           Indebtedness consisting of Contingent Obligations described in
clause (a) of the definition thereof and permitted pursuant to Section 5.9;
 
(c)           Indebtedness existing on the Closing Date and set forth in
Schedule 5.5 (which shall include the Canadian Subsidiary’s Indebtedness under
the Canadian Facility in an aggregate principal amount not in excess of
CDN$2,800,000), including Permitted Refinancings thereof;
 
(d)           Indebtedness consisting of Capital Lease Obligations or purchase
money Indebtedness secured by Liens permitted by subsection 5.1(h) and Permitted
Refinancings thereof not to exceed in the aggregate at any time outstanding
$11,000,000 (or $15,000,000 if, within 120 days from the Closing Date the
Borrower shall have (i) entered into a new financing arrangement with DLL on
terms reasonably satisfactory to Agent (as may be amended, restated,
supplemented or otherwise modified from time to time to the extent permitted
hereunder, the “New DLL Facility”), and (ii) delivered copies of the loan
documents governing the New DLL Facility to the Agent);
 
 
46

--------------------------------------------------------------------------------

 
 
(e)           unsecured intercompany Indebtedness permitted pursuant to
subsection 5.4(b);
 
(f)           other unsecured Indebtedness owing to Persons that are not
Affiliates of the Credit Parties not exceeding $500,000 in the aggregate at any
time outstanding;
 
(g)           Subordinated Indebtedness of Holdings owing to Essex in an
aggregate outstanding amount not to exceed $5,000,000 at any time; provided,
that (i) the Agent shall have received reasonable advance notice of the
incurrence and/or assumption of such Subordinated Indebtedness, including a
reasonably detailed description thereof, at least 15 days prior to such
incurrence and/or assumption (or such later date as may be agreed by the Agent)
and on or prior to the date of such incurrence and/or assumption, the Agent
shall have received copies of the proposed promissory note and related
Contractual Obligations and other documents and information requested by the
Agent, (ii) such Subordinated Indebtedness shall be unsecured and shall have
no scheduled principal payments, prepayments, redemptions or interest payments
(provided that such interest shall be permitted to be paid in kind in the form
of additional Subordinated Indebtedness), prior to the date which is 12 months
after the date set forth in clause (a) of the definition of Revolving
Termination Date and is otherwise on terms satisfactory to the Agent in its sole
discretion, and (iii) as of the date of incurrence and/or assumption of
such Subordinated Indebtedness and after giving effect to all transactions to
occur on such date no Default or Event of Default is continuing; and
 
(h)           Indebtedness arising under employee purchasing credit card
arrangements with Wells Fargo Bank, National Association in an aggregate amount
not to exceed $50,000 at any one time outstanding.
 
5.6         Employee Loans and Transactions with Affiliates.  No Credit Party
shall, and no Credit Party shall suffer or permit any of its Subsidiaries to,
enter into any transaction with any Affiliate of the Borrower or of any such
Subsidiary, except:
 
(a)           as expressly permitted by this Agreement; or
 
(b)           in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Credit Party or such Subsidiary upon fair
and reasonable terms no less favorable to such Credit Party or such Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
not an Affiliate of the Borrower or such Subsidiary and which are disclosed in
writing to Agent;
 
(c)           loans or advances to employees of the Credit Parties for travel,
entertainment and relocation expenses and other ordinary business purposes in
the Ordinary Course of Business not to exceed $50,000 in the aggregate
outstanding at any time; and
 
(d)           non-cash loans or advances made by Holdings to employees of Credit
Parties that are simultaneously used by such Persons to purchase Stock or Stock
Equivalents of Holdings.
 
All such transactions existing as of the Closing Date are described in Schedule
5.6.
 
 
47

--------------------------------------------------------------------------------

 
 
5.7         Compensation.  No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, pay any management, consulting or similar
fees to any Affiliate of any Credit Party or to any officer, director or
employee of any Credit Party or any Affiliate of any Credit Party except:
 
(a)           payment of reasonable compensation to officers and employees of
the Credit Parties for actual services rendered to the Credit Parties and their
Subsidiaries in the Ordinary Course of Business; and
 
(b)           payment of directors’ fees and reimbursement of actual
out-of-pocket expenses incurred in connection with attending board of director
meetings not to exceed in the aggregate, with respect to all such items, $50,000
in any Fiscal Year of the Borrower.
 
5.8         Margin Stock; Use of Proceeds.  No Credit Party shall, and no Credit
Party shall suffer or permit any of its Subsidiaries to, use any portion of the
Loan proceeds, directly or indirectly, to purchase or carry Margin Stock or
repay or otherwise refinance Indebtedness of any Credit Party or others incurred
to purchase or carry Margin Stock, or otherwise in any manner which is in
contravention of any Requirement of Law or in violation of this Agreement.
 
5.9         Contingent Obligations.  No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, create, incur, assume or
suffer to exist any Contingent Obligations except in respect of the Obligations
and except:
 
(a)          endorsements for collection or deposit in the Ordinary Course of
Business;
 
(b)          Rate Contracts entered into in the Ordinary Course of Business for
bona fide hedging purposes and not for speculation with Agent’s prior written
consent;
 
(c)          Contingent Obligations of the Credit Parties and their Subsidiaries
existing as of the Closing Date and listed in Schedule 5.9, including extension
and renewals thereof which do not increase the amount of such Contingent
Obligations or impose materially more restrictive or adverse terms on the Credit
Parties or their Subsidiaries as compared to the terms of the Contingent
Obligation being renewed or extended;
 
(d)          Contingent Obligations arising under indemnity agreements to title
insurers to cause such title insurers to issue to Agent title insurance
policies;
 
(e)          Contingent Obligations arising with respect to customary
indemnification obligations in favor of (i) sellers in connection with
Acquisitions permitted hereunder and (ii) purchasers in connection with
dispositions permitted under subsection 5.2(b);
 
(f)           Contingent Obligations arising under Letters of Credit;
 
(g)          Contingent Obligations arising under guarantees made in the
Ordinary Course of Business of obligations of any Credit Party (other than
Holdings), which obligations are otherwise permitted hereunder; provided that if
such obligation is subordinated to the Obligations, such guarantee shall be
subordinated to the same extent;
 
(h)          other Contingent Obligations not exceeding $100,000 in the
aggregate at any time outstanding;
 
 
48

--------------------------------------------------------------------------------

 
 
(i)           Contingent Obligations arising under Holdings’ and the Borrower’s
guarantee of the Canadian Facility in an aggregate principal amount not in
excess of CDN$2,800,000; and
 
(j)           until such time as Borrower has entered into the New DLL Facility,
Contingent Obligations arising under the Borrower’s guarantee of the DLL
Facility in an aggregate principal amount not to exceed $3,983,000.
 
5.10       Compliance with ERISA.  No ERISA Affiliate shall cause or suffer to
exist (a) any event that could result in the imposition of a Lien on any asset
of a Credit Party or a Subsidiary of a Credit Party with respect to any Title IV
Plan or Multiemployer Plan or (b) any other ERISA Event, that would, in the
aggregate, result in Liabilities in excess of $250,000.  No Credit Party shall
cause or suffer to exist any event that could result in the imposition of a Lien
with respect to any Benefit Plan.
 
5.11       Restricted Payments.  No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, (i) declare or make any
dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on account of any Stock or Stock Equivalent, (ii)
purchase, redeem or otherwise acquire for value any Stock or Stock Equivalent
now or hereafter outstanding or (iii) make any payment or prepayment of
principal of, premium, if any, interest, fees, redemption, exchange, purchase,
retirement, defeasance, sinking fund or similar payment with respect to,
Subordinated Indebtedness (the items described in clauses (i), (ii) and (iii)
above are referred to as “Restricted Payments”); except that any Wholly-Owned
Subsidiary of the Borrower may declare and pay dividends to the Borrower or any
Wholly-Owned Subsidiary of the Borrower, and except that:
 
(a)          Holdings may declare and make dividend payments or other
distributions payable solely in its Stock or Stock Equivalents; and
 
(b)          Borrower may make distributions to Holdings to enable Holdings to
make distributions to Essex to reimburse Essex for reasonable, out-of-pocket
expenses incurred by Essex for the direct benefit of the Credit Parties
(including, the Credit Parties’ allocable share of audit expenses) in an amount
not to exceed $500,000 in the aggregate for any Fiscal Year of Borrower;
provided, that no Credit Party shall be permitted to reimburse Essex for
overhead costs and expenses;
 
(c)          commencing on the first anniversary of the Closing Date and for
each Fiscal Year thereafter, on a quarterly basis, the Borrower may make
distributions to Holdings which are immediately used by Holdings to make
distributions to Essex, provided all of the following conditions are satisfied:
 
(i)           no Default or Event of Default has occurred and is continuing or
would arise as a result of such Restricted Payment;
 
(ii)         after giving effect to such Restricted Payment, the Consolidated
Senior Leverage Ratio for the most recent Fiscal Quarter for which financial
statements have been delivered, would not exceed would not exceed 4.00 to 1.00;
 
(iii)        after giving effect to such Restricted Payment, the Consolidated
EBITDA of Holdings for the last twelve months ended as of the most recent fiscal
month for which financial statements have been delivered is not less than
$12,000,000;
 
 
49

--------------------------------------------------------------------------------

 
 
(iv)        Availability for each day in the sixty (60) day period immediately
preceding the date of such Restricted Payment, on a pro forma basis, assuming
such Restricted Payment was made on the first day of such period and on the date
of such Restricted Payment after giving effect thereto, is not less than
$10,000,000; and
 
(v)         the Borrower shall have notified Agent and Lenders of such proposed
distribution at least fifteen (15) days prior to making such distribution and
shall describe the amount of the proposed distribution and at or prior to making
such distribution, the Borrower shall have delivered to Agent a certificate of a
Responsible Officer of Holdings to the effect that the conditions in clauses (i)
through (iv) above have been satisfied and setting forth calculations for
clauses (ii), (iii) and (iv) above, which certificate shall be in form
reasonably satisfactory to Agent; and
 
(d)           Until such time as the Borrower has entered into the New DLL
Facility, Borrower may make distributions to Holdings to enable Holdings to make
distributions to Essex to reimburse Essex for interest and amortization payments
made by Essex under the DLL Facility in accordance with (and in an amount not to
exceed) the schedule of interest and amortization payments set forth on Schedule
5.11(d).
 
5.12       Change in Business.  No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, engage in any line of business substantially
different from those lines of business carried on by it on the date
hereof.  Holdings shall not engage in any business activities or own any
Property other than (i) ownership of the Stock and Stock Equivalents of the
Borrower, (ii) activities and contractual rights incidental to maintenance of
its corporate existence and (iii) performance of its obligations under the
Related Agreements to which it is a party.
 
5.13       Change in Structure.  Except as expressly permitted under Sections
5.3 and 5.11, no Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, make any material changes in its equity capital structure,
issue any Stock or Stock Equivalents, or amend any of its Organization Documents
in any material respect and, in each case, in any respect adverse to Agent or
Lenders.
 
5.14       Changes in Accounting, Name or Jurisdiction of Organization.  No
Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, (i) make any significant change in accounting treatment or
reporting practices, except as required by GAAP, (ii) change the Fiscal Year or
method for determining Fiscal Quarters of any Credit Party or of any
consolidated Subsidiary of any Credit Party, (iii) change its name as it appears
in official filings in its jurisdiction of organization or (iv) change its
jurisdiction of organization, in the case of clauses (iii) and (iv), without at
least twenty (20) days’ prior written notice to Agent and the acknowledgement of
Agent that all actions required by Agent, including those to continue the
perfection of its Liens, have been completed.
 
5.15       Amendments to Agreements.  No Credit Party shall and no Credit Party
shall permit any of its Subsidiaries (or, in the case of clause (iii) below,
Essex), to (i) amend, supplement, waive or otherwise modify any provision of,
any Related Agreement, the Canadian Facility or the New DLL Facility in a manner
adverse to Agent or Lenders or which would reasonably be expected to have a
Material Adverse Effect, (ii) take or fail to take any action under any Related
Agreement, the Canadian Facility or the New DLL Facility that would reasonably
be expected to have a Material Adverse Effect, or (iii) without the consent of
the Agent and Required Lenders, amend, supplement, waive or otherwise modify any
provision of the DLL Facility or increase the amount of outstanding Indebtedness
under the DLL Facility or incur after the Closing Date any additional
Indebtedness under the DLL Facility.
 
 
50

--------------------------------------------------------------------------------

 
 
5.16        No Negative Pledges.  No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual
restriction or encumbrance of any kind on the ability of any Credit Party or
Subsidiary to pay dividends or make any other distribution on any of such Credit
Party’s or Subsidiary’s Stock or Stock Equivalents or to pay fees, including
management fees, or make other payments and distributions to the Borrower or any
other Credit Party.  No Credit Party shall, and no Credit Party shall permit any
of its Subsidiaries to, directly or indirectly, enter into, assume or become
subject to any Contractual Obligation prohibiting or otherwise restricting the
existence of any Lien upon any of its assets in favor of Agent, whether now
owned or hereafter acquired except in connection with any document or instrument
governing Liens permitted pursuant to subsections 5.1(h) and 5.1(i) provided
that any such restriction contained therein relates only to the asset or assets
subject to such permitted Liens.
 
5.17        OFAC; Patriot Act.  No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to fail to comply with the laws, regulations and
executive orders referred to in Sections 3.29 and 3.30.
 
5.18        Sale-Leasebacks.  No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, engage in a sale leaseback, synthetic lease
or similar transaction involving any of its assets.
 
5.19        Hazardous Materials.  No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, cause or suffer to exist any Release of
any Hazardous Material at, to or from any Real Estate that would violate any
Environmental Law, form the basis for any Environmental Liabilities or otherwise
adversely affect the value or marketability of any Real Estate (whether or not
owned by any Credit Party or any Subsidiary of any Credit Party).
 
5.20        Prepayments of Other Indebtedness.  No Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to, directly or indirectly,
voluntarily purchase, redeem, defease or prepay any principal of, premium, if
any, interest or other amount payable in respect of any Indebtedness prior to
its scheduled maturity, other than (a) the Obligations, (b) Indebtedness secured
by a Permitted Lien if the asset securing such Indebtedness has been sold or
otherwise disposed of in a transaction permitted hereunder, (c) a Permitted
Refinancing of Indebtedness permitted under subsection 5.5(c) or (d), (d)
prepayments of Indebtedness in the Ordinary Course of Business and (e)
prepayment of intercompany Indebtedness to Credit Parties.
 
5.21        Bank Accounts.  The Credit Parties shall not establish any new bank
accounts without prior written notice to Agent and unless, prior to any funds
being deposited into such account(s), such account is maintained by any Credit
Party with a financial institution reasonably acceptable to the Agent and,
unless otherwise agreed to by the Agent, is subject to an effective Control
Agreement (other than any payroll account so long as such payroll account is a
zero balance account and withholding tax, benefit and fiduciary accounts).
 
ARTICLE VI.
FINANCIAL COVENANTS
 
Each Credit Party covenants and agrees that, so long as any Lender shall have
any Revolving Loan Commitment hereunder, or any Loan or other Obligation (other
than contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) shall remain unpaid or unsatisfied:
 
 
51

--------------------------------------------------------------------------------

 
 
6.1         Fixed Charge Coverage Ratio.  Commencing with the Fiscal Quarter
ending March 31, 2011 and continuing with each Fiscal Quarter thereafter, but
only if the last day of  such Fiscal Quarter occurs during any Triggering
Period, the Credit Parties shall not permit the Fixed Charge Coverage Ratio for
the twelve fiscal month period then ended (or with respect to the Fiscal
Quarters ending on or before December 31, 2011, the period commencing on January
1, 2011 and ending on the last day of such Fiscal Quarter) to be less than 1.20
to 1.00.  A “Triggering Period” means any period which begins on any day on
which a Triggering Event shall have occurred and shall continue until the
thirtieth day following the first date on which such Triggering Event is no
longer continuing.  “Fixed Charge Coverage Ratio” shall be calculated in the
manner set forth in Exhibit 4.2(b).
 
ARTICLE VII.
EVENTS OF DEFAULT
 
7.1         Events of Default.  Any of the following shall constitute an “Event
of Default”:
 
(a)           Non-Payment.  Any Credit Party fails (i) to pay when and as
required to be paid herein, any amount of principal of, or interest on, any
Loan, including after maturity of the Loans, or to pay any L/C Reimbursement
Obligation or (ii) to pay within three (3) Business Days after the same shall
become due, any fee or any other amount payable hereunder or pursuant to any
other Loan Document;
 
(b)           Representation or Warranty.  (i) Any representation, warranty or
certification by or on behalf of any Credit Party or any of its Subsidiaries
made or deemed made herein, in any other Loan Document, or which is contained in
any certificate, document or financial or other statement by any such Person, or
their respective Responsible Officers, furnished at any time under this
Agreement, or in or under any other Loan Document, shall prove to have been
incorrect in any material respect (without duplication of other materiality
qualifiers contained therein) on or as of the date made or deemed made or (ii)
any information contained in any Borrowing Base Certificate is untrue or
incorrect in any respect (other than (A) inadvertent, immaterial errors not
exceeding $100,000 in the aggregate in any Borrowing Base Certificate,
(B) errors understating the Borrowing Base and (C) errors occurring when
Availability continues to exceed $10,000,000 after giving effect to the
correction of such errors);
 
(c)           Specific Defaults.  Any Credit Party fails to perform or observe
any term, covenant or agreement contained in any of subsection 4.2(a), 4.2(b),
4.2(d), 4.3(a) or 9.10(d), Section 4.1, 4.6, 4.9, 4.10 or 4.11 or Article V or
VI;
 
(d)           Other Defaults.  Any Credit Party or Subsidiary of any Credit
Party fails to perform or observe any other term, covenant or agreement
contained in this Agreement or any other Loan Document, and such default shall
continue unremedied for a period of thirty (30) days after the earlier to occur
of (i) the date upon which a Responsible Officer of any Credit Party becomes
aware of such default and (ii) the date upon which written notice thereof is
given to the Borrower by Agent or Required Lenders;
 
 
52

--------------------------------------------------------------------------------

 
 
(e)          Cross-Default.  Any Credit Party or any Subsidiary of any Credit
Party (i) fails to make any payment in respect of any Indebtedness (other than
the Obligations) or Contingent Obligation (other than the Obligations) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $1,000,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) and such failure
continues after the applicable grace or notice period, if any, specified in the
document relating thereto on the date of such failure; or (ii) fails to perform
or observe any other condition or covenant, or any other event shall occur or
condition exist, under any agreement or instrument relating to any such
Indebtedness or Contingent Obligation (other than Contingent Obligations owing
by one Credit Party with respect to the obligations of another Credit Party
permitted hereunder or earnouts permitted hereunder), if the effect of such
failure, event or condition is to cause, or to permit the holder or holders of
such Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause such Indebtedness to be declared to be due and payable
prior to its stated maturity (without regard to any subordination terms with
respect thereto), or such Contingent Obligation to become payable or cash
collateral in respect thereof to be demanded;
 
(f)           Insolvency; Voluntary Proceedings.  The Borrower, individually,
ceases or fails, or the Credit Parties and their Subsidiaries on a consolidated
basis, cease or fail, to be Solvent, or any Credit Party or any Subsidiary of
any Credit Party: (i) generally fails to pay, or admits in writing its inability
to pay, its debts as they become due, subject to applicable grace periods, if
any, whether at stated maturity or otherwise; (ii) voluntarily ceases to conduct
its business in the ordinary course; (iii) commences any Insolvency Proceeding
with respect to itself; or (iv) takes any action to effectuate or authorize any
of the foregoing;
 
(g)          Involuntary Proceedings.  (i) Any involuntary Insolvency Proceeding
is commenced or filed against any Credit Party or any Subsidiary of any Credit
Party, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against any such Person’s Properties with a value
in excess of $250,000 individually or in the aggregate and any such proceeding
or petition shall not be dismissed, or such writ, judgment, warrant of
attachment, execution or similar process shall not be released, vacated or fully
bonded within sixty (60) days after commencement, filing or levy; (ii) any
Credit Party or Subsidiary of any Credit Party admits the material allegations
of a petition against it in any Insolvency Proceeding, or an order for relief
(or similar order under non-U.S. law) is ordered in any Insolvency Proceeding;
or (iii) any Credit Party or any Subsidiary of any Credit Party acquiesces in
the appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor), or other similar Person for itself
or a substantial portion of its Property or business;
 
(h)          Monetary Judgments.  One or more judgments, non-interlocutory
orders, decrees or arbitration awards shall be entered against any one or more
of the Credit Parties or any of their respective Subsidiaries involving in the
aggregate a liability of $250,000 or more (excluding amounts covered by
insurance to the extent the relevant independent third party insurer has not
denied coverage therefor), and the same shall remain unsatisfied, unvacated and
unstayed pending appeal for a period of thirty (30) days after the entry
thereof;
 
(i)           Non-Monetary Judgments.  One or more non-monetary judgments,
orders or decrees shall be rendered against any one or more of the Credit
Parties or any of their respective Subsidiaries which has or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, and there shall be any period of twenty (20) consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect;
 
 
53

--------------------------------------------------------------------------------

 
 
(j)           Collateral.  Any material provision of any Loan Document shall for
any reason cease to be valid and binding on or enforceable against any Credit
Party or any Subsidiary of any Credit Party party thereto or any Credit Party or
any Subsidiary of any Credit Party shall so state in writing or bring an action
to limit its obligations or liabilities thereunder; or any Collateral Document
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid security interest in the Collateral purported to be covered thereby or
such security interest shall for any reason cease to be a perfected with a value
in excess of $1,000,000 and first priority security interest subject only to
Permitted Liens;
 
(k)          Ownership.  (a) any person or group of persons (within the meaning
of the Securities Exchange Act of 1934) shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934) of more than 50% of the
issued and outstanding shares of capital Stock and Stock Equivalents of Essex
having the right to vote for the election of directors of Essex under ordinary
circumstances, (b) during any period of twelve consecutive calendar months,
individuals who at the beginning of such period constituted the board of
directors of Essex (together with any new directors whose election by the board
of directors of Essex or whose nomination for election by the stockholders
of Essex was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason other than death or disability to constitute a majority of the
directors then in office, (c) Essex at any time ceases to own 100% of the issued
and outstanding Stock and Stock Equivalents of Holdings, or (d) Holdings ceases
to own one hundred percent (100%) of the issued and outstanding Stock and Stock
Equivalents of the Borrower, in each instance in clause (c) above and this
clause (d), free and clear of all Liens, rights, options, warrants or other
similar agreements or understandings, other than Liens in favor of Agent, for
the benefit of the Secured Parties; or
 
(l)           Subordinated Indebtedness.  The subordination provisions of any
agreement or instrument governing any Subordinated Indebtedness shall for any
reason be revoked or invalidated, or otherwise cease to be in full force and
effect, or any Person shall contest in any manner the validity or enforceability
thereof or deny that it has any further liability or obligations thereunder, or
the Obligations, for any reason shall not have the priority contemplated by this
Agreement or such subordination provisions.
 
7.2         Remedies.  Upon the occurrence and during the continuance of any
Event of Default, Agent may, and shall at the request of the Required Lenders:
 
(a)          declare all or any portion of the Revolving Loan Commitment of each
Lender to make Loans or of the L/C Issuer to issue Letters of Credit to be
suspended or terminated, whereupon such Revolving Loan Commitments shall
forthwith be suspended or terminated;
 
(b)          declare all or any portion of the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable; without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by each Credit
Party; and/or
 
(c)          exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law;
 
 
54

--------------------------------------------------------------------------------

 
 
provided, however, that upon the occurrence of any event specified in subsection
7.1(f) or 7.1(g) above (in the case of clause (i) of subsection 7.1(g) upon the
expiration of the sixty (60) day period mentioned therein), the obligation of
each Lender to make Loans and the obligation of the L/C Issuer to issue Letters
of Credit shall automatically terminate and the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of Agent, any Lender or
the L/C Issuer.
 
7.3         Rights Not Exclusive.  The rights provided for in this Agreement and
the other Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising.
 
7.4         Cash Collateral for Letters of Credit.  If an Event of Default has
occurred and is continuing, this Agreement (or the Revolving Loan Commitment)
shall be terminated for any reason or if otherwise required by the terms hereof,
Agent may, and upon request of Required Lenders, shall, demand (which demand
shall be deemed to have been delivered automatically upon any acceleration of
the Loans and other obligations hereunder pursuant to Section 7.2), and the
Borrower shall thereupon deliver to Agent, to be held for the benefit of the L/C
Issuer, Agent and the Lenders entitled thereto, an amount of cash equal to
105% of the amount of L/C Reimbursement Obligations as additional collateral
security for Obligations.  Agent may at any time apply any or all of such cash
and cash collateral to the payment of any or all of the Credit Parties’
Obligations.  The remaining balance of the cash collateral will be returned to
the Borrower when all Letters of Credit have been terminated or discharged, all
Revolving Loan Commitments have been terminated and all Obligations have been
paid in full in cash.
 
ARTICLE VIII.
THE AGENT
 
8.1         Appointment and Duties.
 
(a)           Appointment of Agent.  Each Lender and each L/C Issuer hereby
appoints GE Capital (together with any successor Agent pursuant to Section 8.9)
as Agent hereunder and authorizes Agent to (i) execute and deliver the Loan
Documents and accept delivery thereof on its behalf from any Credit Party, (ii)
take such action on its behalf and to exercise all rights, powers and remedies
and perform the duties as are expressly delegated to Agent under such Loan
Documents and (iii) exercise such powers as are incidental thereto.
 
(b)           Duties as Collateral and Disbursing Agent.  Without limiting the
generality of clause (a) above, Agent shall have the sole and exclusive right
and authority (to the exclusion of the Lenders and L/C Issuers), and is hereby
authorized, to (i) act as the disbursing and collecting agent for the Lenders
and the L/C Issuers with respect to all payments and collections arising in
connection with the Loan Documents (including in any proceeding described in
subsection 7.1(g) or any other bankruptcy, insolvency or similar proceeding),
and each Person making any payment in connection with any Loan Document to any
Secured Party is hereby authorized to make such payment to Agent, (ii) file and
prove claims and file other documents necessary or desirable to allow the claims
of the Secured Parties with respect to any Obligation in any proceeding
described in subsection 7.1(f) or (g) or any other bankruptcy, insolvency or
similar proceeding (but not to vote, consent or otherwise act on behalf of such
Person), (iii) act as collateral agent for each Secured Party for purposes of
the perfection of all Liens created by such agreements and all other purposes
stated therein, (iv) manage, supervise and otherwise deal with the Collateral,
(v) take such other action as is necessary or desirable to maintain the
perfection and priority of the Liens created or purported to be created by the
Loan Documents, (vi) except as may be otherwise specified in any Loan Document,
exercise all remedies given to Agent and the other Secured Parties with respect
to the Collateral, whether under the Loan Documents, applicable Requirements of
Law or otherwise and (vii) execute any amendment, consent or waiver under the
Loan Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that Agent hereby appoints,
authorizes and directs each Lender and L/C Issuer to act as collateral sub-agent
for Agent, the Lenders and the L/C Issuers for purposes of the perfection of
Liens with respect to any deposit account maintained by a Credit Party with, and
cash and Cash Equivalents held by, such Lender or L/C Issuer, and may further
authorize and direct the Lenders and the L/C Issuers to take further actions as
collateral sub-agents for purposes of enforcing such Liens or otherwise to
transfer the Collateral subject thereto to Agent, and each Lender and L/C Issuer
hereby agrees to take such further actions to the extent, and only to the
extent, so authorized and directed.
 
 
55

--------------------------------------------------------------------------------

 
 
(c)           Limited Duties.  Under the Loan Documents, Agent (i) is acting
solely on behalf of the Secured Parties (except to the limited extent provided
in subsection 1.4(b) with respect to the Register), with duties that are
entirely administrative in nature, notwithstanding the use of the defined term
“Agent”, the terms “agent”, “Agent” and “collateral agent” and similar terms in
any Loan Document to refer to Agent, which terms are used for title purposes
only, (ii) is not assuming any obligation under any Loan Document other than as
expressly set forth therein or any role as agent, fiduciary or trustee of or for
any Lender, L/C Issuer or any other Person and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Secured Party, by accepting the benefits of the Loan
Documents, hereby waives and agrees not to assert any claim against Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses (i)
through (iii) above.
 
8.2           Binding Effect.  Each Secured Party, by accepting the benefits of
the Loan Documents, agrees that (i) any action taken by Agent or the Required
Lenders (or, if expressly required hereby, a greater proportion of the Lenders)
in accordance with the provisions of the Loan Documents, (ii) any action taken
by Agent in reliance upon the instructions of Required Lenders (or, where so
required, such greater proportion) and (iii) the exercise by Agent or the
Required Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are incidental
thereto, shall be authorized and binding upon all of the Secured Parties.
 
8.3         Use of Discretion.
 
(a)           Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided, that Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Agent to liability or that is contrary to any Loan Document or
applicable Requirement of Law.
 
(b)           Agent shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Credit Party or its
Affiliates that is communicated to or obtained by Agent or any of its Affiliates
in any capacity.
 
 
56

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the authority to enforce rights and remedies hereunder
and under the other Loan Documents against the Credit Parties or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Agent in accordance with the Loan Documents for the benefit of all the
Lenders and the L/C Issuer; provided that the foregoing shall not prohibit (i)
the Agent from exercising on its own behalf the rights and remedies that inure
to its benefit (solely in its capacity as Agent) hereunder and under the other
Loan Documents, (ii) each of the L/C Issuer and the Swingline Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer or Swingline Lender, as the case may be) hereunder and
under the other Loan Documents, (iii) any Lender from exercising setoff rights
in accordance with Section 9.11 or (iv) any Lender from filing proofs of claim
or appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any bankruptcy or other debtor
relief law; and provided further that if at any time there is no Person acting
as Agent hereunder and under the other Loan Documents, then (A) the Required
Lenders shall have the rights otherwise ascribed to the Agent pursuant to
Section 7.2 and (B) in addition to the matters set forth in clauses (ii), (iii)
and (iv) of the preceding proviso and subject to Section 9.11, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
 
8.4         Delegation of Rights and Duties.  Agent may, upon any term or
condition it specifies, delegate or exercise any of its rights, powers and
remedies under, and delegate or perform any of its duties or any other action
with respect to, any Loan Document by or through any trustee, co-agent,
employee, attorney-in-fact and any other Person (including any Secured
Party).  Any such Person shall benefit from this Article VIII to the extent
provided by Agent.
 
8.5         Reliance and Liability.
 
(a)           Agent may, without incurring any liability hereunder, (i) treat
the payee of any Note as its holder until such Note has been assigned in
accordance with Section 9.9, (ii) rely on the Register to the extent set forth
in Section 1.4, (iii) consult with any of its Related Persons and, whether or
not selected by it, any other advisors, accountants and other experts (including
advisors to, and accountants and experts engaged by, any Credit Party) and (iv)
rely and act upon any document and information (including those transmitted by
Electronic Transmission) and any telephone message or conversation, in each case
believed by it to be genuine and transmitted, signed or otherwise authenticated
by the appropriate parties.
 
(b)           None of Agent and its Related Persons shall be liable for any
action taken or omitted to be taken by any of them under or in connection with
any Loan Document, and each Secured Party, Holdings, the Borrower and each other
Credit Party hereby waive and shall not assert (and each of Holdings and the
Borrower shall cause each other Credit Party to waive and agree not to assert)
any right, claim or cause of action based thereon, except to the extent of
liabilities resulting primarily from the gross negligence or willful misconduct
of Agent or, as the case may be, such Related Person (each as determined in a
final, non-appealable judgment by a court of competent jurisdiction) in
connection with the duties expressly set forth herein.  Without limiting the
foregoing, Agent:
 
(i)           shall not be responsible or otherwise incur liability for any
action or omission taken in reliance upon the instructions of the Required
Lenders or for the actions or omissions of any of its Related Persons selected
with reasonable care (other than employees, officers and directors of Agent,
when acting on behalf of Agent);
 
 
57

--------------------------------------------------------------------------------

 
 
(ii)          shall not be responsible to any Lender, L/C Issuer or other Person
for the due execution, legality, validity, enforceability, effectiveness,
genuineness, sufficiency or value of, or the attachment, perfection or priority
of any Lien created or purported to be created under or in connection with, any
Loan Document;
 
(iii)        makes no warranty or representation, and shall not be responsible,
to any Lender, L/C Issuer or other Person for any statement, document,
information, representation or warranty made or furnished by or on behalf of any
Credit Party or any Related Person of any Credit Party in connection with any
Loan Document or any transaction contemplated therein or any other document or
information with respect to any Credit Party, whether or not transmitted or
(except for documents expressly required under any Loan Document to be
transmitted to the Lenders) omitted to be transmitted by Agent, including as to
completeness, accuracy, scope or adequacy thereof, or for the scope, nature or
results of any due diligence performed by Agent in connection with the Loan
Documents; and
 
(iv)        shall not have any duty to ascertain or to inquire as to the
performance or observance of any provision of any Loan Document, whether any
condition set forth in any Loan Document is satisfied or waived, as to the
financial condition of any Credit Party or as to the existence or continuation
or possible occurrence or continuation of any Default or Event of Default and
shall not be deemed to have notice or knowledge of such occurrence or
continuation unless it has received a notice from the Borrower, any Lender or
L/C Issuer describing such Default or Event of Default clearly labeled “notice
of default” (in which case Agent shall promptly give notice of such receipt to
all Lenders);
 
and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer, Holdings and the Borrower hereby waives and agrees not to
assert (and each of Holdings and the Borrower shall cause each other Credit
Party to waive and agree not to assert) any right, claim or cause of action it
might have against Agent based thereon.
 
(c)           Each Lender and L/C Issuer (i) acknowledges that it has performed
and will continue to perform its own diligence and has made and will continue to
make its own independent investigation of the operations, financial conditions
and affairs of the Credit Parties and (ii) agrees that is shall not rely on any
audit or other report provided by Agent or its Related Persons (an “Agent
Report”).  Each Lender and L/C Issuer further acknowledges that any Agent Report
(i) is provided to the Lenders and L/C Issuers solely as a courtesy, without
consideration, and based upon the understanding that such Lender or L/C Issuer
will not rely on such Agent Report, (ii) was prepared by Agent or its Related
Persons based upon information provided by the Credit Parties solely for Agent’s
own internal use, (iii) may not be complete and may not reflect all information
and findings obtained by Agent or its Related Persons regarding the operations
and condition of the Credit Parties.  Neither Agent nor any of its Related
Persons makes any representations or warranties of any kind with respect to (i)
any existing or proposed financing, (ii) the accuracy or completeness of the
information contained in any Agent Report or in any related documentation, (iii)
the scope or adequacy of Agent’s and its Related Persons’ due diligence, or the
presence or absence of any errors or omissions contained in any Agent Report or
in any related documentation, and (iv) any work performed by Agent or Agent’s
Related Persons in connection with or using any Agent Report or any related
documentation.
 
 
58

--------------------------------------------------------------------------------

 
 
(d)          Neither Agent nor any of its Related Persons shall have any duties
or obligations in connection with or as a result of any Lender or L/C Issuer
receiving a copy of any Agent Report. Without limiting the generality of the
forgoing, neither Agent nor any of its Related Persons shall have any
responsibility for the accuracy or completeness of any Agent Report, or the
appropriateness of any Agent Report for any Lender’s or L/C Issuer’s purposes,
and shall have no duty or responsibility to correct or update any Agent Report
or disclose to any Lender or L/C Issuer any other information not embodied in
any Agent Report, including any supplemental information obtained after the date
of any Agent Report.  Each Lender and L/C Issuer releases, and agrees that it
will not assert, any claim against Agent or its Related Persons that in any way
relates to any Agent Report or arises out of any Lender or L/C Issuer having
access to any Agent Report or any discussion of its contents, and agrees to
indemnify and hold harmless Agent and its Related Persons from all claims,
liabilities and expenses relating to a breach by any Lender or L/C Issuer
arising out of such Lender’s or L/C Issuer’s access to any Agent Report or any
discussion of its contents.
 
8.6         Agent Individually.  Agent and its Affiliates may make loans and
other extensions of credit to, acquire Stock and Stock Equivalents of, engage in
any kind of business with, any Credit Party or Affiliate thereof as though it
were not acting as Agent and may receive separate fees and other payments
therefor.  To the extent Agent or any of its Affiliates makes any Loan or
otherwise becomes a Lender hereunder, it shall have and may exercise the same
rights and powers hereunder and shall be subject to the same obligations and
liabilities as any other Lender and the terms “Lender”, “Revolving Lender”,
“Required Lender” and any similar terms shall, except where otherwise expressly
provided in any Loan Document, include, without limitation, Agent or such
Affiliate, as the case may be, in its individual capacity as Lender, Revolving
Lender or as one of the Required Lenders, respectively.
 
8.7         Lender Credit Decision.
 
(a)          Each Lender and each L/C Issuer acknowledges that it shall,
independently and without reliance upon Agent, any Lender or L/C Issuer or any
of their Related Persons or upon any document (including any offering and
disclosure materials in connection with the syndication of the Loans) solely or
in part because such document was transmitted by Agent or any of its Related
Persons, conduct its own independent investigation of the financial condition
and affairs of each Credit Party and make and continue to make its own credit
decisions in connection with entering into, and taking or not taking any action
under, any Loan Document or with respect to any transaction contemplated in any
Loan Document, in each case based on such documents and information as it shall
deem appropriate.  Except for documents expressly required by any Loan Document
to be transmitted by Agent to the Lenders or L/C Issuers, Agent shall not have
any duty or responsibility to provide any Lender or L/C Issuer with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Credit Party or any
Affiliate of any Credit Party that may come in to the possession of Agent or any
of its Related Persons.
 
(b)          If any Lender or L/C Issuer has elected to abstain from receiving
MNPI concerning the Credit Parties or their Affiliates, such Lender or L/C
Issuer acknowledges that, notwithstanding such election, Agent and/or the Credit
Parties will, from time to time, make available syndicate-information (which may
contain MNPI) as required by the terms of, or in the course of administering the
Loans to the credit contact(s) identified for receipt of such information on the
Lender’s administrative questionnaire who are able to receive and use all
syndicate-level information (which may contain MNPI) in accordance with such
Lender’s compliance policies and contractual obligations and applicable law,
including federal and state securities laws; provided, that if such contact is
not so identified in such questionnaire, the relevant Lender or L/C Issuer
hereby agrees to promptly (and in any event within one (1) Business Day) provide
such a contact to Agent and the Credit Parties upon request therefor by Agent or
the Credit Parties. Notwithstanding such Lender’s or L/C Issuer’s election to
abstain from receiving MNPI, such Lender or L/C Issuer acknowledges that if such
Lender or L/C Issuer chooses to communicate with Agent, it assumes the risk of
receiving MNPI concerning the Credit Parties or their Affiliates.
 
 
59

--------------------------------------------------------------------------------

 
 
8.8         Expenses; Indemnities; Withholding.
 
(a)           Each Lender agrees to reimburse Agent and each of its Related
Persons (to the extent not reimbursed by any Credit Party) promptly upon demand,
severally and ratably, for any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any Credit Party) that may be incurred by Agent or any
of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement (whether through negotiations, through any work-out, bankruptcy,
restructuring or other legal or other proceeding or otherwise) of, or legal
advice in respect of its rights or responsibilities under, any Loan Document.
 
(b)           Each Lender further agrees to indemnify Agent and each of its
Related Persons (to the extent not reimbursed by any Credit Party), severally
and ratably, from and against Liabilities (including, to the extent not
indemnified pursuant to Section 8.8(c), taxes, interests and penalties imposed
for not properly withholding or backup withholding on payments made to or for
the account of any Lender) that may be imposed on, incurred by or asserted
against Agent or any of its Related Persons in any matter relating to or arising
out of, in connection with or as a result of any Loan Document, any Related
Document or any other act, event or transaction related, contemplated in or
attendant to any such document, or, in each case, any action taken or omitted to
be taken by Agent or any of its Related Persons under or with respect to any of
the foregoing; provided, however, that no Lender shall be liable to Agent or any
of its Related Persons to the extent such liability has resulted primarily from
the gross negligence or willful misconduct of Agent or, as the case may be, such
Related Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.
 
(c)           To the extent required by any applicable law, Agent may withhold
from any payment to any Lender under a Loan Document an amount equal to any
applicable withholding tax.  If the Internal Revenue Service or any other
Governmental Authority asserts a claim that Agent did not properly withhold tax
from amounts paid to or for the account of any Lender (because the appropriate
certification form was not delivered, was not properly executed, or fails to
establish an exemption from, or reduction of, withholding tax with respect to a
particular type of payment, or because such Lender failed to notify Agent or any
other Person of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason), or Agent
reasonably determines that it was required to withhold taxes from a prior
payment but failed to do so, such Lender shall promptly indemnify Agent fully
for all amounts paid, directly or indirectly, by such Agent as tax or otherwise,
including penalties and interest, and together with all expenses incurred by
Agent, including legal expenses, allocated internal costs and out-of-pocket
expenses.  Agent may offset against any payment to any Lender under a Loan
Document, any applicable withholding tax that was required to be withheld from
any prior payment to such Lender but which was not so withheld, as well as any
other amounts for which Agent is entitled to indemnification from such Lender
under this Section 8.8(c).
 
 
60

--------------------------------------------------------------------------------

 
 
8.9         Resignation of Agent or L/C Issuer.
 
(a)          Agent may resign at any time by delivering notice of such
resignation to the Lenders and the Borrower, effective on the date set forth in
such notice or, if no such date is set forth therein, upon the date such notice
shall be effective in accordance with the terms of this Section 8.9.  If Agent
delivers any such notice, the Required Lenders shall have the right to appoint a
successor Agent.  If, within 30 days after the retiring Agent having given
notice of resignation, no successor Agent has been appointed by the Required
Lenders that has accepted such appointment, then the retiring Agent may, on
behalf of the Lenders, appoint a successor Agent from among the Lenders.  Each
appointment under this clause (a) shall be subject to the prior consent of the
Borrower (unless such successor Agent is a Lender or an Affiliate of a Lender),
which may not be unreasonably withheld but shall not be required during the
continuance of an Event of Default.
 
(b)          Effective immediately upon its resignation, (i) the retiring Agent
shall be discharged from its duties and obligations under the Loan Documents as
Agent, (ii) the Lenders shall assume and perform all of the duties of Agent
until a successor Agent shall have accepted a valid appointment hereunder, (iii)
the retiring Agent and its Related Persons shall no longer have the benefit of
any provision of any Loan Document other than with respect to any actions taken
or omitted to be taken while such retiring Agent was, or because such Agent had
been, validly acting as Agent under the Loan Documents and (iv) subject to its
rights under Section 8.3, the retiring Agent shall take such action as may be
reasonably necessary to assign to the successor Agent its rights as Agent under
the Loan Documents.  Effective immediately upon its acceptance of a valid
appointment as Agent, a successor Agent shall succeed to, and become vested
with, all the rights, powers, privileges and duties of the retiring Agent under
the Loan Documents.
 
(c)          Any L/C Issuer may refuse to issue a Letter of Credit in its sole
discretion.
 
8.10        Release of Collateral or Guarantors.  Each Lender and L/C Issuer
hereby consents to the release and hereby directs Agent to release (or, in the
case of clause (b)(ii) below, release or subordinate) the following:
 
(a)          any Subsidiary of the Borrower from its guaranty of any Obligation
if all of the Stock and Stock Equivalents of such Subsidiary owned by any Credit
Party are sold or transferred in a transaction permitted under the Loan
Documents (including pursuant to a waiver or consent); and
 
(b)          any Lien held by Agent for the benefit of the Secured Parties
against (i) any Collateral that is sold, transferred, conveyed or otherwise
disposed of by a Credit Party in a transaction permitted by the Loan Documents
(including pursuant to a waiver or consent), (ii) any property subject to a Lien
permitted hereunder in reliance upon subsection 5.1(h) or 5.1(i) and (iii) all
of the Collateral and all Credit Parties, upon (A) termination of the Revolving
Loan Commitments, (B) payment and satisfaction in full of all Loans, all L/C
Reimbursement Obligations and all other Obligations under the Loan Documents and
all Obligations arising under Secured Rate Contracts and Bank Products, that
Agent has theretofore been notified in writing by the holder of such Obligation
are then due and payable, (C) deposit of cash collateral with respect to all
contingent Obligations (or, as an alternative to cash collateral in the case of
any Letter of Credit Obligation, receipt by Agent of a back-up letter of
credit), in amounts and on terms and conditions and with parties satisfactory to
Agent and each Indemnitee that is, or may be, owed such Obligations (excluding
contingent Obligations (other than L/C Reimbursement Obligations) as to which no
claim has been asserted) and (D) to the extent requested by Agent, receipt by
Agent and the Secured Parties of liability releases from the Credit Parties each
in form and substance acceptable to Agent.
 
 
61

--------------------------------------------------------------------------------

 
 
Each Lender and L/C Issuer hereby directs Agent, and Agent hereby agrees, upon
receipt of at least five (5) Business Days’ advance notice from the Borrower, to
execute and deliver or file such documents and to perform other actions
reasonably necessary to release the guaranties and Liens when and as directed in
this Section 8.10.
 
8.11        Additional Secured Parties.  The benefit of the provisions of the
Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not a
Lender or L/C Issuer party hereto as long as, by accepting such benefits, such
Secured Party agrees, as among Agent and all other Secured Parties, that such
Secured Party confirms in writing (in form and substance acceptable to Agent)
that it is bound by this Article VIII and Sections 9.3, 9.9, 9.10, 9.11, 9.17,
9.24 and 10.1 (and, solely with respect to L/C Issuers, subsection 1.1(b)) and
the decisions and actions of Agent and the Required Lenders (or, where expressly
required by the terms of this Agreement, a greater proportion of the Lenders or
other parties hereto as required herein) to the same extent a Lender is bound;
provided, however, that, notwithstanding the foregoing, (a) such Secured Party
shall be bound by Section 8.8 only to the extent of Liabilities, costs and
expenses with respect to or otherwise relating to the Collateral held for the
benefit of such Secured Party, in which case the obligations of such Secured
Party thereunder shall not be limited by any concept of pro rata share or
similar concept, (b) each of Agent, the Lenders and the L/C Issuers party hereto
shall be entitled to act at its sole discretion, without regard to the interest
of such Secured Party, regardless of whether any Obligation to such Secured
Party thereafter remains outstanding, is deprived of the benefit of the
Collateral, becomes unsecured or is otherwise affected or put in jeopardy
thereby, and without any duty or liability to such Secured Party or any such
Obligation and (c) except as otherwise set forth herein, such Secured Party
shall not have any right to be notified of, consent to, direct, require or be
heard with respect to, any action taken or omitted in respect of the Collateral
or under any Loan Document.
 
ARTICLE IX.
MISCELLANEOUS
 
9.1         Amendments and Waivers.
 
(a)           No amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent with respect to any departure by any Credit
Party therefrom, shall be effective unless the same shall be in writing and
signed by Agent, the Required Lenders (or by Agent with the consent of the
Required Lenders), and the Borrower, and then such waiver shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such waiver, amendment, or consent shall, unless in
writing and signed by all the Lenders directly affected thereby (or by Agent
with the consent of all the Lenders directly affected thereby), in addition to
Agent and the Required Lenders (or by Agent with the consent of the Required
Lenders) and the Borrower, do any of the following:
 
(i)           increase or extend the Revolving Loan Commitment of any Lender (or
reinstate any Revolving Loan Commitment terminated pursuant to subsection
7.2(a));
 
(ii)          postpone or delay any date fixed for, or reduce or waive, any
scheduled installment of principal or any payment of interest, fees or other
amounts (other than principal) due to the Lenders (or any of them) or L/C Issuer
hereunder or under any other Loan Document (for the avoidance of doubt,
mandatory prepayments pursuant to Section 1.8 may be postponed, delayed,
reduced, waived or modified with the consent of Required Lenders);
 
 
62

--------------------------------------------------------------------------------

 
 
(iii)        reduce the principal of, or the rate of interest specified herein
or the amount of interest payable in cash specified herein on any Loan, or of
any fees or other amounts payable hereunder or under any other Loan Document,
including L/C Reimbursement Obligations;
 
(iv)        amend or modify subsection 1.10(c);
 
(v)         change the percentage of the Revolving Loan Commitments or of the
aggregate unpaid principal amount of the Loans which shall be required for the
Lenders or any of them to take any action hereunder;
 
(vi)        amend this Section 9.1 or the definition of Required Lenders or any
provision providing for consent or other action by all Lenders;
 
(vii)       except as otherwise may be provided in this Agreement or the other
Loan Documents, discharge any Credit Party from its respective payment
Obligations under the Loan Documents or any Guarantor from its guaranty of any
Obligation or release Collateral having an aggregate value of $10,000,000 in the
aggregate in any Fiscal Year; or
 
(viii)      increase the percentage advance rates in the definition of Borrowing
Base;
 
it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (v), (vi),
(vii) and (viii).
 
(b)          No amendment, waiver or consent shall, unless in writing and signed
by Agent, the Swingline Lender or the L/C Issuer, as the case may be, in
addition to the Required Lenders or all Lenders directly affected thereby, as
the case may be (or by Agent with the consent of the Required Lenders or all the
Lenders directly affected thereby, as the case may be), affect the rights or
duties of Agent, the Swingline Lender or the L/C Issuer, as applicable, under
this Agreement or any other Loan Document.  No amendment, modification or waiver
of this Agreement or any Loan Document altering the ratable treatment of
Obligations arising under Secured Rate Contracts resulting in such Obligations
being junior in right of payment to principal on the Loans or resulting in
Obligations owing to any Secured Swap Provider becoming unsecured (other than
releases of Liens permitted in accordance with the terms hereof), in each case
in a manner adverse to any Secured Swap Provider, shall be effective without the
written consent of such Secured Swap Provider or, in the case of a Secured Rate
Contract provided or arranged by GE Capital or an Affiliate of GE Capital, GE
Capital.  No amendment, modification or waiver of subsection 1.1(d) shall be
effective without the written consent of PNC.
 
(c)          [Reserved].
 
 
63

--------------------------------------------------------------------------------

 
 
(d)          Notwithstanding anything set forth herein to the contrary, a
Non-Funding Lender shall not have any voting or consent rights under or with
respect to any Loan Document or constitute a “Lender” or a “Revolving Lender”
(or be, or have its Loans and Revolving Loan Commitments, included in the
determination of “Required Lenders” or “Lenders directly affected” pursuant to
this Section 9.1) for any voting or consent rights under or with respect to any
Loan Document, except that a Non-Funding Lender shall be treated as an “affected
Lender” for purposes of Section 9.1(a)(i) and 9.1(a)(iii) solely with respect to
an increase in such Non-Funding Lender’s Revolving Loan Commitments, a reduction
of the principal amount owed to such Non-Funding Lender or, unless such
Non-Funding Lender is treated the same as the other Lenders holding Loans of the
same type, a reduction in the interest rates applicable to the Loans held by
such Non-Funding Lender.  Moreover, for the purposes of determining Required
Lenders, the Loans and Revolving Loan Commitments held by Non-Funding Lenders
shall be excluded from the total Loans and Revolving Loan Commitments
outstanding.
 
(e)          Notwithstanding anything to the contrary contained in this Section
9.1, (x) the Borrower may amend Schedules 3.19 and 3.21 upon notice to Agent,
(y) Agent may amend Schedule 1.1 to reflect Sales entered into pursuant to
Section 9.9, and (z) Agent and the Borrower may amend or modify this Agreement
and any other Loan Document to grant a new Lien for the benefit of the Secured
Parties, extend an existing Lien over additional property for the benefit of the
Secured Parties or join additional Persons as Credit Parties in accordance with
the Loan Documents; provided that no Accounts or Inventory or Equipment of such
joined Credit Party shall be included as Eligible Accounts or Eligible Inventory
or Eligible Equipment until a field examination (and, if required by Agent, an
Inventory or Equipment appraisal) with respect thereto has been completed to the
satisfaction of Agent, including the establishment of Reserves required in
Agent’s Permitted Discretion.
 
9.2         Notices.
 
(a)          Addresses.  All notices and other communications required or
expressly authorized to be made by this Agreement shall be given in writing,
unless otherwise expressly specified herein, and (i) addressed to the address
set forth on the applicable signature page hereto, (ii) posted to Intralinks®
(to the extent such system is available and set up by or at the direction of
Agent prior to posting) in an appropriate location by uploading such notice,
demand, request, direction or other communication to www.intralinks.com, faxing
it to 866-545-6600 with an appropriate bar-code fax coversheet or using such
other means of posting to Intralinks® as may be available and reasonably
acceptable to Agent prior to such posting, (iii) posted to any other E-System
approved by or set up by or at the direction of Agent or (iv) addressed to such
other address as shall be notified in writing (A) in the case of the Borrower,
Agent and the Swingline Lender, to the other parties hereto and (B) in the case
of all other parties, to the Borrower and Agent.  Transmissions made by
electronic mail or E-Fax to Agent shall be effective only (x) for notices where
such transmission is specifically authorized by this Agreement, (y) if such
transmission is delivered in compliance with procedures of Agent applicable at
the time and previously communicated to Borrower, and (z) if receipt of such
transmission is acknowledged by Agent.
 
(b)          Effectiveness.  (i) All communications described in clause (a)
above and all other notices, demands, requests and other communications made in
connection with this Agreement shall be effective and be deemed to have been
received (i) if delivered by hand, upon personal delivery, (ii) if delivered by
overnight courier service, one (1) Business Day after delivery to such courier
service, (iii) if delivered by mail, three (3) Business Days after deposit in
the mail, (iv) if delivered by facsimile (other than to post to an E-System
pursuant to clause (a)(ii) or (a)(iii) above), upon sender’s receipt of
confirmation of proper transmission, and (v) if delivered by posting to any
E-System, on the later of the Business Day of such posting and the Business Day
access to such posting is given to the recipient thereof in accordance with the
standard procedures applicable to such E-System; provided, however, that no
communications to Agent pursuant to Article I shall be effective until received
by Agent.
 
 
64

--------------------------------------------------------------------------------

 
 
 
(ii)           The posting, completion and/or submission by any Credit Party of
any communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete except as expressly noted in such communication or
E-System.
 
(c)           Each Lender shall notify Agent in writing of any changes in the
address to which notices to such Lender should be directed, of addresses of its
Lending Office, of payment instructions in respect of all payments to be made to
it hereunder and of such other administrative information as Agent shall
reasonably request.
 
9.3         Electronic Transmissions.
 
(a)           Authorization.  Subject to the provisions of subsection 9.2(a),
each of Agent, Lenders, each Credit Party and each of their Related Persons, is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein.  Each Credit Party
and each Secured Party hereto acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.
 
(b)           Signatures.  Subject to the provisions of subsection 9.2(a),
(i)(A) no posting to any E-System shall be denied legal effect merely because it
is made electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which Agent, each
Secured Party and each Credit Party may rely and assume the authenticity
thereof, (iii) each such posting containing a signature, a reproduction of a
signature or an E-Signature shall, for all intents and purposes, have the same
effect and weight as a signed paper original and (iv) each party hereto or
beneficiary hereto agrees not to contest the validity or enforceability of any
posting on any E-System or E-Signature on any such posting under the provisions
of any applicable Requirement of Law requiring certain documents to be in
writing or signed; provided, however, that nothing herein shall limit such
party’s or beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.
 
(c)           Separate Agreements.  All uses of an E-System shall be governed by
and subject to, in addition to Section 9.2 and this Section 9.3, the separate
terms, conditions and privacy policy posted or referenced in such E-System (or
such terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E-System.
 
 
65

--------------------------------------------------------------------------------

 

(d)           LIMITATION OF LIABILITY.  ALL E-SYSTEMS AND ELECTRONIC
TRANSMISSIONS SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF AGENT, ANY
LENDER OR ANY OF THEIR RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR
COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL
LIABILITY FOR ERRORS OR OMISSIONS THEREIN.  NO WARRANTY OF ANY KIND IS MADE BY
AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS IN CONNECTION WITH ANY
E-SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS.  Each of the
Borrower, each other Credit Party executing this Agreement and each Secured
Party agrees that Agent has no responsibility for maintaining or providing any
equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.
 
9.4           No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of Agent or any Lender, any right, remedy,
power or privilege hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  No course of dealing between any Credit
Party, any Affiliate of any Credit Party, Agent or any Lender shall be effective
to amend, modify or discharge any provision of this Agreement or any of the
other Loan Documents.
 
9.5           Costs and Expenses.  Any action taken by any Credit Party under or
with respect to any Loan Document, even if required under any Loan Document or
at the request of Agent or Required Lenders, shall be at the expense of such
Credit Party, and neither Agent nor any other Secured Party shall be required
under any Loan Document to reimburse any Credit Party or any Subsidiary of any
Credit Party therefor except as expressly provided therein.  In addition, the
Borrower agrees to pay or reimburse upon demand (a) Agent for all reasonable
out-of-pocket costs and expenses incurred by it or any of its Related Persons,
in connection with the investigation, development, preparation, negotiation,
syndication, execution, interpretation or administration of, any modification of
any term of or termination of, any Loan Document, any commitment or proposal
letter therefor, any other document prepared in connection therewith or the
consummation and administration of any transaction contemplated therein, in each
case including Attorney Costs of Agent, the cost of environmental audits,
Collateral audits and appraisals, background checks and similar expenses, (b)
each Lender for all reasonable out-of-pocket costs and expenses incurred by it
or any of its Related Persons prior to the Closing Date in connection with the
preparation, negotiation and execution of the Loan Documents or any commitment
or proposal letter therefor, any other document prepared in connection with the
consummation the transactions contemplated herein, in each case including
Attorney Costs of each Lender, (c) Agent for all reasonable costs and expenses
incurred by it or any of its Related Persons in connection with internal audit
reviews, field examinations and Collateral examinations (which shall be
reimbursed, in addition to the out-of-pocket costs and expenses of such
examiners, at the per diem rate per individual charged by Agent for its
examiners) and (d) Agent, each Lender and each of their respective Related
Persons, and L/C Issuer for all costs and expenses incurred in connection with
(i) any refinancing or restructuring of the credit arrangements provided
hereunder in the nature of a “work-out”, (ii) the enforcement or preservation of
any right or remedy under any Loan Document, any Obligation, with respect to the
Collateral or any other related right or remedy or (iii) the commencement,
defense, conduct of, intervention in, or the taking of any other action with
respect to, any proceeding (including any bankruptcy or insolvency proceeding)
related to any Credit Party, any Subsidiary of any Credit Party, Loan Document,
Obligation or Related Transaction (or the response to and preparation for any
subpoena or request for document production relating thereto), including
Attorney Costs of Agent and each Lender.
 
 
66

--------------------------------------------------------------------------------

 

9.6         Indemnity.
 
(a)           Each Credit Party agrees to indemnify, hold harmless and defend
Agent, each Lender, each L/C Issuer and each of their respective Related Persons
(each such Person being an “Indemnitee”) from and against all Liabilities
(including brokerage commissions, fees and other compensation) that may be
imposed on, incurred by or asserted against any such Indemnitee in any matter
relating to or arising out of, in connection with or as a result of (i) any Loan
Document, any Related Agreement, any Obligation (or the repayment thereof), any
Letter of Credit, the use or intended use of the proceeds of any Loan or the use
of any Letter of Credit or any securities filing of, or with respect to, any
Credit Party, (ii) any commitment letter, proposal letter or term sheet with any
Person or any Contractual Obligation, arrangement or understanding with any
broker, finder or consultant, in each case entered into by or on behalf of any
Credit Party or any Affiliate of any of them in connection with any of the
foregoing and any Contractual Obligation entered into in connection with any
E-Systems or other Electronic Transmissions, (iii) any actual or prospective
investigation, litigation or other proceeding, whether or not brought by any
such Indemnitee or any of its Related Persons, any holders of securities or
creditors (and including attorneys’ fees in any case), whether or not any such
Indemnitee, Related Person, holder or creditor is a party thereto, and whether
or not based on any securities or commercial law or regulation or any other
Requirement of Law or theory thereof, including common law, equity, contract,
tort or otherwise, (iv) any other act, event or transaction related,
contemplated in or attendant to any of the foregoing or (v) any and all losses,
claims, damages, costs, expenses or liabilities of every kind whatsoever to
which any of the Indemnitees may become subject to in connection with the
Hedging Agreements-Other (collectively, the “Indemnified Matters”); provided,
however, that no Credit Party shall have any liability under this Section 9.6 to
any Indemnitee with respect to any Indemnified Matter, and no Indemnitee shall
have any liability with respect to any Indemnified Matter other than (to the
extent otherwise liable), to the extent such liability has resulted primarily
from the gross negligence or willful misconduct of such Indemnitee, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order.  Furthermore, each of the Borrower and each other Credit
Party executing this Agreement waives and agrees not to assert against any
Indemnitee, and shall cause each other Credit Party to waive and not assert
against any Indemnitee, any right of contribution with respect to any
Liabilities that may be imposed on, incurred by or asserted against any Related
Person.
 
(b)           Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Credit Party or any Related Person of any Credit Party or
any actual, alleged or prospective damage to property or natural resources or
harm or injury alleged to have resulted from any Release of Hazardous Materials
on, upon or into such property or natural resource or any property on or
contiguous to any Real Estate of any Credit Party or any Related Person of any
Credit Party, whether or not, with respect to any such Environmental
Liabilities, any Indemnitee is a mortgagee pursuant to any leasehold mortgage, a
mortgagee in possession, the successor-in-interest to any Credit Party or any
Related Person of any Credit Party or the owner, lessee or operator of any
property of any Related Person through any foreclosure action, in each case
except to the extent such Environmental Liabilities (i) are incurred solely
following foreclosure by Agent or following Agent or any Lender having become
the successor-in-interest to any Credit Party or any Related Person of any
Credit Party and (ii) are attributable solely to acts of such Indemnitee.
 
 
67

--------------------------------------------------------------------------------

 

9.7         Marshaling; Payments Set Aside.  No Secured Party shall be under any
obligation to marshal any property in favor of any Credit Party or any other
Person or against or in payment of any Obligation.  To the extent that any
Secured Party receives a payment from the Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.
 
9.8         Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Lender shall be
subject to the provisions of Section 9.9, and provided further that the Borrower
may not assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of Agent and each Lender.
 
9.9         Assignments and Participations; Binding Effect.
 
(a)           Binding Effect.  This Agreement shall become effective when it
shall have been executed by Holdings, the Borrower, the other Credit Parties
signatory hereto, Agent and each Lender.  Thereafter, it shall be binding upon
and inure to the benefit of, but only to the benefit of, Holdings, the Borrower,
the other Credit Parties hereto (in each case except for Article VIII), Agent,
each Lender and each L/C Issuer receiving the benefits of the Loan Documents
and, to the extent provided in Section 8.11, each other Secured Party and, in
each case, their respective successors and permitted assigns.  Except as
expressly provided in any Loan Document (including in Section 8.9), none of
Holdings, the Borrower, any other Credit Party, any L/C Issuer or Agent shall
have the right to assign any rights or obligations hereunder or any interest
herein.
 
(b)           Right to Assign.  Each Lender may sell, transfer, negotiate or
assign (a “Sale”) all or a portion of its rights and obligations hereunder
(including all or a portion of its Revolving Loan Commitments and its rights and
obligations with respect to Loans and Letters of Credit) to (i) any existing
Lender (other than a Non-Funding Lender or Impacted Lender), (ii) any Affiliate
or Approved Fund of any existing Lender (other than a Non-Funding Lender or
Impacted Lender) or (iii) any other Person acceptable (which acceptance shall
not be unreasonably withheld or delayed) to Agent and, with respect to Sales of
Revolving Loan Commitments, each L/C Issuer that is a Lender (which acceptance
shall not be unreasonably withheld or delayed) and, as long as no Event of
Default is continuing, the Borrower (which acceptance shall not be unreasonably
withheld and delayed; provided that (x) such acceptance shall be deemed to have
been given unless an objection is delivered to Agent within five (5) Business
Days after notice of a proposed sale is delivered to the Borrower and (y) it
shall not be unreasonable for the Borrower to withhold consent to assignments to
Competitors of the Borrower and its Subsidiaries); provided, however, that (v)
such Sales but must be ratable among the obligations owing to and owed by such
Lender with respect to the Revolving Loans, (w) for each Loan, the aggregate
outstanding principal amount (determined as of the effective date of the
applicable Assignment) of the Loans, Revolving Loan Commitments and Letter of
Credit Obligations subject to any such Sale shall be in a minimum amount of
$5,000,000, unless such Sale is made to an existing Lender or an Affiliate or
Approved Fund of any existing Lender, is of the assignor’s (together with its
Affiliates and Approved Funds) entire interest in such facility or is made with
the prior consent of the Borrower (to the extent required) and Agent, (x) such
Sales shall be effective only upon the acknowledgement in writing of such Sale
by Agent, (y) interest accrued, other than any interest that is payable-in-kind,
prior to and through the date of any such Sale may not be assigned, and (z) such
Sales by Lenders who are Non-Funding Lenders due to clause (a) of the definition
of Non-Funding Lender shall be subject to Agent’s prior written consent in all
instances, unless in connection with such Sale, such Non-Funding Lender cures,
or causes the cure of, its Non-Funding Lender status as contemplated in
subsection 1.11(e)(v).  Agent’s refusal to accept a Sale to a Credit Party, an
Affiliate of a Credit Party, a holder of Subordinated Indebtedness or an
Affiliate of such a holder, or to any Person that would be a Non-Funding Lender
or an Impacted Lender, or the imposition of conditions or limitations (including
limitations on voting) upon Sales to such Persons, shall not be deemed to be
unreasonable.
 
 
68

--------------------------------------------------------------------------------

 

(c)           Procedure.  The parties to each Sale made in reliance on clause
(b) above (other than those described in clause (e) or (f) below) shall execute
and deliver to Agent an Assignment via an electronic settlement system
designated by Agent (or, if previously agreed with Agent, via a manual execution
and delivery of the Assignment) evidencing such Sale, together with any existing
Note subject to such Sale (or any affidavit of loss therefor acceptable to
Agent), any tax forms required to be delivered pursuant to Section 10.1 and
payment of an assignment fee in the amount of $3,500 to Agent, unless waived or
reduced by Agent; provided, that (i) if a Sale by a Lender is made to an
Affiliate or an Approved Fund of such assigning Lender, then no assignment fee
shall be due in connection with such Sale, and (ii) if a Sale by a Lender is
made to an assignee that is not an Affiliate or Approved Fund of such assignor
Lender, and concurrently to one or more Affiliates or Approved Funds of such
Assignee, then only one assignment fee of $3,500 shall be due in connection with
such Sale (unless waived or reduced by Agent).  Upon receipt of all the
foregoing, and conditioned upon such receipt and, if such Assignment is made in
accordance with clause (iii) of subsection 9.9(b), upon Agent (and the Borrower,
if applicable) consenting to such Assignment, from and after the effective date
specified in such Assignment, Agent shall record or cause to be recorded in the
Register the information contained in such Assignment.
 
(d)           Effectiveness.  Subject to the recording of an Assignment by Agent
in the Register pursuant to subsection 1.4(b), (i) the assignee thereunder shall
become a party hereto and, to the extent that rights and obligations under the
Loan Documents have been assigned to such assignee pursuant to such Assignment,
shall have the rights and obligations of a Lender, (ii) any applicable Note
shall be transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Revolving Loan Commitments
and the payment in full of the Obligations) and be released from its obligations
under the Loan Documents, other than those relating to events or circumstances
occurring prior to such assignment (and, in the case of an Assignment covering
all or the remaining portion of an assigning Lender’s rights and obligations
under the Loan Documents, such Lender shall cease to be a party hereto).
 
(e)           Grant of Security Interests.  In addition to the other rights
provided in this Section 9.9, each Lender may grant a security interest in, or
otherwise assign as collateral, any of its rights under this Agreement, whether
now owned or hereafter acquired (including rights to payments of principal or
interest on the Loans), to (A) any federal reserve bank (pursuant to Regulation
A of the Federal Reserve Board), without notice to Agent or (B) any holder of,
or trustee for the benefit of the holders of, such Lender’s Indebtedness or
equity securities, by notice to Agent; provided, however, that no such holder or
trustee, whether because of such grant or assignment or any foreclosure thereon
(unless such foreclosure is made through an assignment in accordance with clause
(b) above), shall be entitled to any rights of such Lender hereunder and no such
Lender shall be relieved of any of its obligations hereunder.
 
 
69

--------------------------------------------------------------------------------

 

(f)           Participants and SPVs.  In addition to the other rights provided
in this Section 9.9, each Lender may, (x) with notice to Agent, grant to an SPV
the option to make all or any part of any Loan that such Lender would otherwise
be required to make hereunder (and the exercise of such option by such SPV and
the making of Loans pursuant thereto shall satisfy the obligation of such Lender
to make such Loans hereunder) and such SPV may assign to such Lender the right
to receive payment with respect to any Obligation and (y) without notice to or
consent from Agent or the Borrower, sell participations to one or more Persons
in or to all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to the Revolving Loans
and Letters of Credit); provided, however, that, whether as a result of any term
of any Loan Document or of such grant or participation, (i) no such SPV or
participant shall have a commitment, or be deemed to have made an offer to
commit, to make Loans hereunder, and, except as provided in the applicable
option agreement, none shall be liable for any obligation of such Lender
hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties and the Secured Parties towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that (A) each such participant and SPV shall
be entitled to the benefit of Article X, but, with respect to Section 10.1, only
to the extent such participant or SPV delivers the tax forms such Lender is
required to collect pursuant to subsection 10.1(f) and then only to the extent
of any amount to which such Lender would be entitled in the absence of any such
grant or participation and (B) each such SPV may receive other payments that
would otherwise be made to such Lender with respect to Loans funded by such SPV
to the extent provided in the applicable option agreement and set forth in a
notice provided to Agent by such SPV and such Lender, provided, however, that in
no case (including pursuant to clause (A) or (B) above) shall an SPV or
participant have the right to enforce any of the terms of any Loan Document, and
(iii) the consent of such SPV or participant shall not be required (either
directly, as a restraint on such Lender’s ability to consent hereunder or
otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the Obligations), except for those described
in clauses (ii) and (iii) of subsection 9.1(a) with respect to amounts, or dates
fixed for payment of amounts, to which such participant or SPV would otherwise
be entitled and, in the case of participants, except for those described in
clause (vi) of subsection 9.1(a).  No party hereto shall institute (and the
Borrower and Holdings shall cause each other Credit Party not to institute)
against any SPV grantee of an option pursuant to this clause (f) any bankruptcy,
reorganization, insolvency, liquidation or similar proceeding, prior to the date
that is one year and one day after the payment in full of all outstanding
commercial paper of such SPV; provided, however, that each Lender having
designated an SPV as such agrees to indemnify each Indemnitee against any
Liability that may be incurred by, or asserted against, such Indemnitee as a
result of failing to institute such proceeding (including a failure to get
reimbursed by such SPV for any such Liability).  The agreement in the preceding
sentence shall survive the termination of the Revolving Loan Commitments and the
payment in full of the Obligations.
 
9.10       Non-Public Information; Confidentiality.
 
(a)           Non-Public Information.  Agent, each Lender and L/C Issuer
acknowledges and agrees that it may receive material non-public information
(“MNPI”) hereunder concerning the Credit Parties and their Affiliates and agrees
to use such information in compliance with all relevant policies, procedures and
applicable Requirements of Laws (including United States federal and state
security laws and regulations).
 
 
70

--------------------------------------------------------------------------------

 

(b)           Confidential Information.  Each Lender, L/C Issuer and Agent
agrees to use all reasonable efforts to maintain, in accordance with its
customary practices, the confidentiality of information obtained by it pursuant
to any Loan Document and designated in writing by any Credit Party as
confidential, except that such information may be disclosed (i) with the
Borrower’s consent, (ii) to Related Persons of such Lender, L/C Issuer or Agent,
as the case may be, or to any Person that any L/C Issuer causes to issue Letters
of Credit hereunder, that are advised of the confidential nature of such
information and are instructed to keep such information confidential in
accordance with the terms hereof, (iii) to the extent such information presently
is or hereafter becomes (A) publicly available other than as a result of a
breach of this Section 9.10 or (B) available to such Lender, L/C Issuer or Agent
or any of their Related Persons, as the case may be, from a source (other than
any Credit Party) not known by them to be subject to disclosure restrictions,
(iv) to the extent disclosure is required by applicable Requirements of Law or
other legal process or requested or demanded by any Governmental Authority, (v)
to the extent necessary or customary for inclusion in league table measurements,
(vi) (A) to the National Association of Insurance Commissioners or any similar
organization, any examiner or any nationally recognized rating agency or (B)
otherwise to the extent consisting of general portfolio information that does
not identify Credit Parties, (vii) to current or prospective assignees, SPVs
(including the investors or prospective investors therein) or participants,
direct or contractual counterparties to any Secured Rate Contracts or Bank
Products and to their respective Related Persons, in each case to the extent
such assignees, investors, participants, counterparties or Related Persons agree
to be bound by provisions substantially similar to the provisions of this
Section 9.10 (and such Person may disclose information to their respective
Related Persons in accordance with clause (ii) above), (viii) to any other party
hereto, and (ix) in connection with the exercise or enforcement of any right or
remedy under any Loan Document, in connection with any litigation or other
proceeding to which such Lender, L/C Issuer or Agent or any of their Related
Persons is a party or bound, or to the extent necessary to respond to public
statements or disclosures by Credit Parties or their Related Persons referring
to a Lender, L/C Issuer or Agent or any of their Related Persons.  In the event
of any conflict between the terms of this Section 9.10 and those of any other
Contractual Obligation entered into with any Credit Party (whether or not a Loan
Document), the terms of this Section 9.10 shall govern.
 
(c)           Tombstones.  Each Credit Party consents to the publication by
Agent or any Lender of advertising material relating to the financing
transactions contemplated by this Agreement using any Credit Party’s name,
product photographs, logo or trademark.  Agent or such Lender shall provide a
draft of any advertising material to the Borrower for review and comment prior
to the publication thereof.
 
(d)           Press Release and Related Matters.  No Credit Party shall, and no
Credit Party shall permit any of its Affiliates to, issue any press release or
other public disclosure (other than any document filed with any Governmental
Authority relating to a public offering of securities of any Credit Party) using
the name, logo or otherwise referring to GE Capital or of any of its Affiliates,
the Loan Documents or any transaction contemplated therein to which Agent is
party without the prior consent of GE Capital except to the extent required to
do so under applicable Requirements of Law and then, only after advising GE
Capital.
 
(e)           Distribution of Materials to Lenders and L/C Issuers.  The Credit
Parties acknowledge and agree that the Loan Documents and all reports, notices,
communications and other information or materials provided or delivered by, or
on behalf of, the Credit Parties hereunder (collectively, the “Borrower
Materials”) may be disseminated by, or on behalf of, Agent, and made available,
to the Lenders and the L/C Issuers by posting such Borrower Materials on an
E-System. The Credit Parties authorize Agent to download copies of their logos
from its website and post copies thereof on an E-System.
 
 
71

--------------------------------------------------------------------------------

 

(f)           Material Non-Public Information.  The Credit Parties hereby agree
that if either they, any parent company or any Subsidiary of the Credit Parties
has publicly traded equity or debt securities in the U.S., they shall (and shall
cause such parent company or Subsidiary, as the case may be, to) (i) identify in
writing, and (ii) to the extent reasonably practicable, clearly and
conspicuously mark such Borrower Materials that contain only information that is
publicly available or that is not material for purposes of U.S. federal and
state securities laws as “PUBLIC”. The Credit Parties agree that by identifying
such Borrower Materials as “PUBLIC” or publicly filing such Borrower Materials
with the Securities and Exchange Commission, then Agent, the Lenders and the L/C
Issuers shall be entitled to treat such Borrower Materials as not containing any
MNPI for purposes of U.S. federal and state securities laws. The Credit Parties
further represent, warrant, acknowledge and agree that the following documents
and materials shall be deemed to be PUBLIC, whether or not so marked, and do not
contain any MNPI: (A) the Loan Documents, including the schedules and exhibits
attached thereto, and (B) administrative materials of a customary nature
prepared by the Credit Parties or Agent (including, Notices of Borrowing,
Notices of Conversion/Continuation, L/C Requests, Swingline requests and any
similar requests or notices posted on or through an E-System). Before
distribution of any Borrower Materials, the Credit Parties agree to execute and
deliver to Agent a letter authorizing distribution of the evaluation materials
to prospective Lenders and their employees willing to receive MNPI, and a
separate letter authorizing distribution of evaluation materials that do not
contain MNPI and represent that no MNPI is contained therein.
 
9.11       Set-off; Sharing of Payments.
 
(a)           Right of Setoff.  Each of Agent, each Lender, each L/C Issuer and
each Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by each
Credit Party), at any time and from time to time during the continuance of any
Event of Default and to the fullest extent permitted by applicable Requirements
of Law, to set off and apply any and all deposits (whether general or special,
time or demand, provisional or final) at any time held and other Indebtedness,
claims or other obligations at any time owing by Agent, such Lender, such L/C
Issuer or any of their respective Affiliates to or for the credit or the account
of the Borrower or any other Credit Party against any Obligation of any Credit
Party now or hereafter existing, whether or not any demand was made under any
Loan Document with respect to such Obligation and even though such Obligation
may be unmatured.  No Lender or L/C Issuer shall exercise any such right of
setoff without the prior consent of Agent or Required Lenders. Each of Agent,
each Lender and each L/C Issuer agrees promptly to notify the Borrower and Agent
after any such setoff and application made by such Lender or its Affiliates;
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application.  The rights under this Section 9.11 are
in addition to any other rights and remedies (including other rights of setoff)
that Agent, the Lenders, the L/C Issuer, their Affiliates and the other Secured
Parties, may have.
 
(b)           Sharing of Payments, Etc.  If any Lender, directly or through an
Affiliate or branch office thereof, obtains any payment of any Obligation of any
Credit Party (whether voluntary, involuntary or through the exercise of any
right of setoff or the receipt of any Collateral or “proceeds” (as defined under
the applicable UCC) of Collateral) other than pursuant to Section 9.9 or Article
X and such payment exceeds the amount such Lender would have been entitled to
receive if all payments had gone to, and been distributed by, Agent in
accordance with the provisions of the Loan Documents, such Lender shall purchase
for cash from other Lenders such participations in their Obligations as
necessary for such Lender to share such excess payment with such Lenders to
ensure such payment is applied as though it had been received by Agent and
applied in accordance with this Agreement (or, if such application would then be
at the discretion of the Borrower, applied to repay the Obligations in
accordance herewith); provided, however, that (a) if such payment is rescinded
or otherwise recovered from such Lender or L/C Issuer in whole or in part, such
purchase shall be rescinded and the purchase price therefor shall be returned to
such Lender or L/C Issuer without interest and (b) such Lender shall, to the
fullest extent permitted by applicable Requirements of Law, be able to exercise
all its rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of the
applicable Credit Party in the amount of such participation.  If a Non-Funding
Lender receives any such payment as described in the previous sentence, such
Lender shall turn over such payments to Agent in an amount that would satisfy
the cash collateral requirements set forth in subsection 1.11(e).
 
 
72

--------------------------------------------------------------------------------

 

9.12       Counterparts; Facsimile Signature.  This Agreement may be executed in
any number of counterparts and by different parties in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart.  Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.
 
9.13       Severability.  The illegality or unenforceability of any provision of
this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.
 
9.14       Captions.  The captions and headings of this Agreement are for
convenience of reference only and shall not affect the interpretation of this
Agreement.
 
9.15       Independence of Provisions.  The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.
 
9.16       Interpretation.  This Agreement is the result of negotiations among
and has been reviewed by counsel to Credit Parties, Agent, each Lender and other
parties hereto, and is the product of all parties hereto.  Accordingly, this
Agreement and the other Loan Documents shall not be construed against the
Lenders or Agent merely because of Agent’s or Lenders’ involvement in the
preparation of such documents and agreements.  Without limiting the generality
of the foregoing, each of the parties hereto has had the advice of counsel with
respect to Sections 9.18 and 9.19 .
 
9.17       No Third Parties Benefited.  This Agreement is made and entered into
for the sole protection and legal benefit of the Borrower, the Lenders, the L/C
Issuers party hereto, Agent and, subject to the provisions of Section 8.11, each
other Secured Party, and their permitted successors and assigns, and no other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents.  Neither Agent nor any Lender shall have any
obligation to any Person not a party to this Agreement or the other Loan
Documents.
 
 
73

--------------------------------------------------------------------------------

 

9.18       Governing Law and Jurisdiction.
 
(a)           Governing Law.  The laws of the State of New York shall govern all
matters arising out of, in connection with or relating to this Agreement,
including, without limitation, its validity, interpretation, construction,
performance and enforcement (including, without limitation, any claims sounding
in contract or tort law arising out of the subject matter hereof and any
determinations with respect to post-judgment interest).
 
(b)           Submission to Jurisdiction.  Any legal action or proceeding with
respect to any Loan Document shall be brought exclusively in the courts of the
State of New York located in the City of New York, Borough of Manhattan, or of
the United States of America for the Southern District of New York and, by
execution and delivery of this Agreement, the Borrower and each other Credit
Party executing this Agreement hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts; provided that nothing in this Agreement shall limit the right of Agent
to commence any proceeding in the federal or state courts of any other
jurisdiction to the extent Agent determines that such action is necessary or
appropriate to exercise its rights or remedies under the Loan Documents.  The
parties hereto (and, to the extent set forth in any other Loan Document, each
other Credit Party) hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such jurisdictions.
 
(c)           Service of Process.  Each Credit Party hereby irrevocably waives
personal service of any and all legal process, summons, notices and other
documents and other service of process of any kind and consents to such service
in any suit, action or proceeding brought in the United States of America with
respect to or otherwise arising out of or in connection with any Loan Document
by any means permitted by applicable Requirements of Law, including by the
mailing thereof (by registered or certified mail, postage prepaid) to the
address of the Borrower specified herein (and shall be effective when such
mailing shall be effective, as provided therein).  Each Credit Party agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
 
(d)           Non-Exclusive Jurisdiction.  Nothing contained in this Section
9.18 shall affect the right of Agent or any Lender to serve process in any other
manner permitted by applicable Requirements of Law or commence legal proceedings
or otherwise proceed against any Credit Party in any other jurisdiction.
 
9.19       Waiver of Jury Trial.  THE PARTIES HERETO, TO THE EXTENT PERMITTED BY
LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING
OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY.  THIS
WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE.
 
 
74

--------------------------------------------------------------------------------

 

9.20       Entire Agreement; Release; Survival.
 
(a)           THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER
THEREOF AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND
SIMILAR AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER OR ANY L/C ISSUER
OR ANY OF THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY
SIMILAR FORM, PURPOSE OR EFFECT OTHER THAN THE FEE LETTER.  IN THE EVENT OF ANY
CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE
TERMS OF THIS AGREEMENT SHALL GOVERN (UNLESS OTHERWISE EXPRESSLY STATED IN SUCH
OTHER LOAN DOCUMENT OR SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO
COMPLY WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL
GOVERN TO THE EXTENT NECESSARY TO COMPLY THEREWITH).
 
(b)           Execution of this Agreement by the Credit Parties constitutes a
full, complete and irrevocable release of any and all claims which each Credit
Party may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents.  In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings).  Each of the Borrower and each other Credit Party signatory hereto
hereby waives, releases and agrees (and shall cause each other Credit Party to
waive, release and agree) not to sue upon any such claim for any special,
indirect, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in its favor.
 
(c)           (i) Any indemnification or other protection provided to any
Indemnitee pursuant to this Section 9.20, Sections 9.5 (Costs and Expenses) and
9.6 (Indemnity) and Articles VIII (Agent) and X (Taxes, Yield Protection and
Illegality) and (ii) the provisions of Section 8.1 of the Guaranty and Security
Agreement, in each case, shall (x) survive the termination of the Revolving Loan
Commitments and the payment in full of all other Obligations and (y) with
respect to clause (i) above, inure to the benefit of any Person that at any time
held a right thereunder (as an Indemnitee or otherwise) and, thereafter, its
successors and permitted assigns.
 
9.21       Patriot Act.  Each Lender that is subject to the Patriot Act hereby
notifies the Credit Parties that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies
each Credit Party, which information includes the name and address of each
Credit Party and other information that will allow such Lender to identify each
Credit Party in accordance with the Patriot Act.
 
9.22       Replacement of Lender.  Within forty-five days after: (i) receipt by
the Borrower of written notice and demand from any Lender that is not Agent or
an Affiliate of Agent (an “Affected Lender”) for payment of additional costs as
provided in Sections 10.1, 10.3 and/or 10.6; or (ii) any failure by any Lender
(other than Agent or an Affiliate of Agent) to consent to a requested amendment,
waiver or modification to any Loan Document in which Required Lenders have
already consented to such amendment, waiver or modification but the consent of
each Lender (or each Lender directly affected thereby, as applicable) is
required with respect thereto, the Borrower may, at its option, notify Agent and
such Affected Lender (or such non-consenting Lender) of the Borrower’s intention
to obtain, at the Borrower’s expense, a replacement Lender (“Replacement
Lender”) for such Affected Lender (or such non-consenting Lender), which
Replacement Lender shall be reasonably satisfactory to Agent.  In the event the
Borrower obtains a Replacement Lender within forty-five (45) days following
notice of its intention to do so, the Affected Lender (or such non-consenting
Lender) shall sell and assign its Loans and Revolving Loan Commitments to such
Replacement Lender, at par, provided that the Borrower has reimbursed such
Affected Lender for its increased costs for which it is entitled to
reimbursement under this Agreement through the date of such sale and
assignment.  In the event that a replaced Lender does not execute an Assignment
pursuant to Section 9.9 within five (5) Business Days after receipt by such
replaced Lender of notice of replacement pursuant to this Section 9.22 and
presentation to such replaced Lender of an Assignment evidencing an assignment
pursuant to this Section 9.22, the Borrower shall be entitled (but not
obligated) to execute such an Assignment on behalf of such replaced Lender, and
any such Assignment so executed by the Borrower, the Replacement Lender and
Agent, shall be effective for purposes of this Section 9.22 and Section 9.9. 
Notwithstanding the foregoing, with respect to a Lender that is a Non-Funding
Lender or an Impacted Lender, Agent may, but shall not be obligated to, obtain a
Replacement Lender and execute an Assignment on behalf of such Non-Funding
Lender or Impacted Lender at any time with three (3) Business Days’ prior notice
to such Lender (unless notice is not practicable under the circumstances) and
cause such Lender’s Loans and Revolving Loan Commitments to be sold and
assigned, in whole or in part, at par.  Upon any such assignment and payment and
compliance with the other provisions of Section 9.9, such replaced Lender shall
no longer constitute a “Lender” for purposes hereof; provided, any rights of
such replaced Lender to indemnification hereunder shall survive.
 
 
75

--------------------------------------------------------------------------------

 

9.23       Joint and Several.  The obligations of the Credit Parties hereunder
and under the other Loan Documents are joint and several.
 
9.24       Creditor-Debtor Relationship.  The relationship between Agent, each
Lender and the L/C Issuer, on the one hand, and the Credit Parties, on the other
hand, is solely that of creditor and debtor.  No Secured Party has any fiduciary
relationship or duty to any Credit Party arising out of or in connection with,
and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Credit Parties by virtue of, any Loan Document or any
transaction contemplated therein.
 
9.25       Actions in Concert.  Notwithstanding anything contained herein to the
contrary, each Lender hereby agrees with each other Lender that no Lender shall
take any action to protect or enforce its rights against any Credit Party
arising out of this Agreement or any other Loan Document (including exercising
any rights of setoff) without first obtaining the prior written consent of Agent
or Required Lenders, it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement and the other Loan Documents
shall be taken in concert and at the direction or with the consent of Agent or
Required Lenders.
 
ARTICLE X.
TAXES, YIELD PROTECTION AND ILLEGALITY
 
10.1       Taxes.
 
(a)           Except as otherwise provided in this Section 10.1, each payment by
any Credit Party under any Loan Document shall be made free and clear of all
present or future taxes, levies, imposts, deductions, charges or withholdings
imposed by any Governmental Authority and all liabilities with respect thereto
(and without deduction for any of them) (collectively, but excluding Excluded
Taxes, the “Taxes”).
 
(b)           If any Taxes shall be required by law to be deducted from or in
respect of any amount payable under any Loan Document to any Secured Party (i)
such amount shall be increased as necessary to ensure that, after all required
deductions for Taxes are made (including deductions applicable to any increases
to any amount under this Section 10.1), such Secured Party receives the amount
it would have received had no such deductions been made, (ii) the relevant
Credit Party shall make such deductions, (iii) the relevant Credit Party shall
timely pay the full amount deducted to the relevant taxing authority or other
authority in accordance with applicable Requirements of Law and (iv) within 30
days after such payment is made, the relevant Credit Party shall deliver to
Agent an original or certified copy of a receipt evidencing such payment or
other evidence of payment reasonably satisfactory to Agent.
 
 
76

--------------------------------------------------------------------------------

 

(c)           In addition, the Borrower agrees to pay, and authorize Agent to
pay in their name, any stamp, documentary, excise or property tax, charges or
similar levies imposed by any applicable Requirement of Law or Governmental
Authority and all Liabilities with respect thereto (including by reason of any
delay in payment thereof), in each case arising from the execution, delivery or
registration of, or otherwise with respect to, any Loan Document or any
transaction contemplated therein (collectively, “Other Taxes”).  The Swingline
Lender may, without any need for notice, demand or consent from the Borrower, by
making funds available to Agent in the amount equal to any such payment, make a
Swing Loan to the Borrower in such amount, the proceeds of which shall be used
by Agent in whole to make such payment.  Within 30 days after the date of any
payment of Other Taxes by any Credit Party, the Borrower shall furnish to Agent,
at its address referred to in Section 9.2, the original or a certified copy of a
receipt evidencing payment thereof or other evidence of payment reasonably
satisfactory to Agent.
 
(d)           The Borrower shall reimburse and indemnify, within 30 days after
receipt of demand therefor (with copy to Agent), each Secured Party for all
Taxes and Other Taxes (including any Taxes and Other Taxes imposed by any
jurisdiction on amounts payable under this Section 10.1) paid by such Secured
Party and any Liabilities arising therefrom or with respect thereto, whether or
not such Taxes or Other Taxes were correctly or legally asserted.  A certificate
of the Secured Party (or of Agent on behalf of such Secured Party) claiming any
compensation under this clause (d), setting forth the amounts to be paid
thereunder and delivered to the Borrower with copy to Agent, shall be
conclusive, binding and final for all purposes, absent manifest error.  In
determining such amount, Agent and such Secured Party may use any reasonable
averaging and attribution methods.
 
(e)           Any Lender claiming any additional amounts payable pursuant to
this Section 10.1 shall use its commercially reasonable efforts (consistent with
its internal policies and Requirements of Law) to change the jurisdiction of its
Lending Office if such a change would reduce any such additional amounts (or any
similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.
 
(f)           (i) Each Non-U.S. Lender Party that, at any of the following
times, is entitled to an exemption from United States withholding tax or is
subject to such withholding tax at a reduced rate under an applicable tax
treaty, shall (w) on or prior to the date such Non-U.S. Lender Party becomes a
“Non-U.S. Lender Party” hereunder, (x) on or prior to the date on which any such
form or certification expires or becomes obsolete, (y) after the occurrence of
any event requiring a change in the most recent form or certification previously
delivered by it pursuant to this clause (i) and (z) from time to time if
requested by the Borrower or Agent (or, in the case of a participant or SPV, the
relevant Lender), provide Agent and the Borrower (or, in the case of a
participant or SPV, the relevant Lender) with two completed originals of each of
the following, as applicable: (A) Forms W-8ECI (claiming exemption from U.S.
withholding tax because the income is effectively connected with a U.S. trade or
business), W-8BEN (claiming exemption from, or a reduction of, U.S. withholding
tax under an income tax treaty) and/or W-8IMY (together with appropriate forms,
certifications and supporting statements) or any successor forms, (B) in the
case of a Non-U.S. Lender Party claiming exemption under Sections 871(h) or
881(c) of the Code, Form W-8BEN (claiming exemption from U.S. withholding tax
under the portfolio interest exemption) or any successor form and a certificate
in form and substance acceptable to Agent that such Non-U.S. Lender Party is not
(1) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code or (3) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code or (C) any other applicable document prescribed by the
IRS certifying as to the entitlement of such Non-U.S. Lender Party to such
exemption from United States withholding tax or reduced rate with respect to all
payments to be made to such Non-U.S. Lender Party under the Loan Documents. 
Unless the Borrower and Agent have received forms or other documents
satisfactory to them indicating that payments under any Loan Document to or for
a Non-U.S. Lender Party are not subject to United States withholding tax or are
subject to such tax at a rate reduced by an applicable tax treaty, the Credit
Parties and Agent shall withhold amounts required to be withheld by applicable
Requirements of Law from such payments at the applicable statutory rate.
 
 
77

--------------------------------------------------------------------------------

 

(ii)           Each U.S. Lender Party shall (A) on or prior to the date such
U.S. Lender Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to
the date on which any such form or certification expires or becomes obsolete,
(C) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it pursuant to this clause (f) and (D)
from time to time if requested by the Borrower or Agent (or, in the case of a
participant or SPV, the relevant Lender), provide Agent and the Borrower (or, in
the case of a participant or SPV, the relevant Lender) with two completed
originals of Form W-9 (certifying that such U.S. Lender Party is entitled to an
exemption from U.S. backup withholding tax) or any successor form.
 
(iii)          Each Lender having sold a participation in any of its Obligations
or identified an SPV as such to Agent shall collect from such participant or SPV
the documents described in this clause (f) and provide them to Agent.
 
(iv)          If a payment made to a Non-U.S. Lender Party would be subject to
United States federal withholding tax imposed by FATCA if such Non-U.S. Lender
Party fails to comply with the applicable reporting requirements of FATCA, such
Non-U.S. Lender Party shall deliver to Agent and Borrower any documentation
under any Requirement of Law or reasonably requested by the Agent or Borrower
sufficient for Agent or Borrower to comply with their obligations under FATCA
and to determine that such Non-U.S. Lender has complied with such applicable
reporting requirements.
 
10.2       Illegality.  If after the date hereof any Lender shall determine that
the introduction of any Requirement of Law, or any change in any Requirement of
Law or in the interpretation or administration thereof, has made it unlawful, or
that any central bank or other Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make LIBOR Rate Loans, then,
on notice thereof by such Lender to the Borrower through Agent, the obligation
of that Lender to make LIBOR Rate Loans shall be suspended until such Lender
shall have notified Agent and the Borrower that the circumstances giving rise to
such determination no longer exists.
 
(a)           Subject to clause (c) below, if any Lender shall determine that it
is unlawful to maintain any LIBOR Rate Loan, the Borrower shall prepay in full
all LIBOR Rate Loans of such Lender then outstanding, together with interest
accrued thereon, either on the last day of the Interest Period thereof if such
Lender may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans, together with any amounts required to be paid in connection
therewith pursuant to Section 10.4.
 
 
78

--------------------------------------------------------------------------------

 

(b)           If the obligation of any Lender to make or maintain LIBOR Rate
Loans has been terminated, the Borrower may elect, by giving notice to such
Lender through Agent that all Loans which would otherwise be made by any such
Lender as LIBOR Rate Loans shall be instead Base Rate Loans.
 
(c)           Before giving any notice to Agent pursuant to this Section 10.2,
the affected Lender shall designate a different Lending Office with respect to
its LIBOR Rate Loans if such designation will avoid the need for giving such
notice or making such demand and will not, in the judgment of the Lender, be
illegal or otherwise disadvantageous to the Lender.
 
10.3       Increased Costs and Reduction of Return.
 
(a)           If any Lender or L/C Issuer shall determine that, due to either
(i) the introduction of, or any change in, or in the interpretation of, any law
or regulation or (ii) the compliance with any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law), in the case of either clause (i) or (ii) subsequent to the date hereof,
there shall be any increase in the cost to such Lender or L/C Issuer of agreeing
to make or making, funding or maintaining any LIBOR Rate Loans or of issuing or
maintaining any Letter of Credit, then the Borrower shall be liable for, and
shall from time to time, within thirty (30) days of demand therefor by such
Lender or L/C Issuer (with a copy of such demand to Agent), pay to Agent for the
account of such Lender or L/C Issuer, additional amounts as are sufficient to
compensate such Lender or L/C Issuer for such increased costs; provided, that
the Borrower shall not be required to compensate any Lender or L/C Issuer
pursuant to this subsection 10.3(a) for any increased costs incurred more than
180 days prior to the date that such Lender or L/C Issuer notifies the Borrower,
in writing of the increased costs and of such Lender’s or L/C Issuer’s intention
to claim compensation thereof; provided, further, that if the circumstance
giving rise to such increased costs is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
 
(b)           If any Lender or L/C Issuer shall have determined that:
 
 (i)           the introduction of any Capital Adequacy Regulation;
 
 (ii)          any change in any Capital Adequacy Regulation;
 
 (iii)         any change in the interpretation or administration of any Capital
Adequacy Regulation by any central bank or other Governmental Authority charged
with the interpretation or administration thereof; or
 
 (iv)         compliance by such Lender or L/C Issuer (or its Lending Office) or
any entity controlling the Lender or L/C Issuer, with any Capital Adequacy
Regulation;
 
affects the amount of capital required or expected to be maintained by such
Lender or L/C Issuer or any entity controlling such Lender or L/C Issuer and
(taking into consideration such Lender’s or such entities’ policies with respect
to capital adequacy and such Lender’s or L/C Issuer’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Revolving Loan Commitment(s), loans, credits or obligations under this
Agreement, then, within thirty (30) days of demand of such Lender or L/C Issuer
(with a copy to Agent), the Borrower shall pay to such Lender or L/C Issuer,
from time to time as specified by such Lender or L/C Issuer, additional amounts
sufficient to compensate such Lender or L/C Issuer (or the entity controlling
the Lender or L/C Issuer) for such increase; provided, that the Borrower shall
not be required to compensate any Lender or L/C Issuer pursuant to this
subsection 10.3(b) for any amounts incurred more than 180 days prior to the date
that such Lender or L/C Issuer notifies the Borrower, in writing of the amounts
and of such Lender’s or L/C Issuer’s intention to claim compensation thereof;
provided, further, that if the event giving rise to such increase is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
 
 
79

--------------------------------------------------------------------------------

 

10.4       Funding Losses.  The Borrower agrees to reimburse each Lender and to
hold each Lender harmless from any loss or expense which such Lender may sustain
or incur as a consequence of:
 
(a)           the failure of the Borrower to make any payment or mandatory
prepayment of principal of any LIBOR Rate Loan (including payments made after
any acceleration thereof);
 
(b)           the failure of the Borrower to borrow, continue or convert a Loan
after it has given (or is deemed to have given) a Notice of Borrowing or a
Notice of Conversion/Continuation;
 
(c)           the failure of the Borrower to make any prepayment after it has
given a notice in accordance with Section 1.7;
 
(d)           the prepayment (including pursuant to Section 1.8) of a LIBOR Rate
Loan on a day which is not the last day of the Interest Period with respect
thereto; or
 
(e)           the conversion pursuant to Section 1.6 of any LIBOR Rate Loan to a
Base Rate Loan on a day that is not the last day of the applicable Interest
Period;
 
including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained; provided
that, with respect to the expenses described in clauses (d) and (e) above, such
Lender shall have notified Agent of any such expense within two (2) Business
Days of the date on which such expense was incurred.  Solely for purposes of
calculating amounts payable by the Borrower to the Lenders under this Section
10.4 and under subsection 10.3(a) : each LIBOR Rate Loan made by a Lender (and
each related reserve, special deposit or similar requirement) shall be
conclusively deemed to have been funded at the LIBOR used in determining the
interest rate for such LIBOR Rate Loan by a matching deposit or other borrowing
in the interbank Eurodollar market for a comparable amount and for a comparable
period, whether or not such LIBOR Rate Loan is in fact so funded.
 
10.5       Inability to Determine Rates.  If Agent shall have determined in good
faith that for any reason adequate and reasonable means do not exist for
ascertaining the LIBOR for any requested Interest Period with respect to a
proposed LIBOR Rate Loan or that the LIBOR applicable pursuant to subsection
1.3(a) for any requested Interest Period with respect to a proposed LIBOR Rate
Loan does not adequately and fairly reflect the cost to the Lenders of funding
or maintaining such Loan, Agent will forthwith give notice of such determination
to the Borrower and each Lender.  Thereafter, the obligation of the Lenders to
make or maintain LIBOR Rate Loans hereunder shall be suspended until Agent
revokes such notice in writing.  Upon receipt of such notice, the Borrower may
revoke any Notice of Borrowing or Notice of Conversion/Continuation then
submitted by it.  If the Borrower does not revoke such notice, the Lenders shall
make, convert or continue the Loans, as proposed by the Borrower, in the amount
specified in the applicable notice submitted by the Borrower, but such Loans
shall be made, converted or continued as Base Rate Loans.
 
 
80

--------------------------------------------------------------------------------

 

10.6       Reserves on LIBOR Rate Loans.  The Borrower shall pay to each Lender,
as long as such Lender shall be required under regulations of the Federal
Reserve Board to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional costs on the unpaid principal amount of
each LIBOR Rate Loan equal to actual costs of such reserves allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), payable on each date
on which interest is payable on such Loan provided the Borrower shall have
received at least fifteen (15) days’ prior written notice (with a copy to Agent)
of such additional interest from the Lender.  If a Lender fails to give notice
fifteen (15) days prior to the relevant Interest Payment Date, such additional
interest shall be payable fifteen (15) days from receipt of such notice.
 
10.7       Certificates of Lenders.  Any Lender claiming reimbursement or
compensation pursuant to this Article X shall deliver to the Borrower (with a
copy to Agent) a certificate setting forth in reasonable detail the amount
payable to such Lender hereunder and such certificate shall be conclusive and
binding on the Borrower in the absence of manifest error.
 
ARTICLE XI.
DEFINITIONS
 
11.1       Defined Terms.  The following terms are defined in the Sections or
subsections referenced opposite such terms:
 
“956 Impact”
 
4.13(b)
“Affected Lender”
 
9.22
“Agent Report”
 
8.5(c)
“Aggregate Excess Funding Amount”
 
1.11(e)
“Borrower”
 
Preamble
“Borrower Materials”
 
9.10(d)
“Closing Date Acquisition”
 
Recitals
“Capital Expenditures”
 
Exhibit 4.2(b)
“Consolidated EBITDA”
 
Exhibit 4.2(b)
“Eligible Accounts”
 
1.13
“Eligible Inventory”
 
1.14
“Equity Investors Equity Investment”
 
2.1(c)
“Event of Default”
 
7.1
“Fee Letter”
 
1.9(a)
“Fixed Charge Coverage Ratio”
 
Exhibit 4.2(b)
“Growth Capital Expenditures”
 
Exhibit 4.2(b)
“Holdings”
 
Recitals
“Indemnified Matters”
 
9.6
“Indemnitees”
 
9.6
“Intercompany Notes”
 
5.4(b)
“Interest Expense”
 
Exhibit 4.2(b)
“Investments”
 
5.4



 
81

--------------------------------------------------------------------------------

 


“L/C Reimbursement Agreement”
 
1.1(b)
“L/C Reimbursement Date”
 
1.1(b)
“L/C Request”
 
1.1(b)
“L/C Sublimit”
 
1.1(b)
“Lender”
 
Preamble
“Letter of Credit Fee”
 
1.9(c)
“Maintenance Capital Expenditures”
 
Exhibit 4.2(b)
“Maximum Revolving Loan Balance”
 
1.1(a)
“Maximum Lawful Rate”
 
1.3(d)
“MNPI”
 
9.10(a)
“Net Interest Expense”
 
Exhibit 4.2(b)
“New DLL Facility”
 
5.5(d)
“Notice of Conversion/Continuation”
 
1.6(a)
“Old Coast Crane”
 
Recitals
“Overadvance”
 
1.1(a)
“Other Taxes”
 
10.1(b)
“Permitted Liens”
 
5.1
“PNC Swap Payments”
 
1.1(d)
“Register”
 
1.4(b)
“Restricted Payments”
 
5.11
“Replacement Lender”
 
9.22
“Revolving Loan Commitment”
 
1.1(a)
“Revolving Loan”
 
1.1(a)
“Sale”
 
9.9(b)
“Settlement Date”
 
1.11(b)
“Swingline Request”
 
1.1(c)
“Tax Returns”
 
3.10
“Taxes”
 
10.1(a)
“Triggering Event”
 
4.2(d)
“Triggering Period”
 
6.1
“Unused Commitment Fee”
  
1.9(b)

 
In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:
 
“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC) of the Credit Parties, including, without limitation, the
unpaid portion of the obligation of a customer of a Credit Party in respect of
Inventory or Equipment purchased by and shipped to such customer, Equipment
leased to such customer and/or the rendition of services by a Credit Party, as
stated on the respective invoice of a Credit Party, net of any credits, rebates
or offsets owed to such customer.
 
“Account Debtor” means the customer of a Credit Party who is obligated on or
under an Account.
 
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of the Borrower, or (c) a merger or consolidation or any
other combination with another Person.
 
 
82

--------------------------------------------------------------------------------

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise.  Without
limitation, any director, executive officer or beneficial owner of five percent
(5%) or more of the Stock (either directly or through ownership of Stock
Equivalents) of a Person shall for the purposes of this Agreement, be deemed to
be an Affiliate of the other Person.  Notwithstanding the foregoing, neither
Agent nor any Lender shall be deemed an “Affiliate” of any Credit Party or of
any Subsidiary of any Credit Party solely by reason of the provisions of the
Loan Documents.
 
“Agent” means GE Capital in its capacity as administrative agent for the Lenders
hereunder, and any successor administrative agent.
 
“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall initially be in the amount of
$75,000,000, as such amount may be reduced from time to time pursuant to this
Agreement.
 
“Applicable Margin” means with respect to Revolving Loans and Swing Loans: (i)
if a Base Rate Loan, two and three-quarters percent (2.75%) per annum and (ii)
if a LIBOR Rate Loan, three and three-quarters percent (3.75%) per annum. 
Notwithstanding anything herein to the contrary, Swing Loans may not be LIBOR
Rate Loans.
 
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.
 
“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by Section
9.9), accepted by Agent, substantially in the form of Exhibit 11.1(a) or any
other form approved by Agent.
 
“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.
 
“Availability” means, as of any date of determination, the amount by which (a)
the Maximum Revolving Loan Balance, exceeds (b) the aggregate outstanding
principal balance of Revolving Loans.
 
“Bank Products” means any one or more of the following types of services or
facilities extended to the Credit Parties by a Person who at the time such
services or facilities were extended was a Lender or Agent (or any Affiliate of
a Lender or Agent): (a) any treasury or other cash management services,
including (i) deposit account, (ii) automated clearing house (ACH) origination
and other funds transfer, (iii) depository (including cash vault and check
deposit), (iv) zero balance accounts and sweep, and other ACH transactions, (v)
return items processing, (vi) controlled disbursement, (vii) positive pay,
(viii) lockbox, (ix) account reconciliation and information reporting, (x)
payables outsourcing, (xi) payroll processing and (xii) daylight overdraft
facilities and (b) card services, including (i) credit card (including
purchasing card and commercial card), (ii) prepaid card, including payroll,
stored value and gift cards, (iii) merchant services processing, and (iv) debit
card services.
 
 
83

--------------------------------------------------------------------------------

 

“Bankruptcy Case” means Chapter 11 Case No. 10-21229 in the Bankruptcy Court.
 
“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).
 
“Bankruptcy Court” means the United States Bankruptcy Court for the Western
District of Washington at Seattle.
 
“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Agent) or any similar release by the Federal Reserve
Board (as determined by Agent), (b) the sum of 0.50% per annum and the Federal
Funds Rate, and (c) the sum of (x) LIBOR calculated for each such day based on
an Interest Period of three months determined two (2) Business Days prior to
such day (but for the avoidance of doubt, not less than one and one-half percent
(1.50%) per annum), plus (y) the excess of the Applicable Margin for LIBOR Rate
Loans over the Applicable Margin for Base Rate Loans, in each instance, as of
such day.  Any change in the Base Rate due to a change in any of the foregoing
shall be effective on the effective date of such change in the Federal Funds
Rate or LIBOR for an Interest Period of three months.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise.
 
“Borrowing” means a borrowing hereunder consisting of Loans made to or for the
benefit of the Borrower made on the same day by the Lenders pursuant to Article
I.
 
“Borrowing Base” means, as of any date of determination by Agent, from time to
time, an amount equal to the sum at such time of:
 
(a)           85% of the book value of Eligible Accounts at such time;
 
(b)           the lesser of (i) 50% of the net book value of Eligible Inventory
valued at the lower of cost or market on a first-in, first-out basis, and (ii)
$5,000,000;
 
(c)           the lesser of (i) 95% of the lesser of (x) the Net Orderly
Liquidation Value and (y) the invoice cost, of Eligible New Sale Equipment
Inventory and (ii) $15,000,000; and
 
(d)           85% of the Net Orderly Liquidation Value of Eligible Other
Equipment;
 
less the sum of Reserves established by Agent at such time in its Permitted
Discretion and the Liquidity Reserve.
 
 
84

--------------------------------------------------------------------------------

 

“Borrowing Base Certificate” means a certificate of the Borrower, on behalf of
each Credit Party, in substantially the form of Exhibit 11.1(b) hereto (with
such modifications as the Agent may require in its Permitted Discretion), duly
completed as of a date acceptable to Agent in its sole discretion.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
federal reserve banks are authorized or required by law to close and, if the
applicable Business Day relates to any LIBOR Rate Loan, a day on which dealings
are carried on in the London interbank market.
 
“CDN$” means the lawful money of Canada.
 
“Canadian Facility” means that certain Revolving Credit Agreement, dated August
17, 2007, entered into among the Canadian Subsidiary, Old Coast Crane, NCA Crane
Parent, Inc., GE Canada Equipment Financing G.P., as agent and lenders and the
other lenders party thereto from time to time, as amended, amended and restated,
supplemented or otherwise modified from time to time to the extent permitted
hereunder.
 
“Canadian Subsidiary” means Coast Crane Ltd., a British Columbia corporation.
 
“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.
 
“Capital Lease” means any leasing or similar arrangement which, in accordance
with GAAP, is classified as a capital lease.
 
“Capital Lease Obligations” means all monetary obligations of any Credit Party
or any Subsidiary of any Credit Party under any Capital Leases.
 
“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and (C)
has Tier 1 capital (as defined in such regulations) in excess of $250,000,000
and (e) shares of any United States money market fund that (i) has substantially
all of its assets invested continuously in the types of investments referred to
in clause (a), (b), (c) or (d) above with maturities as set forth in the proviso
below, (ii) has net assets in excess of $500,000,000 and (iii) has obtained from
either S&P or Moody’s the highest rating obtainable for money market funds in
the United States; provided, however, that the maturities of all obligations
specified in any of clauses (a), (b), (c) or (d) above shall not exceed 365
days.
 
 
85

--------------------------------------------------------------------------------

 

“Closing Date” means November 24, 2010.
 
“Code” means the Internal Revenue Code of 1986.
 
“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Credit Party, who has granted a Lien to
Agent, in or upon which a Lien is granted or purported to be granted or now or
hereafter exists in favor of any Lender or Agent for the benefit of Agent,
Lenders and other Secured Parties, whether under this Agreement or under any
other documents executed by any such Persons and delivered to Agent.
 
“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
the Mortgages, each Control Agreement, the Intercompany Notes, and all other
security agreements, pledge agreements, patent, copyright and trademark security
agreements, lease assignments, guarantees and other similar agreements, and all
amendments, restatements, modifications or supplements thereof or thereto, by or
between any one or more of any Credit Party, and any Lender or Agent for the
benefit of Agent, the Lenders and other Secured Parties now or hereafter
delivered to the Lenders or Agent pursuant to or in connection with the
transactions contemplated hereby, and all financing statements (or comparable
documents now or hereafter filed in accordance with the UCC or comparable law)
against any such Person as debtor in favor of any Lender or Agent for the
benefit of Agent, the Lenders and the other Secured Parties, as secured party,
as any of the foregoing may be amended, restated and/or modified from time to
time.
 
“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Revolving Loan Commitment, divided by the Aggregate Revolving Loan
Commitment; provided that following acceleration of the Loans, such term means,
as to any Lender, the percentage equivalent of the principal amount of the Loans
held by such Lender, divided by the aggregate principal amount of the Loans held
by all Lenders.
 
“Competitor” means a distributor or renter of mobile cranes (including but not
limited to boom trucks, truck mounted cranes and crawler cranes), tower cranes
and/or other lifting equipment including forklifts and aerial work platforms,
used in industrial or commercial heavy construction.  In addition, a Competitor
shall include any distributor of Manitowoc Crane Group products in the prior
five years.
 
“Consolidated Senior Leverage Ratio” means, with respect to Holdings and its
Subsidiaries, on a consolidated basis as of any date, the ratio of (a) the
aggregate amount of Indebtedness (other than Subordinated Indebtedness but
including the Revolving Loans, Swing Loans and Letter of Credit Obligations)
outstanding as of such date to (b) Consolidated EBITDA for the twelve months
ended on that date of determination.
 
“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person:  (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another Person.  The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if not a fixed and determined amount, the maximum amount
so guaranteed or supported.
 
 
86

--------------------------------------------------------------------------------

 

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.
 
“Control Agreement” means a tri-party deposit account, securities account or
commodities account control agreement by and among the applicable Credit Party,
Agent and the depository, securities intermediary or commodities intermediary,
and each in form and substance satisfactory to Agent and in any event providing
to Agent “control” of such deposit account, securities or commodities account
within the meaning of Articles 8 and 9 of the UCC.
 
“Conversion Date” means any date on which the Borrower converts a Base Rate Loan
to a LIBOR Rate Loan or a LIBOR Rate Loan to a Base Rate Loan.
 
“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.
 
“Credit Card Purchases Funding Account” means the Borrower’s credit card
purchases funding account, account number 4122105471, located at Wells Fargo
Bank, National Association.
 
“Credit Parties” means Holdings, the Borrower and each other Person (i) which
executes a guaranty of the Obligations, (ii) which grants a Lien on all or
substantially all of its assets to secure payment of the Obligations and (iii)
all of the Stock of which is pledged to Agent for the benefit of the Secured
Parties.
 
“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.
 
“Disposition” means (a) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
subsections 5.2(a), 5.2(c) and 5.2(d), and (b) the sale or transfer by the
Borrower or any Subsidiary of the Borrower of any Stock or Stock Equivalent
issued by any Subsidiary of the Borrower and held by such transferor Person.
 
“DLL” means De Lage Landon Financial Services, Inc.
 
“DLL Facility” means that certain Agreement for Inventory Financing, dated June
25, 2009, entered into among Old Coast Crane, as borrower, and DLL, as lender,
as amended, amended and restated, supplemented or otherwise modified from time
to time, which shall be assumed by Essex on or prior to the Closing Date.
 
 
87

--------------------------------------------------------------------------------

 

“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.
 
“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.
 
“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service acceptable to Agent.
 
“Eligible Aged Sale Equipment Inventory” means all Equipment that is owned by
the Borrower which consists of new Equipment held for sale in the Ordinary
Course of Business of the Borrower and owned or held by the Borrower for a
period (when added to any period for which it was owned or held by Old Coast
Crane) of six (6) months or greater, other than any Equipment that is described
in any of clauses (a) through (h) of the definition of Eligible New Sale
Equipment Inventory.
 
“Eligible Equipment” means all Eligible New Sale Equipment Inventory and
Eligible Other Equipment.
 
“Eligible New Sale Equipment Inventory” means all Equipment that is owned by the
Borrower, which consists of new Equipment held for sale in the Ordinary Course
of Business of the Borrower and owned or held by the Borrower for a period (when
added to any period for which it was owned or held by Old Coast Crane) of less
than six (6) months, other than:
 
(a)         Equipment that is obsolete or unsaleable;
 
(b)         Equipment that is damaged or unfit for sale;
 
(c)         Equipment is located at any site if the aggregate value of Inventory
and Equipment included in the Borrowing Base at any such location is less than
$50,000;
 
(d)         Equipment that is placed on consignment or is leased or rented or is
held for lease or rental by the Borrower to another Person or is used to service
other Equipment;
 
(e)         Equipment that (1) is not located on premises owned, leased or
rented by the Borrower and set forth in Schedule 3.21 or (2) is stored at a
leased or rented location, unless (x) a reasonably satisfactory landlord waiver
has been delivered to Agent, or (y) Reserves satisfactory to Agent have been
established with respect thereto, (3) is stored with a bailee or warehouseman
unless (x) a reasonably satisfactory, acknowledged bailee letter has been
received by Agent with respect thereto and (y) Reserves satisfactory to Agent
have been established with respect thereto, (4) is located at an owned location
subject to a mortgage in favor of a lender other than Agent, unless a reasonably
satisfactory mortgagee waiver has been delivered to Agent or (5) is located
outside of the United States or one of its territories;
 
(f)          Equipment that is in transit, except for Equipment in transit
between domestic locations of Credit Parties as to which Agent’s Liens have been
perfected at origin and destination; or
 
(g)         Equipment that is Excluded Equipment.
 
 
88

--------------------------------------------------------------------------------

 

“Eligible Other Equipment” means all Eligible Aged Sale Equipment Inventory,
Eligible Rental Equipment, Eligible Service Equipment and Eligible Used Sale
Equipment.
 
“Eligible Rental Equipment” means all Equipment that is owned by the Borrower,
which consists of Equipment rented or held for rental in the Ordinary Course of
Business of the Borrower, other than:
 
(a)         Equipment that is obsolete or not rentable;
 
(b)         Equipment that is damaged or unfit for rental;
 
(c)         Equipment that is held for sale or used to service other Equipment;
 
(d)         Equipment that (1) is not located on premises owned, leased or
rented by the Borrower and set forth in Schedule 3.21 or (2) is stored at a
leased or rented location, unless (x) a reasonably satisfactory landlord waiver
has been delivered to Agent, or (y) Reserves satisfactory to Agent have been
established with respect thereto, (3) is stored with a bailee or warehouseman
unless (x) a reasonably satisfactory, acknowledged bailee letter has been
received by Agent with respect thereto and (y) Reserves satisfactory to Agent
have been established with respect thereto, (4) is located at an owned location
subject to a mortgage in favor of a lender other than Agent, unless a reasonably
satisfactory mortgagee waiver has been delivered to Agent, (5) is on rent with,
or is in transit to, a customer in the Ordinary Course of Business in the United
States or (6) is located outside of the United States or one of its territories;
or
 
(e)         Equipment that is Excluded Equipment.
 
“Eligible Service Equipment” means all Equipment that is owned by Borrower and
is used to service other Equipment in the Ordinary Course of Business of the
Borrower, other than:
 
(a)         Equipment that is damaged or unfit for use in servicing other
Equipment;
 
(b)         Equipment that is held for sale, lease or rental or that is leased,
rented or placed on consignment;
 
(c)         Equipment that (1) is not located on premises owned, leased or
rented by the Borrower and set forth in Schedule 3.21 or (2) is stored at a
leased or rented location, unless (x) a reasonably satisfactory landlord waiver
has been delivered to Agent, or (y) Reserves satisfactory to Agent have been
established with respect thereto, (3) is stored with a bailee or warehouseman
unless (x) a reasonably satisfactory, acknowledged bailee letter has been
received by Agent with respect thereto and (y) Reserves satisfactory to Agent
have been established with respect thereto, (4) is located at an owned location
subject to a mortgage in favor of a lender other than Agent, unless a reasonably
satisfactory mortgagee waiver has been delivered to Agent, (5) is at, or is in
transit to, a customer in the Ordinary Course of Business in the United States
or (6) is located outside of the United States or one of its territories; or
 
(d)         Equipment that is Excluded Equipment.
 
“Eligible Used Sale Equipment” means all Equipment that is owned by the Borrower
which consists of used Equipment held for sale in the Ordinary Course of
Business of the Borrower, other than any Equipment that is described in any of
clauses (a) through (h) of the definition of Eligible New Sale Equipment
Inventory.
 
 
89

--------------------------------------------------------------------------------

 

“Environmental Laws” means all present and future Requirements of Law and
Permits imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the workplace, the
environment and natural resources, and including public notification
requirements and environmental transfer of ownership, notification or approval
statutes.
 
“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and the
cost of attorney’s fees) that may be imposed on, incurred by or asserted against
any Credit Party or any Subsidiary of any Credit Party as a result of, or
related to, any claim, suit, action, investigation, proceeding or demand by any
Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law or otherwise, arising under
any Environmental Law or in connection with any environmental, health or safety
condition or with any Release and resulting from the ownership, lease, sublease
or other operation or occupation of property by any Credit Party or any
Subsidiary of any Credit Party, whether on, prior or after the date hereof.
 
“Equipment” means all “equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by any Credit Party, wherever located.
 
“Equity Documents” means each document executed in connection with the Equity
Investors Equity Investment and all other agreements, instruments and documents
related thereto.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.
 
“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA; (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due; (h)
the imposition of a lien under Section 412 or 430(k) of the Code or Section 303
or 4068 of ERISA on any property (or rights to property, whether real or
personal) of any ERISA Affiliate; (i) the failure of a Benefit Plan or any trust
thereunder intended to qualify for tax exempt status under Section 401 or 501 of
the Code or other Requirements of Law to qualify thereunder; (j) a Title IV plan
is in “at risk” status within the meaning of Code Section 430(i); (k) a
Multiemployer Plan is in “endangered status” or “critical status” within the
meaning of Section 432(b) of the Code; and (l) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Title
IV Plan or Multiemployer Plan or for the imposition of any material liability
upon any ERISA Affiliate under Title IV of ERISA other than for PBGC premiums
due but not delinquent.
 
 
90

--------------------------------------------------------------------------------

 
“Essex” means Essex Rental Corp., a Delaware corporation.
 
“Event of Loss” means, with respect to any Property, any of the following: (a)
any loss, destruction or damage of such Property; (b) any pending or threatened
institution of any proceedings for the condemnation or seizure of such Property
or for the exercise of any right of eminent domain; or (c) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such Property, or confiscation of such Property or the requisition
of the use of such Property.
 
“Excluded Equipment” means any of the following Equipment of the Borrower:
 
(a)           Equipment subject to any licensing, trademark, trade name or
copyright agreements with any third parties which would require any consent of
any third party for the sale or disposition of that Equipment (which consent has
not been obtained) or the payment of any monies to any third party upon such
sale or other disposition (to the extent of such monies);
 
(b)           Equipment that is not marked with, and identifiable by, serial
number and/or manufacturer’s part number;
 
(c)           Equipment that consists of display items, tooling or replacement
parts;
 
(d)           Equipment that consists of any costs associated with “freight in”
charges;
 
(e)           Equipment that consists of Hazardous Materials or goods that can
be transported or sold only with licenses that are not readily available;
 
(f)            Equipment that is not covered by casualty insurance reasonably
acceptable to Agent;
 
(g)           Equipment that is not owned by the Borrower or is subject to Liens
other than Permitted Liens described in subsections 5.1(b), (c), (d) and (f) or
rights of any other Person (including the rights of a purchaser that has made
progress payments and the rights of a surety that has issued a bond to assure
the Borrower’s performance with respect to that Equipment);
 
(h)           Equipment that is not subject to a first priority Lien in favor of
Agent on behalf of itself and the Secured Parties, except for Liens described in
subsection 5.1(d) (subject to Reserves); or
 
(i)            Equipment that is covered by a negotiable document of title,
unless such document has been delivered to Agent with all necessary
endorsements, free and clear of all Liens except Liens in favor of Agent, on
behalf of itself and the Secured Parties.
 
“Excluded Tax” means with respect to any Secured Party (a) taxes measured by net
income (including branch profits taxes) and franchise taxes imposed in lieu of
net income taxes, in each case imposed on any Secured Party as a result of a
present or former connection between such Secured Party and the jurisdiction of
the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than such connection arising solely
from any Secured Party having executed, delivered or performed its obligations
or received a payment under, or enforced, any Loan Document); (b) withholding
taxes to the extent that the obligation to withhold amounts existed on the date
that such Person became a “Secured Party” under this Agreement in the capacity
under which such Person makes a claim under Section 10.1(b) or designates a new
Lending Office, except in each case to the extent such Person is a direct or
indirect assignee (other than pursuant to Section 9.22) of any other Secured
Party that was entitled, at the time the assignment to such Person became
effective, to receive additional amounts under Section 10.1(b); (c) taxes that
are directly attributable to the failure (other than as a result of a change in
any Requirement of Law) by any Secured Party to deliver the documentation
required to be delivered pursuant to Section 10.1(f), and (d) in the case of a
Non-U.S Lender Party, any United States federal withholding taxes imposed on
amounts payable to such Non-U.S. Lender Party as a result of such Non-U.S.
Lender Party’s failure to comply with FATCA to establish a complete exemption
from withholding thereunder.
 
 
91

--------------------------------------------------------------------------------

 
 
“E-Fax” means any system used to receive or transmit faxes electronically.
 
“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.
 
“E-System” means any electronic system approved by Agent, including Intralinks®
and ClearPar® and any other Internet or extranet-based site, whether such
electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.
 
“FATCA” means sections 1471, 1472, 1473 and 1474 of the Code, the United States
Treasury Regulations promulgated thereunder and published guidance with respect
thereto.
 
“Federal Flood Insurance” means Federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Agent on such day on such transactions as determined by
Agent in a commercially reasonable manner.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
 
“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.
 
“Final Availability Date” means the earlier of the Revolving Termination Date
and one (1) Business Day prior to the date specified in clause (a) of the
definition of Revolving Termination Date.
 
“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.
 
 
92

--------------------------------------------------------------------------------

 
 
“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by a
Credit Party or indirectly by a Credit Party through one or more Domestic
Subsidiaries.
 
“Fiscal Quarter” means any of the quarterly accounting periods of the Credit
Parties, ending on March 31, June 30, September 30 and December 31 of each year.
 
“Fiscal Year” means any of the annual accounting periods of the Credit Parties
ending on December 31 of each year.
 
“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that meets the requirements
set forth by FEMA in its Mandatory Purchase of Flood Insurance
Guidelines.  Flood Insurance shall be in an amount equal to the full, unpaid
balance of the Loans and any prior liens on the Real Estate up to the maximum
policy limits set under the National Flood Insurance Program, or as otherwise
required by Agent, with deductibles not to exceed $50,000.
 
“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is a “controlled foreign corporation” under Section 957 of the Code.
 
“Funded Indebtedness” means, as of any date of measurement, all Indebtedness of
Holdings and its Subsidiaries as of the date of measurement (other than
Indebtedness of the type described in clauses (g), (h), (i) and (j) (other than
with respect to clause (j), guarantees of Indebtedness of others of the type not
described in clauses (g), (h) and (i) of the definition of Indebtedness) of the
definition of Indebtedness).
 
“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession), which are applicable to the circumstances as of the date
of determination, subject to Section 11.3 hereof.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.
 
“Guaranty and Security Agreement” means that certain Guaranty and Security
Agreement, dated as of even date herewith, in form and substance reasonably
acceptable to Agent and the Borrower, made by the Credit Parties in favor of
Agent, for the benefit of the Secured Parties, as the same may be amended,
restated and/or modified from time to time.
 
“Hazardous Materials” means any substance, material or waste that is regulated
or otherwise gives rise to liability under any Environmental Law, including but
not limited to any “Hazardous Waste” as defined by the Resource Conservation and
Recovery Act (RCRA) (42 U.S.C. § 6901 et seq. (1976)), any “Hazardous Substance”
as defined under the Comprehensive Environmental Response, Compensation, and
Liability Act (CERCLA) (42 U.S.C. §9601 et seq. (1980)), any contaminant,
pollutant, petroleum or any fraction thereof, asbestos, asbestos containing
material, polychlorinated biphenyls, mold, and radioactive substances or any
other substance that is toxic, ignitable, reactive, corrosive, caustic, or
dangerous.
 
 
93

--------------------------------------------------------------------------------

 
 
“Hedging Agreements-Other” has the meaning set forth in the Purchase Agreement.
 
“Impacted Lender” means any Lender that fails to provide Agent, within three (3)
Business Days following Agent’s written request, reasonably satisfactory
assurance that such Lender will not become a Non-Funding Lender.
 
“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the Ordinary Course of Business); (c) the face amount of all
letters of credit issued for the account of such Person and without duplication,
all drafts drawn thereunder and all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments issued
by such Person; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of Property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to Property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such Property); (f) all Capital Lease Obligations; (g) the principal
balance outstanding under any synthetic lease, off-balance sheet loan or similar
off balance sheet financing product; (h) all obligations, whether or not
contingent, to purchase, redeem, retire, defease or otherwise acquire for value
any of its own Stock or Stock Equivalents (or any Stock or Stock Equivalent of a
direct or indirect parent entity thereof) prior to the date that is 180 days
after the final scheduled payment date for the Revolving Loan, valued at, in the
case of redeemable preferred Stock, the greater of the voluntary liquidation
preference and the involuntary liquidation preference of such Stock plus accrued
and unpaid dividends; (i) all indebtedness referred to in clauses (a) through
(h) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
Property (including accounts and contracts rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness; and (j) all Contingent Obligations described in clause (a) of the
definition thereof in respect of indebtedness or obligations of others of the
kinds referred to in clauses (a) through (i) above.
 
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.
 
“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.
 
“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan, the last
day of each Interest Period applicable to such Loan, and (b) with respect to
Base Rate Loans (including Swing Loans) the first day of each month.
 
“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a Base Rate Loan is converted to the LIBOR Rate Loan
and ending on the date one, two or three months thereafter, as selected by the
Borrower in its Notice of Borrowing or Notice of Conversion/Continuation;
provided that:
 
 
94

--------------------------------------------------------------------------------

 
 
(a)           if any Interest Period pertaining to a LIBOR Rate Loan would
otherwise end on a day which is not a Business Day, that Interest Period shall
be extended to the next succeeding Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month, in
which event such Interest Period shall end on the immediately preceding Business
Day;
 
(b)          any Interest Period pertaining to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
 
(c)           no Interest Period for any Revolving Loan shall extend beyond the
Revolving Termination Date.
 
“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.
 
“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
the Credit Parties, including, but not limited to, all merchandise, raw
materials, parts, supplies, work-in-process and finished goods intended for
sale, together with all the containers, packing, packaging, shipping and similar
materials related thereto, and including such inventory as is temporarily out of
a Credit Party’s custody or possession, including inventory on the premises of
others and items in transit.
 
“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.
 
“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.
 
“IRS” means the Internal Revenue Service of the United States and any successor
thereto.
 
“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing.  The terms
“Issued” and “Issuance” have correlative meanings.
 
 
95

--------------------------------------------------------------------------------

 
 
“L/C Issuer” means any Lender or an Affiliate thereof or a bank or other legally
authorized Person, in each case, reasonably acceptable to Agent, in such
Person’s capacity as an issuer of Letters of Credit hereunder.
 
“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Borrower to the L/C Issuer thereof or to Agent, as and when matured, to
pay all amounts drawn under such Letter of Credit.
 
“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrower and Agent.
 
“Letter of Credit” means documentary or standby letters of credit issued for the
account of the Borrower by L/C Issuers, and bankers’ acceptances issued by the
Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations.
 
“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of the Borrower, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the issuance of
Letters of Credit by L/C Issuers or the purchase of a participation as set forth
in subsection 1.1(b) with respect to any Letter of Credit.  The amount of such
Letter of Credit Obligations shall equal the maximum amount that may be payable
by Agent and Lenders thereupon or pursuant thereto.
 
“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereof
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.
 
“LIBOR” means, for each Interest Period, the highest of (a) one and one-half
percent (1.50%) per annum, (b) the offered rate per annum for deposits of
Dollars for the applicable Interest Period that appears on Reuters Screen LIBOR
01 Page as of 11:00 A.M. (London, England time) two (2) Business Days prior to
the first day in such Interest Period and (c) the offered rate per annum for
deposits of Dollars for an Interest Period of three (3) months that appears on
Reuters Screen LIBOR 01 Page as of 11:00 A.M. (London, England time) two (2)
Business Days prior to the first day of the applicable Interest Period.  If no
such offered rate exists, such rate will be the rate of interest per annum, as
determined by Agent at which deposits of Dollars in immediately available funds
are offered at 11:00 A.M. (London, England time) two (2) Business Days prior to
the first day in such Interest Period by major financial institutions reasonably
satisfactory to Agent in the London interbank market for such Interest Period
for the applicable principal amount on such date of determination.
 
“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.
 
“Liquidity Reserve” means, as of any date of determination, the sum (to the
extent a positive number) of (a) the Borrowing Base at such time (without giving
effect to any reduction for the Liquidity Reserve), minus (b) an amount equal to
the sum of (x) (i) 85% of the book value of Eligible Accounts at such time, (ii)
50% of the book value of Eligible Inventory valued at the lower of cost or
market on a first-in, first-out basis and (iii) the Net Orderly Liquidation
Value of Eligible Equipment, divided by (y) 1.25; provided, that the Liquidity
Reserve shall be limited to (1) thirty percent (30%) of such amount for period
commencing on the Closing Date and ending on March 31, 2011, (2) forty-five
percent (45%) of such amount for the period commencing on April 1, 2011 and
ending on June 30, 2011, (3) sixty percent (60%) of such amount for the period
commencing on July 1, 2011 and ending on September 30, 2011, (4) seventy-five
percent (75%) of such amount for the period commencing on October 1, 2011 and
ending on December 31, 2011, and (5) thereafter, one hundred percent (100%) of
such amount.
 
 
96

--------------------------------------------------------------------------------

 
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or otherwise) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including those created by, arising under or
evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a Capital Lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the asset to which such lien relates
as debtor, under the UCC or any comparable law) and any contingent or other
agreement to provide any of the foregoing, but not including the interest of a
lessor under a lease which is not a Capital Lease.
 
“Loan” means an extension of credit by a Lender to the Borrower pursuant to
Article I, and may be a Base Rate Loan or a LIBOR Rate Loan.
 
“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Collateral
Documents, the Master Agreement for Standby Letters of Credit, the Master
Agreement for Documentary Letters of Credit and all documents delivered to Agent
and/or any Lender in connection with any of the foregoing.
 
“Manitowoc Agreements” means (a) that certain Distributor Sales and Service
Agreement, dated July 19, 2007, by and between Manitowoc Crane Group, including
Manitowoc Cranes, Inc., a Wisconsin corporation, Grove U.S. LLC, a Delaware
limited liability company, National Crane Corporation, a Delaware corporation,
Deutsche Grove GmbH, a German limited company, and Protain SAS, a French limited
Company (collectively, the “Manitowoc Group”) and Old Coast Crane, as amended,
amended and restated, supplemented or otherwise modified from time to time to
the extent permitted hereunder and (b) the Security Agreement, dated as of
November 22, 2010, by and among Borrower, Grove U.S. LLC and Manitowoc Cranes,
LLC.
 
“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.
 
“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, Properties, condition (financial
or otherwise) or prospects of the Credit Parties and their Subsidiaries taken as
a whole; (b) a material impairment of the ability of any Credit Party, any
Subsidiary of any Credit Party or any other Person (other than Agent or Lenders)
to perform in any material respect its obligations under any Loan Document; or
(c) a material adverse effect upon (i) the legality, validity, binding effect or
enforceability of any Loan Document, or (ii) the perfection or priority of any
Lien granted to the Lenders or to Agent for the benefit of the Secured Parties
under any of the Collateral Documents.  Without limiting the generality of the
foregoing, any event or occurrence which results or would reasonably be expected
to result in Liabilities to the Credit Parties in excess of $1,000,000
individually or in the aggregate shall be deemed to have a Material Adverse
Effect.
 
 
97

--------------------------------------------------------------------------------

 
 
“Material Environmental Liabilities” means Environmental Liabilities exceeding
$250,000 in the aggregate.
 
“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on Real Estate or any interest in Real Estate.
 
“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.
 
“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a Federal
insurance program.
 
“Net Orderly Liquidation Value” means the cash proceeds of Inventory and/or
Equipment, as applicable, which could be obtained in an orderly liquidation (net
of all liquidation expenses, costs of sale, operating expenses and retrieval and
related costs), as determined pursuant to the most recent third-party appraisal
of such Inventory and/or Equipment delivered to Agent by an appraiser reasonably
acceptable to Agent; provided, that if (i) any Inventory and/or Equipment is not
subject to a recent third-party appraisal, the “Net Orderly Liquidation Value”
shall be determined by Agent in its sole discretion by taking into consideration
the Net Orderly Liquidation Value set forth in the most recently delivered
third-party appraisal and (ii) any new Inventory and/or Equipment is not of a
type subject to the most recent third-party appraisal delivered to the Agent,
then to the extent an appraiser reasonably acceptable to Agent delivers to Agent
an appraisal letter with respect to such Inventory and/or Equipment, the “Net
Orderly Liquidation Value” of such new Inventory and/or Equipment shall be
determined by such appraisal and shall not be determined under the foregoing
clause (i).
 
“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition and insurance proceeds and condemnation and similar awards
received on account of an Event of Loss, net of: (a) in the event of a
Disposition (i) the direct costs relating to such Disposition excluding amounts
payable to the Borrower or any Affiliate of the Borrower, (ii) sale, use or
other transaction taxes paid or payable as a result thereof, and (iii) amounts
required to be applied to repay principal, interest and prepayment premiums and
penalties on Indebtedness secured by a Lien on the asset which is the subject of
such Disposition and (b) in the event of an Event of Loss, (i) so long as no
Default or Event of Default has occurred and is continuing, all money actually
applied to repair or reconstruct the damaged Property or Property affected by
the condemnation or taking, (ii) all of the costs and expenses reasonably
incurred in connection with the collection of such proceeds, award or other
payments, and (iii) any amounts retained by or paid to parties having superior
rights to such proceeds, awards or other payments.
 
 
98

--------------------------------------------------------------------------------

 
 
“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and Agent has not
received a revocation in writing), to a Borrower, Agent, any Lender, or the L/C
Issuer or has otherwise publicly announced (and Agent has not received notice of
a public retraction) that such Lender believes it will fail to fund payments or
purchases of participations required to be funded by it under the Loan Documents
or one or more other syndicated credit facilities, (c) failed to fund, and not
cured, loans, participations, advances, or reimbursement obligations under one
or more other syndicated credit facilities, unless subject to a good faith
dispute, or (d) any Lender that has (i) become subject to a voluntary or
involuntary case under the Bankruptcy Code or any similar bankruptcy laws, (ii)
a custodian, conservator, receiver or similar official appointed for it or any
substantial part of such Person’s assets, or (iii) made a general assignment for
the benefit of creditors, been liquidated, or otherwise been adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Person or its assets to be, insolvent or bankrupt, and for clause (d), and Agent
has determined that such Lender is reasonably likely to fail to fund any
payments required to be made by it under the Loan Documents.
 
“Non-U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each
SPV and each participant, in each case that is not a United States person as
defined in Section 7701(a)(30) of the Code.
 
“Note” means any Revolving Note, Swingline Note or Term Note and “Notes” means
all such Notes.
 
“Notice of Borrowing” means a notice given by the Borrower to Agent pursuant to
Section 1.5, in substantially the form of Exhibit 11.1(c) hereto.
 
“Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Lender, Agent, any L/C Issuer, any Secured Swap Provider or any other Person
required to be indemnified, that arises under any Loan Document, any Bank
Product or any Secured Rate Contract, whether or not for the payment of money,
whether arising by reason of an extension of credit, loan, guaranty,
indemnification or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired.
 
“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.
 
“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.
 
“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.
 
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.
 
 
99

--------------------------------------------------------------------------------

 
 
“PBGC” means the United States Pension Benefit Guaranty Corporation any
successor thereto.
 
“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
 
“Permitted Acquisition” means any Acquisition by (i) a Credit Party (other than
Holdings) of substantially all of the assets of a Target, which assets are
located in the United States or (ii) a Credit Party (other than Holdings) of
100% of the Stock and Stock Equivalents of a Target organized under the laws of
any State in the United States or the District of Columbia, in each case, to the
extent that each of the following conditions shall have been satisfied:
 
(a)           to the extent the Acquisition will be financed in whole or in part
with the proceeds of any Loan, the conditions set forth in Section 2.2 shall
have been satisfied;
 
(b)           the Borrower shall have notified Agent and Lenders of such
proposed Acquisition at least thirty (30) days prior to the consummation thereof
and furnished to Agent and Lenders at least fifteen (15) days prior to the
consummation thereof (1) an executed term sheet and/or letter of intent (setting
forth in reasonable detail the terms and conditions of such Acquisition) and, at
the request of Agent, such other information and documents that Agent may
request, including, without limitation, executed counterparts of the respective
agreements, documents or instruments pursuant to which such Acquisition is to be
consummated (including, without limitation, any related management, non-compete,
employment, option or other material agreements), any schedules to such
agreements, documents or instruments and all other material ancillary
agreements, instruments and documents to be executed or delivered in connection
therewith, (2) pro forma financial statements of Holdings and its Subsidiaries
after giving effect to the consummation of such Acquisition, and (3) copies of
such other agreements, instruments and other documents as Agent reasonably shall
request;
 
(c)           the Borrower and its Subsidiaries (including any new Subsidiary)
shall execute and deliver the agreements, instruments and other documents
required by Section 4.13 and Agent shall have received, for the benefit of the
Secured Parties, a collateral assignment of the seller’s representations,
warranties and indemnities to the Borrower or any of its Subsidiaries under the
acquisition documents;
 
(d)          such Acquisition shall not be hostile and shall have been approved
by the board of directors (or other similar body) and/or the stockholders or
other equityholders of the Target;
 
(e)           no Default or Event of Default shall then exist or would exist
after giving effect thereto;
 
(f)           the average daily Availability shall be not less than $10,000,000
for the ninety (90) day period preceding such Acquisition and, on a pro forma
basis, for the ninety (90) day period after giving effect to such Acquisition;
and
 
 (g)         the total consideration paid or payable (including without
limitation, all transaction costs, assumed Indebtedness and Liabilities
incurred, assumed or reflected on a consolidated balance sheet of the Credit
Parties and their Subsidiaries after giving effect to such Acquisition and the
maximum amount of all deferred payments) for all Acquisitions consummated during
the term of this Agreement shall not exceed $10,000,000 in the aggregate for all
such Acquisitions.
 
 
100

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, no Accounts or Inventory or Equipment acquired by
a Credit Party in a Permitted Acquisition shall be included as Eligible Accounts
or Eligible Inventory or Eligible Equipment until a field examination (and, if
required by Agent, an Inventory or Equipment appraisal) with respect thereto has
been completed to the satisfaction of Agent, including the establishment of
Reserves required in Agent’s Permitted Discretion; provided that field
examinations and appraisals in connection with Permitted Acquisitions shall not
count against the limited number of field examinations or appraisals for which
expense reimbursement may be sought.
 
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
 
“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Indebtedness permitted under subsection 5.5(c) or 5.5(d) that (a)
has an aggregate outstanding principal amount not greater than the aggregate
principal amount of the Indebtedness being refinanced or extended, (b) has a
weighted average maturity (measured as of the date of such refinancing or
extension) and maturity no shorter than that of the Indebtedness being
refinanced or extended, (c) is not entered into as part of a sale leaseback
transaction, (d) is not secured by a Lien on any assets other than the
collateral securing the Indebtedness being refinanced or extended, (e) the
obligors of which are the same as the obligors of the Indebtedness being
refinanced or extended and (f) is otherwise on terms no less favorable to the
Credit Parties, taken as a whole, than those of the Indebtedness being
refinanced or extended.
 
“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.
 
“Pledged Collateral” has the meaning specified in the Guaranty and Security
Agreement and shall include any other Collateral required to be delivered to
Agent pursuant to the terms of any Collateral Document.
 
“PNC” means PNC Bank, National Association.
 
“Prior Indebtedness” means the Prior Indebtedness Documents assumed by the
Borrower pursuant to Section 3.1(a)(i) of the Purchase Agreement.
 
“Prior Indebtedness Documents” means (i) that certain Revolving Credit and
Security Agreement, dated as of May 18, 2007, entered into among PNC Bank,
National Association, as Lender, administrative agent and collateral agent,
Colonial Pacific Leasing Corporation (successor in interest to CitiCapital
Commercial Corporation), as lender, syndication agent and joint lead arranger,
PNC Capital Markets LLC, as joint lead arranger and sole bookrunner, the other
lenders thereunder, Old Coast Crane, and the guarantors party thereto as
amended, modified or restated and (ii) the debtor-in-possession financing
facility for Old Coast Crane approved by the Bankruptcy Court pursuant to the
DIP Facility Order.  As used herein “DIP Facility Order” shall mean the “Interim
Order (I) Authorizing Debtor to Obtain Postpetition Financing… (V) Scheduling a
Final Hearing on the Debtor’s Motion to Incur such Financing on a Permanent
Basis” by the Bankruptcy Court.
 
 
101

--------------------------------------------------------------------------------

 
 
“Prior Lenders” means the lenders holding the Prior Indebtedness under the Prior
Indebtedness Documents.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.
 
“Purchase Agreement” means that certain Asset Purchase Agreement, dated as of
November 1, 2010, between Borrower and Old Coast Crane, as may be amended,
restated, supplemented or otherwise modified from time to time with the consent
of Agent and the Lenders.
 
“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates.
 
“Real Estate” means any Real Estate owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Subsidiary of any Credit Party.
 
“Related Agreements” means the Purchase Agreement, the Equity Documents and each
other instrument, document or agreement entered in connection with the Purchase
Agreement and the Equity Documents.
 
“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.
 
“Related Transactions” means the transactions contemplated by the Related
Agreements.
 
“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.
 
“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.
 
“Required Lenders” means at any time (a) Lenders then holding more than fifty
percent (50%) of the Aggregate Revolving Loan Commitment then in effect, or (b)
if the Aggregate Revolving Loan Commitments have terminated, Lenders then
holding more than fifty percent (50%) of the sum of the aggregate unpaid
principal amount of Loans (other than Swing Loans) then outstanding, outstanding
Letter of Credit Obligations, amounts of participations in Swing Loans and the
principal amount of unparticipated portions of Swing Loans; provided, that if
there are only two Lenders holding one hundred percent (100%) of the Aggregate
Revolving Loan Commitment then in effect, “Required Lenders” mean Lenders then
holding 100% of the Aggregate Revolving Loan Commitment then in effect.
 
 
102

--------------------------------------------------------------------------------

 
 
“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.
 
“Reserves” means, (a) with respect to the Borrowing Base (1) reserves
established by Agent from time to time against Eligible Accounts pursuant to
Section 1.13 and Eligible Inventory pursuant to Section 1.14 and Eligible
Equipment pursuant to Section 1.15, (2) such other reserves against Eligible
Accounts, Eligible Inventory  (including reserves for any costs associated with
"freight in" charges) or Eligible Equipment that Agent may, in its Permitted
Discretion, establish from time to time and (b) reserves established by Agent
from time to time against Availability that Agent may, in its Permitted
Discretion, establish from time to time.  Without limiting the generality of the
foregoing, Reserves established to ensure the payment of accrued interest
expenses or Indebtedness or the payment of unpaid rent or other charges and
liabilities shall be deemed to be an exercise of Agent’s Permitted Discretion.
 
“Responsible Officer” means the chief executive officer or the president of
Holdings or the Borrower, as the case may be, or any other officer having
substantially the same authority and responsibility; or, with respect to
compliance with financial covenants or delivery of financial information, the
chief financial officer or the treasurer of Holdings or the Borrower, as the
case may be, or any other officer having substantially the same authority and
responsibility.
 
“Revolving Lender” means each Lender with a Revolving Loan Commitment (or if the
Revolving Loan Commitments have terminated, who hold Revolving Loans or
participations in Swing Loans.)
 
“Revolving Note” means a promissory note of the Borrower payable to a Lender in
substantially the form of Exhibit 11.1(d) hereto, evidencing Indebtedness of the
Borrower under the Revolving Loan Commitment of such Lender.
 
“Revolving Termination Date” means the earlier to occur of: (a) November 24,
2014; and (b) the date on which the Aggregate Revolving Loan Commitment shall
terminate in accordance with the provisions of this Agreement.
 
“Secured Party” means Agent, each Lender, each L/C Issuer, each other Indemnitee
and each other holder of any Obligation of a Credit Party including each Secured
Swap Provider and each provider of a Bank Product.
 
“Secured Rate Contract” means (i) the Hedging Agreements–PNC (as defined in the
Purchase Agreement) and (ii) any Rate Contract between the Borrower and the
counterparty thereto, which (A) has been provided or arranged by GE Capital or
an Affiliate of GE Capital, or (B) Agent has acknowledged in writing constitutes
a “Secured Rate Contract” hereunder.
 
“Secured Swap Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Secured Rate Contract with
the Borrower, or (ii) a Person with whom the Borrower has entered into a Secured
Rate Contract provided or arranged by GE Capital or an Affiliate of GE Capital,
and any assignee thereof.
 
 
103

--------------------------------------------------------------------------------

 
 
“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.
 
“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small
capital.  In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.
 
“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.
 
“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.
 
“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.
 
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.
 
“Subordinated Indebtedness” means Indebtedness of any Credit Party or any
Subsidiary of any Credit Party which is subordinated to the Obligations as to
right and time of payment and as to other rights and remedies thereunder and
having such other terms as are, in each case, reasonably satisfactory to Agent.
 
“Subsidiary” of a Person means any corporation, association, limited liability
company, partnership, joint venture or other business entity of which more than
fifty percent (50%) of the voting Stock, is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof.
 
“Swingline Commitment” means $7,500,000.
 
“Swingline Lender” means, each in its capacity as Swingline Lender hereunder, GE
Capital or, upon the resignation of GE Capital as Agent hereunder, any Lender
(or Affiliate or Approved Fund of any Lender) that agrees, with the approval of
Agent (or, if there is no such successor Agent, the Required Lenders) and the
Borrower, to act as the Swingline Lender hereunder.
 
“Swingline Note” means a promissory note of the Borrower payable to the
Swingline Lender, in substantially the form of Exhibit 11.1(e) hereto,
evidencing the Indebtedness of the Borrower to the Swingline Lender resulting
from the Swing Loans made to the Borrower by the Swingline Lender.
 
 
104

--------------------------------------------------------------------------------

 
 
“Swingline Request” has the meaning specified in clause (ii) of subsection
1.1(c).
 
“Swing Loan” has the meaning specified in clause (i) of subsection 1.1(c).
 
“Target” means any Person or business unit or asset group of any Person acquired
or proposed to be acquired in an Acquisition.
 
“Tax Affiliate” means, (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower files or is required to file
tax returns on a consolidated, combined, unitary or similar group basis.
 
“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.
 
“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.
 
“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.
 
“United States” and “U.S.” each means the United States of America.
 
“U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each SPV
and each participant, in each case that is a United States person as defined in
Section 7701(a)(30) of the Code.
 
“Vehicles” means all vehicles covered by a certificate of title law of any
state.
 
“Wholly-Owned Subsidiary” means any Subsidiary in which (other than directors’
qualifying shares required by law) one hundred percent (100%) of the Stock and
Stock Equivalents, at the time as of which any determination is being made, is
owned, beneficially and of record, by any Credit Party, or by one or more of the
other Wholly-Owned Subsidiaries, or both.
 

 
11.2
Other Interpretive Provisions.

 
(a)           Defined Terms.  Unless otherwise specified herein or therein, all
terms defined in this Agreement or in any other Loan Document shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto.  The meanings of defined terms shall be equally
applicable to the singular and plural forms of the defined terms.  Terms
(including uncapitalized terms) not otherwise defined herein and that are
defined in the UCC shall have the meanings therein described.
 
 
105

--------------------------------------------------------------------------------

 
 
(b)           The Agreement.  The words “hereof”, “herein”, “hereunder” and
words of similar import when used in this Agreement or any other Loan Document
shall refer to this Agreement or such other Loan Document as a whole and not to
any particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.
 
(c)           Certain Common Terms.  The term “documents” includes any and all
instruments, documents, agreements, certificates, indentures, notices and other
writings, however evidenced.  The term “including” is not limiting and means
“including without limitation.”
 
(d)           Performance; Time.  Whenever any performance obligation hereunder
or under any other Loan Document (other than a payment obligation) shall be
stated to be due or required to be satisfied on a day other than a Business Day,
such performance shall be made or satisfied on the next succeeding Business
Day.  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.” If any provision of this Agreement or any other Loan Document refers
to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be interpreted to encompass any and
all means, direct or indirect, of taking, or not taking, such action.
 
(e)           Contracts.  Unless otherwise expressly provided herein or in any
other Loan Document, references to agreements and other contractual instruments,
including this Agreement and the other Loan Documents, shall be deemed to
include all subsequent amendments, thereto, restatements and substitutions
thereof and other modifications and supplements thereto which are in effect from
time to time, but only to the extent such amendments and other modifications are
not prohibited by the terms of any Loan Document.
 
(f)           Laws.  References to any statute or regulation are to be construed
as including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.
 
11.3         Accounting Terms and Principles.  All accounting determinations
required to be made pursuant hereto shall, unless expressly otherwise provided
herein, be made in accordance with GAAP.  No change in the accounting principles
used in the preparation of any financial statement hereafter adopted by Holdings
shall be given effect for purposes of measuring compliance with any provision of
Article V or VI unless the Borrower, Agent and the Required Lenders agree to
modify such provisions to reflect such changes in GAAP and, unless such
provisions are modified, all financial statements, Compliance Certificates and
similar documents provided hereunder shall be provided together with a
reconciliation between the calculations and amounts set forth therein before and
after giving effect to such change in GAAP.  Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to in
Article V and Article VI shall be made, without giving effect to any election
under Accounting Standards Codification 825-10 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of any Credit Party or any Subsidiary of any Credit Party
at “fair value.”  A breach of a financial covenant contained in Article VI shall
be deemed to have occurred as of any date of determination by Agent or as of the
last day of any specified measurement period, regardless of when the financial
statements reflecting such breach are delivered to Agent.
 
 
106

--------------------------------------------------------------------------------

 
 
11.4           Payments.  Agent may set up standards and procedures to determine
or redetermine the equivalent in Dollars of any amount expressed in any currency
other than Dollars and otherwise may, but shall not be obligated to, rely on any
determination made by any Credit Party or any L/C Issuer.  Any such
determination or redetermination by Agent shall be conclusive and binding for
all purposes, absent manifest error.  No determination or redetermination by any
Secured Party or any Credit Party and no other currency conversion shall change
or release any obligation of any Credit Party or of any Secured Party (other
than Agent and its Related Persons) under any Loan Document, each of which
agrees to pay separately for any shortfall remaining after any conversion and
payment of the amount as converted.  Agent may round up or down, and may set up
appropriate mechanisms to round up or down, any amount hereunder to nearest
higher or lower amounts and may determine reasonable de minimis payment
thresholds.
 
[Signature Pages Follow.]
 
 
107

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.
 

 
BORROWER:
     
CC BIDDING CORP.
 
By:
/s/ Martin A Kroll
 
Name: Martin A. Kroll
 
Title: V.P., Corporate Secretary & CFO
 
FEIN: 27-3786385
     
Address for notices:
 
8250 5th Avenue S.
 
Seattle, WA 98108
 
Attn: Dan Goodale
 
Facsimile: (202) 622-1151
     
Address for wire transfers:
 
Wells Fargo Bank, N.A.
 
200 Public Square, Suite 3200
 
Cleveland, Ohio 44114
 
Acct. Name: CC Bidding Operating
 
Acct. # 4122104052
 
ABA #: 12000248
 
SWIFT: WFBIUS6S
     
CC ACQUISITION HOLDING CORP.
     
By:
/s/ Martin A Kroll
 
Name: Martin A Kroll
 
Title: Corporate Secretary & Treasurer
 
FEIN: 27-3970342
     
Address for notices:
 
1110 Lake Cook Road
 
Buffalo Grove, IL 60089
 
Attn: Martin A. Kroll
 
Facsimile: (847) 215-6536


 
 
 

--------------------------------------------------------------------------------

 
 

 
GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent, Swingline Lender
and as a Lender
     
By:
/s/ Joseph Tunney
 
Name: Joseph Tunney
 
Title: Duly Authorized Signatory
     
Address for Notices:
     
General Electric Capital Corporation
 
201 Merritt 7
 
Norwalk, CT 06851
 
Attn: Account Manager/Coast Crane
 
Facsimile: (513) 770-5460
     
With a copy to:
     
General Electric Capital Corporation
 
10 Riverview Drive
 
Danbury, CT 06810
 
Attn:  Jill Zellmer
 
Facsimile: (203) 749-4562
     
And
     
General Electric Capital Corporation
 
201 Merritt 7
 
Norwalk, CT 06851
 
Attn:  Theodore Francis
 
Facsimile: (513) 770-5460
     
Address for payments:
 
ABA No. 021-001-033
 
Account Number 50279513
 
Deutsche Bank Trust Company Americas
 
New York, New York
 
Account Name: GECC CFS CIF
 
COLLECTION
 
Reference: CFK1470/Coast Crane


 
 
 

--------------------------------------------------------------------------------

 
 

 
PNC BANK, NATIONAL ASSOCIATION,
 
as a Lender
     
By:
/s/ Mark A. Tito
 
Name: Mark A. Tito
 
Title: Vice President
     
Address for notices:
 
PNC Business Credit
 
2 N. Lake Avenue, Suite 440
 
Pasadena, CA 91101
 
Attn: Mark A. Tito
 
Facsimile: (626) 432-4589
     
Lending office:
 
PNC Business Credit
 
2 N. Lake Avenue, Suite 440
 
Pasadena, CA 91101
 
Attn: Mark A. Tito
 
Facsimile: (626) 432-4589

 
 
 

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as L/C Issuer and a Lender
     
By:
/s/ Daniel E. Burd
 
Name: Daniel E. Burd
 
Title: Vice President
     
Address for notices:
 
MAC P6101-142
 
1300 SW 5th Avenue
 
Portland, OR 79201
 
Attn: Daniel E. Burd, Vice President & Loan
 
Team Manager
 
Facsimile: (503) 886-4785
     
Lending office:
 
Wells Fargo Commercial Banking Service
 
Center
 
201 Third Street, 8th floor
 
San Fransisco, CA 94103
 
MAC A0187-081
 
Attn: Sharon Prentice
 
Facsimile: (415) 979-0675


 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.1


Revolving Loan Commitments


Lender
 
Revolving Loan Commitment
 
General Electric Capital Corporation
  $ 30,000,000  
PNC Bank, National Association
  $ 22,500,000  
Wells Fargo Bank, National Association
  $ 22,500,000  
Total
  $ 75,000,000  


 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 4.16
 
Post-Closing Matters
 
 
1.
Cash Management.  Within sixty (60) days of the Closing Date, each Credit Party
shall (a) enter into, and cause each depository, securities intermediary or
commodities intermediary to enter into, Control Agreements providing for “full”
cash dominion with respect to each deposit, securities, commodity or similar
account maintained by such Person and set forth on Schedule 3.22 (other than the
Credit Card Purchases Funding Account, any payroll account so long as such
payroll account is a zero balance account and withholding tax, benefit and
fiduciary accounts) as of or after the Closing Date, (b) establish lockboxes
subject to Control Agreements and direct all Account Debtors to remit all
payments directly to those lockboxes, and (c) cause all funds in deposit
accounts to be transferred on a daily basis to a concentration account that is
subject to a Control Agreement.  In addition, within sixty (60) days of the
Closing Date, the Credit Parties will enter into Control Agreements providing
for springing cash dominion over disbursement accounts as of the Closing Date
(other than the Credit Card Purchases Funding Account, any payroll and benefit
account so long as such payroll and benefit account is a zero balance account
and withholding tax and fiduciary accounts).

 
 
2.
Landlord Waivers.  (a) Within seventy-five (75) days of the Closing Date, the
Credit Parties shall deliver to the Agent a landlord’s agreement from the lessor
of the leased Real Estate where the Credit Parties’ books and records are
located, which agreement shall contain a waiver or subordination of all Liens or
claims that the landlord may assert against the Collateral at that location and
shall otherwise be reasonably satisfactory in form and substance to the Agent
and (b) within ninety (90) days of the Closing Date, the Credit Parties shall
deliver to the Agent a landlord’s agreement from each lessor of the leased Real
Estate set forth on Schedule 3.9 for each location where the value of Inventory
and Equipment included in the Borrowing Base at such location is equal to or
greater than $1,000,000 and (c) within ninety (90) days of the Closing Date, the
Credit Parties shall use commercially reasonable efforts to deliver to the Agent
a landlord’s agreement from each lessor of the leased Real Estate set forth on
Schedule 3.9 for each location where the value of Inventory and Equipment
included in the Borrowing Base at such location is less than $1,000,000, which
agreements provided for in clauses (a), (b) and (c) above, shall contain a
waiver or subordination of all Liens or claim that each landlord may assert
against the Collateral at that location and shall otherwise be reasonably
satisfactory in form and substance to the Agent.

 
 
3.
Vehicles.  Within ninety (90) days after the Closing Date, the Credit Parties
shall, unless otherwise consented to by the Agent in its sole discretion,
arrange for Agent’s first priority security interest to be noted on the
certificate of title of each Vehicle set forth on Schedule 3.32 and shall file
any other necessary documentation in each jurisdiction that Agent shall deem
advisable to perfect its security interests in such Vehicles.

 
 
4.
Field Audit.  Notwithstanding Section 4.9, within 30 days after the Closing
Date, upon reasonable advance notice by the Agent, each of the Credit Parties
shall provide access to Agent and any of its Related Persons to each of its
owned, leased, or controlled property, during normal business hours, to permit
Agent and any of its Related Persons to conduct a field examination of the
Credit Parties’ and each of their Subsidiaries business, operations, financial
conditions and assets in any manner and through any medium that Agent considers
advisable and at the Credit Parties’ expense; provided that such field
examination shall not count towards (but shall be in addition to) the four
yearly field examinations that the Credit Parties are required to reimburse the
Agent for pursuant to Section 4.9.

 
 
 

--------------------------------------------------------------------------------

 
 
 
5.
Permits.  The Credit Parties shall use commercially reasonable efforts to obtain
within one hundred and twenty (120) after the Closing Date (or such later date
as may be agreed to be the Agent) all Permits (including all Permits required
under Environmental Laws) necessary to own their assets and carry on their
business and shall deliver to Agent an updated Schedule 3.1(b) to reflect such
new information.

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 11.1(b)
to
CREDIT AGREEMENT
 
FORM OF BORROWING BASE CERTIFICATE
 
CC Bidding Corp.

 
Date:                               , _____

 
This Certificate is given by CC Bidding Corp. (which will change its name to
Coast Crane Company following the Closing Date) (the “Borrower”), pursuant to
subsection 4.2(d) of that certain Credit Agreement dated as of November 24, 2010
among the Borrower, the other Credit Parties party thereto, the Lenders from
time to time party thereto and General Electric Capital Corporation, as agent
for the Lenders and other Secured Parties (as such agreement may have been
amended, restated, supplemented or otherwise modified from time to time the
“Credit Agreement”).  Capitalized terms used herein without definition shall
have the meanings set forth in the Credit Agreement.
 
The undersigned is duly authorized to execute and deliver this Borrowing Base
Certificate on behalf of the Borrower.  By executing this Certificate such
officer of the Borrower hereby certifies to Agent and Lenders on behalf of the
Borrower and without personal liability that:
 
 
(a)
Attached hereto as Schedule 1 is a calculation of the Borrowing Base as of the
above date;

 
 
(b)
Based on such schedule, the Borrowing Base as of the above date is:

 
$[_____]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower has caused this Borrowing Base Certificate to
be executed by its [_____] this [__ day of _____, 20__].
 

 
CC BIDDING CORP.
       
By:
   
Its:
 

 
 
 

--------------------------------------------------------------------------------

 
 